 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1388 
 
AN ACT 
 Entitled The Edward M. Kennedy Serve America Act, an Act to reauthorize and reform the national service laws 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Serve America Act. 
(b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—AMENDMENTS TO NATIONAL AND COMMUNITY SERVICE ACT OF 1990 
Sec. 1001. References. 
Subtitle A—Amendments to Subtitle A (General Provisions) 
Sec. 1101. Purposes. 
Sec. 1102. Definitions. 
Subtitle B—Amendments to Subtitle B (Learn and Serve America) 
Sec. 1201. School-based allotments. 
Sec. 1202. Higher education provisions. 
Sec. 1203. Campuses of Service. 
Sec. 1204. Innovative programs and research. 
Sec. 1205. Service-learning impact study. 
Subtitle C—Amendments to Subtitle C (National Service Trust Program) 
Sec. 1301. Prohibition on grants to Federal agencies; limits on Corporation costs. 
Sec. 1302. Eligible national service programs. 
Sec. 1303. Types of positions. 
Sec. 1304. Conforming repeal relating to training and technical assistance. 
Sec. 1305. Assistance to State Commissions; challenge grants. 
Sec. 1306. Allocation of assistance to States and other eligible entities. 
Sec. 1307. Additional authority. 
Sec. 1308. State selection of programs. 
Sec. 1309. National service program assistance requirements. 
Sec. 1310. Prohibited activities and ineligible organizations. 
Sec. 1311. Consideration of applications. 
Sec. 1312. Description of participants. 
Sec. 1313. Selection of national service participants. 
Sec. 1314. Terms of service. 
Sec. 1315. Adjustments to living allowance. 
Subtitle D—Amendments to Subtitle D (National Service Trust and Provision of National Service Educational Awards) 
Sec. 1401. Availability of funds in the National Service Trust. 
Sec. 1402. Individuals eligible to receive an educational award from the Trust. 
Sec. 1403. Certifications. 
Sec. 1404. Determination of the amount of the educational award. 
Sec. 1405. Disbursement of educational awards. 
Sec. 1406. Approval process for approved positions. 
Subtitle E—Amendments to Subtitle E (National Civilian Community Corps) 
 
Sec. 1501. Purpose. 
Sec. 1502. Program components. 
Sec. 1503. Eligible participants. 
Sec. 1504. Summer national service program. 
Sec. 1505. National Civilian Community Corps. 
Sec. 1506. Training. 
Sec. 1507. Consultation with State Commissions. 
Sec. 1508. Authorized benefits for Corps members. 
Sec. 1509. Permanent cadre. 
Sec. 1510. Status of Corps members and Corps personnel under Federal law. 
Sec. 1511. Contract and grant authority. 
Sec. 1512. Other departments. 
Sec. 1513. Advisory Board. 
Sec. 1514. Evaluations. 
Sec. 1515. Repeal of funding limitation. 
Sec. 1516. Definitions. 
Sec. 1517. Terminology. 
Subtitle F—Amendments to Subtitle F (Administrative Provisions) 
Sec. 1601. Family and medical leave. 
Sec. 1602. Reports. 
Sec. 1603. Use of funds. 
Sec. 1604. Notice, hearing, and grievance procedures. 
Sec. 1605. Resolution of displacement complaints. 
Sec. 1606. State Commissions on National and Community Service. 
Sec. 1607. Evaluation and accountability. 
Sec. 1608. Civic Health Assessment. 
Sec. 1609. Contingent extension. 
Sec. 1610. Partnerships with schools. 
Sec. 1611. Rights of access, examination, and copying. 
Sec. 1612. Additional administrative provisions. 
Sec. 1613. Availability of assistance. 
Sec. 1614. Criminal history checks for individuals working with vulnerable populations. 
Subtitle G—Amendments to subtitle G (Corporation for national and community service) 
Sec. 1701. Terms of office. 
Sec. 1702. Board of Directors authorities and duties. 
Sec. 1703. Chief Executive Officer compensation. 
Sec. 1704. Authorities and duties of the Chief Executive Officer. 
Sec. 1705. Chief Financial Officer status. 
Sec. 1706. Nonvoting members; personal services contracts. 
Sec. 1707. Donated services. 
Sec. 1708. Assignment to State Commissions. 
Sec. 1709. Study of involvement of veterans. 
Sec. 1710. Study to examine and increase service programs for displaced workers in services corps and community service and to develop pilot program planning study. 
Sec. 1711. Study to evaluate the effectiveness of agency coordination. 
Sec. 1712. Study of program effectiveness. 
Sec. 1713. Volunteer Management Corps study. 
Subtitle H—Amendments to subtitle H (Investment for Quality and Innovation)  
Sec. 1801. Technical amendment to subtitle H. 
Sec. 1802. Additional Corporation activities to support national service. 
Sec. 1803. Repeals. 
Sec. 1804. Presidential awards. 
Sec. 1805. New fellowships. 
Sec. 1806. National Service Reserve Corps. 
Sec. 1807. Social Innovation Funds pilot program. 
Sec. 1808. Clearinghouses. 
Sec. 1809. Nonprofit Capacity Building Program. 
Subtitle I—Training and Technical Assistance 
Sec. 1821. Training and technical assistance. 
Subtitle J—Repeal of Title III (Points of Light Foundation) 
Sec. 1831. Repeal. 
Subtitle K—Amendments to Title V (Authorization of Appropriations) 
Sec. 1841. Authorization of appropriations. 
TITLE II—Domestic Volunteer Service Act of 1973 
Sec. 2001. References. 
Sec. 2002. Volunteerism policy. 
Subtitle A—National Volunteer Antipoverty Programs 
Chapter 1—Volunteers in Service to America 
Sec. 2101. Statement of purpose. 
Sec. 2102. Selection and assignment of volunteers. 
Sec. 2103. Support service. 
Sec. 2104. Repeal. 
Sec. 2105. Redesignation. 
Chapter 2—University Year for VISTA 
Sec. 2121. University year for VISTA. 
Chapter 3—Special volunteer programs 
Sec. 2131. Statement of purpose. 
Sec. 2132. Literacy challenge grants. 
Subtitle B—National Senior Service Corps 
Sec. 2141. Title. 
Sec. 2142. Statement of purpose. 
Sec. 2143. Retired and Senior Volunteer Program. 
Sec. 2144. Foster grandparent program. 
Sec. 2145. Senior companion program. 
Sec. 2146. General provisions. 
Subtitle C—Administration and coordination 
Sec. 2151. Special limitations. 
Sec. 2152. Application of Federal law. 
Sec. 2153. Evaluation. 
Sec. 2154. Definitions. 
Sec. 2155. Protection against improper use. 
Sec. 2156. Provisions under the National and Community Service Act of 1990. 
Subtitle D—Authorization of appropriations 
Sec. 2161. Authorizations of appropriations. 
TITLE III—TECHNICAL AMENDMENTS TO TABLES OF CONTENTS 
Sec. 3101. Table of contents of the National and Community Service Act of 1990. 
Sec. 3102. Table of contents of the Domestic Volunteer Service Act of 1973. 
TITLE IV—AMENDMENTS TO OTHER LAWS 
Sec. 4101. Inspector General Act of 1978. 
TITLE V—Volunteers for Prosperity Program 
Sec. 5101. Findings. 
Sec. 5102. Definitions. 
Sec. 5103. Office of Volunteers for Prosperity. 
Sec. 5104. Authorization of appropriations. 
TITLE VI—EFFECTIVE DATE 
Sec. 6101. Effective date. 
Sec. 6102. Sense of the Senate. 
IAMENDMENTS TO NATIONAL AND COMMUNITY SERVICE ACT OF 1990 
1001.ReferencesExcept as otherwise specifically provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the amendment or repeal shall be considered to be made to a provision of the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.). 
AAmendments to Subtitle A (General Provisions) 
1101.PurposesSection 2(b) (42 U.S.C. 12501(b)) is amended— 
(1)in paragraph (2), by striking community throughout and inserting community and service throughout the varied and diverse communities of; 
(2)in paragraph (4), by inserting after income, the following: geographic location,; 
(3)in paragraph (6), by inserting after existing the following: national; 
(4)in paragraph (7)— 
(A)by striking programs and agencies and inserting programs, agencies, and communities; and 
(B)by striking and at the end; 
(5)in paragraph (8), by striking the period and inserting a semicolon; and 
(6)by adding at the end the following: 
 
(9)expand and strengthen service-learning programs through year-round opportunities, including opportunities during the summer months, to improve the education of children and youth and to maximize the benefits of national and community service, in order to renew the ethic of civic responsibility and the spirit of community for children and youth throughout the United States; 
(10)assist in coordinating and strengthening Federal and other service opportunities, including opportunities for participation in emergency and disaster preparedness, relief, and recovery; 
(11)increase service opportunities for the Nation’s retiring professionals, including such opportunities for those retiring from the science, technical, engineering, and mathematics professions, to improve the education of the Nation’s youth and keep America competitive in the global knowledge economy, and to further utilize the experience, knowledge, and skills of older individuals; 
(12)encourage the continued service of the alumni of the national service programs, including service in times of national need; 
(13)encourage individuals age 55 or older to partake of service opportunities; 
(14)focus national service on the areas of national need such service has the capacity to address, such as improving education, increasing energy conservation, improving the health status of economically disadvantaged individuals, and improving economic opportunity for economically disadvantaged individuals; 
(15)recognize and increase the impact of social entrepreneurs and other nonprofit community organizations in addressing national and local challenges; 
(16)increase public and private investment in nonprofit community organizations that are effectively addressing national and local challenges and encourage such organizations to replicate and expand successful initiatives; 
(17)leverage Federal investments to increase State, local, business, and philanthropic resources to address national and local challenges; 
(18)support institutions of higher education that engage students in community service activities and provide high-quality service-learning opportunities; and 
(19)recognize the expertise veterans can offer to national service programs, expand the participation of the veterans in the national service programs, and assist the families of veterans and members of the Armed Forces on active duty.. 
1102.Definitions 
(a)In generalSection 101 (42 U.S.C. 12511) is amended— 
(1)in paragraph (3), by striking described in section 122; 
(2)in paragraph (13), by striking section 101(a) of the Higher Education Act of 1965 and inserting sections 101(a) and 102(a)(1) of the Higher Education Act of 1965; 
(3)in paragraph (17)(B), by striking program in which the participant is enrolled and inserting organization receiving assistance under the national service laws through which the participant is engaging in service; 
(4)in paragraph (19)— 
(A)by striking section 111(a) and inserting section 112(a); 
(B)by striking 117A(a),; 
(C)by striking 119(b)(1), or 122(a), and inserting 118A, or 118(b)(1), or subsection (a), (b), or (c) of section 122,; 
(D)by inserting section 198B, 198C, 198G, 198H, or 198K, after section 152(b),; and 
(E)by striking 198, 198C, or 198D and inserting 179A, 198, 198O, 198P, or 199N; 
(5)in paragraph (21)(B)— 
(A)by striking 602 and inserting 602(3); and 
(B)by striking 1401 and inserting 1401(3); 
(6)in paragraph (24), by striking section 111 and inserting section 112; 
(7)in paragraph (26), by striking the second sentence; and 
(8)by adding at the end the following: 
 
(30)Alaska native-serving institutionThe term Alaska Native-serving institution has the meaning given the term in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)). 
(31)Approved silver scholar positionThe term approved silver scholar position means a position, in a program described in section 198C(a), for which the Corporation has approved the provision of a silver scholarship educational award as one of the benefits to be provided for successful service in the position. 
(32)Approved summer of service positionThe term approved summer of service position means a position, in a program described in section 119(c)(8), for which the Corporation has approved the provision of a summer of service educational award as one of the benefits to be provided for successful service in the position. 
(33)Asian American and Native American Pacific Islander-serving institutionThe term Asian American and Native American Pacific Islander-serving institution has the meaning given the term in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b)). 
(34)Authorizing committeesThe term authorizing committees means the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. 
(35)Community-based entityThe term community-based entity means a public or private nonprofit organization that— 
(A)has experience with meeting unmet human, educational, environmental, or public safety needs; and 
(B)meets other such criteria as the Chief Executive Officer may establish. 
(36)Disadvantaged youthThe term disadvantaged youth includes those youth who are economically disadvantaged and 1 or more of the following: 
(A)Who are out-of-school youth, including out-of-school youth who are unemployed. 
(B)Who are in or aging out of foster care. 
(C)Who have limited English proficiency. 
(D)Who are homeless or who have run away from home. 
(E)Who are at-risk to leave secondary school without a diploma. 
(F)Who are former juvenile offenders or at risk of delinquency. 
(G)Who are individuals with disabilities. 
(37)Encore service programThe term encore service program means a program, carried out by an eligible entity as described in subsection (a), (b), or (c) of section 122, that— 
(A)involves a significant number of participants age 55 or older in the program; and 
(B)takes advantage of the skills and experience that such participants offer in the design and implementation of the program. 
(38)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given such term in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)). 
(39)Historically black college or universityThe term historically black college or university means a part B institution, as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). 
(40)Medically underserved populationThe term medically underserved population has the meaning given that term in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3)). 
(41)Native american-serving, nontribal institutionThe term Native American-serving, nontribal institution has the meaning given the term in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b)). 
(42)Native hawaiian-serving institutionThe term Native Hawaiian-serving institution has the meaning given the term in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)). 
(43)Predominantly Black InstitutionThe term Predominantly Black Institution has the meaning given the term in section 318 of the Higher Education Act of 1965 (20 U.S.C. 1059e). 
(44)Principles of scientific researchThe term principles of scientific research means principles of research that— 
(A)apply rigorous, systematic, and objective methodology to obtain reliable and valid knowledge relevant to the subject matter involved; 
(B)present findings and make claims that are appropriate to, and supported by, the methods that have been employed; and 
(C)include, appropriate to the research being conducted— 
(i)use of systematic, empirical methods that draw on observation or experiment; 
(ii)use of data analyses that are adequate to support the general findings; 
(iii)reliance on measurements or observational methods that provide reliable and generalizable findings; 
(iv)strong claims of causal relationships, only with research designs that eliminate plausible competing explanations for observed results, such as, but not limited to, random-assignment experiments; 
(v)presentation of studies and methods in sufficient detail and clarity to allow for replication or, at a minimum, to offer the opportunity to build systematically on the findings of the research; 
(vi)acceptance by a peer-reviewed journal or critique by a panel of independent experts through a comparably rigorous, objective, and scientific review; and 
(vii)consistency of findings across multiple studies or sites to support the generality of results and conclusions. 
(45)Qualified organizationThe term qualified organization means a public or private nonprofit organization with experience working with school-age youth that meets such criteria as the Chief Executive Officer may establish. 
(46)Scientifically valid researchThe term scientifically valid research includes applied research, basic research, and field-initiated research in which the rationale, design, and interpretation are soundly developed in accordance with principles of scientific research. 
(47)TerritoryThe term territory means the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(48)Tribally controlled college or universityThe term tribally controlled college or university has the meaning given such term in section 2 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801). 
(49)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.. 
(b)RedesignationSection 101 (42 U.S.C. 12511) is amended— 
(1)by redesignating paragraphs (1) through (49) as paragraphs (1), (3), (8), (9), (10), (12), (14), (15), (19), (20), (21), (22), (23), (24), (26), (29), (30), (31), (34), (35), (37), (39), (40), (41), (42), (43), (44), (45), (46), (2), (4), (5), (6), (7), (11), (13), (16), (17), (18), (25), (27), (28), (32), (33), (36), (38), (47), (48), and (49); and 
(2)so that paragraphs (1) through (49), as so redesignated in paragraph (1), appear in numerical order. 
BAmendments to Subtitle B (Learn and Serve America) 
1201.School-based allotmentsPart I of subtitle B of title I (42 U.S.C. 12521 et seq.) is amended to read as follows: 
 
IPROGRAMS FOR ELEMENTARY AND SECONDARY SCHOOL STUDENTS 
111.PurposeThe purpose of this part is to promote service-learning as a strategy to— 
(1)support high-quality service-learning projects that engage students in meeting community needs with demonstrable results, while enhancing students' academic and civic learning; and 
(2)support efforts to build institutional capacity, including the training of educators, and to strengthen the service infrastructure to expand service opportunities. 
111A.DefinitionsIn this part: 
(1)StateThe term State means each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(2)State educational agencyThe term State educational agency means— 
(A)a State educational agency (as defined in section 101) of a State; or 
(B)for a State in which a State educational agency described in subparagraph (A) has designated a statewide entity under section 112(e), that designated statewide entity. 
112.Assistance to States, Territories, and Indian tribes 
(a)Allotments to States, Territories, and Indian TribesThe Corporation, in consultation with the Secretary of Education, may make allotments to State educational agencies, territories, and Indian tribes to pay for the Federal share of— 
(1)planning and building the capacity within the State, territory, or Indian tribe involved to implement service-learning programs that are based principally in elementary schools and secondary schools, including— 
(A)providing training and professional development for teachers, supervisors, personnel from community-based entities (particularly with regard to the recruitment, utilization, and management of participants), and trainers, to be conducted by qualified individuals or organizations that have experience with service-learning; 
(B)developing service-learning curricula, consistent with State or local academic content standards, to be integrated into academic programs, including curricula for an age-appropriate learning component that provides participants an opportunity to analyze and apply their service experiences; 
(C)forming local partnerships described in paragraph (2) or (4)(D) to develop school-based service-learning programs in accordance with this part; 
(D)devising appropriate methods for research on and evaluation of the educational value of service-learning and the effect of service-learning activities on communities; 
(E)establishing effective outreach and dissemination of information to ensure the broadest possible involvement of community-based entities with demonstrated effectiveness in working with school-age youth in their communities; and 
(F)establishing effective outreach and dissemination of information to ensure the broadest possible participation of schools throughout the State, throughout the territory, or serving the Indian tribe involved with particular attention to schools not making adequate yearly progress for two or more consecutive years under section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); 
(2)implementing, operating, or expanding school-based service-learning programs, which may include paying for the cost of the recruitment, training, supervision, placement, salaries, and benefits of service-learning coordinators, through distribution by State educational agencies, territories, and Indian tribes of Federal funds made available under this part to projects operated by local partnerships among— 
(A)local educational agencies; and 
(B)1 or more community partners that— 
(i)shall include a public or private nonprofit organization that— 
(I)has a demonstrated expertise in the provision of services to meet unmet human, education, environmental, or public safety needs; 
(II)will make projects available for participants, who shall be students; and 
(III)was in existence at least 1 year before the date on which the organization submitted an application under section 113; and 
(ii)may include a private for-profit business, private elementary school or secondary school, or Indian tribe (except that an Indian tribe distributing funds to a project under this paragraph is not eligible to be part of the partnership operating that project); 
(3)planning of school-based service-learning programs, through distribution by State educational agencies, territories, and Indian tribes of Federal funds made available under this part to local educational agencies and Indian tribes, which planning may include paying for the cost of— 
(A)the salaries and benefits of service-learning coordinators; or 
(B)the recruitment, training and professional development, supervision, and placement of service-learning coordinators who may be participants in a program under subtitle C or receive a national service educational award under subtitle D, who may be participants in a project under section 201 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5001), or who may participate in a Youthbuild program under section 173A of the Workforce Investment Act of 1998 (29 U.S.C. 2918a),who will identify the community partners described in paragraph (2)(B) and assist in the design and implementation of a program described in paragraph (2); 
(4)implementing, operating, or expanding school-based service-learning programs to utilize adult volunteers in service-learning to improve the education of students, through distribution by State educational agencies, territories, and Indian tribes of Federal funds made available under this part to— 
(A)local educational agencies; 
(B)Indian tribes (except that an Indian tribe distributing funds under this paragraph is not eligible to be a recipient of those funds); 
(C)public or private nonprofit organizations; or 
(D)partnerships or combinations of local educational agencies, and entities described in subparagraph (B) or (C); and 
(5)developing, as service-learning programs, civic engagement programs that promote a better understanding of— 
(A)the principles of the Constitution, the heroes of United States history (including military heroes), and the meaning of the Pledge of Allegiance; 
(B)how the Nation’s government functions; and 
(C)the importance of service in the Nation’s character. 
(b)Duties of Service-Learning CoordinatorA service-learning coordinator referred to in paragraph (2) or (3) of subsection (a) shall provide services to a local partnership described in subsection (a)(2) or entity described in subsection (a)(3), respectively, that may include— 
(1)providing technical assistance and information to, and facilitating the training of, teachers and assisting in the planning, development, execution, and evaluation of service-learning in their classrooms; 
(2)assisting local partnerships described in subsection (a)(2) in the planning, development, and execution of service-learning projects, including summer of service programs; 
(3)assisting schools and local educational agencies in developing school policies and practices that support the integration of service-learning into the curriculum; and 
(4)carrying out such other duties as the local partnership or entity, respectively, may determine to be appropriate. 
(c)Related ExpensesAn entity that receives financial assistance under this part from a State, territory, or Indian tribe may, in carrying out the activities described in subsection (a), use such assistance to pay for the Federal share of reasonable costs related to the supervision of participants, program administration, transportation, insurance, and evaluations and for other reasonable expenses related to the activities. 
(d)Special ruleA State educational agency described in section 111A(2)(A) may designate a statewide entity (which may be a community-based entity) with demonstrated experience in supporting or implementing service-learning programs, to receive the State educational agency's allotment under this part, and carry out the functions of the agency under this part. 
(e)Consultation with Secretary of EducationThe Corporation is authorized to enter into agreements with the Secretary of Education for initiatives (and may use funds authorized under section 501(a)(6) to enter into the agreements if the additional costs of the initiatives are warranted) that may include— 
(1)identification and dissemination of research findings on service-learning and scientifically valid research based practices for service-learning; and 
(2)provision of professional development opportunities that— 
(A)improve the quality of service-learning instruction and delivery for teachers both preservice and in-service, personnel from community-based entities and youth workers; and 
(B)create and sustain effective partnerships for service-learning programs between local educational agencies, community-based entities, businesses, and other stakeholders. 
112A.Allotments 
(a)Indian Tribes and TerritoriesOf the amounts appropriated to carry out this part for any fiscal year, the Corporation shall reserve an amount of not less than 2 percent and not more than 3 percent for payments to Indian tribes, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, to be allotted in accordance with their respective needs. 
(b)Allotments Through States 
(1)In generalAfter reserving an amount under subsection (a), the Corporation shall use the remainder of the funds appropriated to carry out this part for the fiscal year as follows: 
(A)Allotments based on school-age youthFrom 50 percent of such remainder, the Corporation shall allot to each State an amount that bears the same ratio to 50 percent of such remainder as the number of school-age youth in the State bears to the total number of school-age youth in all States. 
(B)Allotments based on allocations under elementary and secondary education act of 1965From 50 percent of such remainder, the Corporation shall allot to each State an amount that bears the same ratio to 50 percent of such remainder as the allocation to the State for the previous fiscal year under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) bears to the total of such allocations to all States. 
(2)Minimum amountFor any fiscal year for which amounts appropriated for this subtitle exceed $50,000,000, the minimum allotment to each State under paragraph (1) shall be $75,000. 
(c)ReallotmentIf the Corporation determines that the allotment of a State, territory, or Indian tribe under this section will not be required for a fiscal year because the State, territory, or Indian tribe did not submit and receive approval of an application for the allotment under section 113, the Corporation shall make the allotment for such State, territory, or Indian tribe available for grants to community-based entities to carry out service-learning programs as described in section 112(b) in such State, in such territory, or for such Indian tribe. After community-based entities apply for grants from the allotment, by submitting an application at such time and in such manner as the Corporation requires, and receive approval, the remainder of such allotment shall be available for reallotment to such other States, territories, or Indian tribes with approved applications submitted under section 113 as the Corporation may determine to be appropriate. 
113.Applications 
(a)Applications to corporation for allotments 
(1)In generalTo be eligible to receive an allotment under section 112A, a State, acting through the State educational agency, territory, or Indian tribe shall prepare and submit to the Corporation an application at such time and in such manner as the Chief Executive Officer may reasonably require, and obtain approval of the application. 
(2)ContentsAn application for an allotment under section 112 shall include— 
(A)a proposal for a 3-year plan promoting service-learning, which shall contain such information as the Chief Executive Officer may reasonably require, including how the applicant will integrate service opportunities into the academic program of the participants; 
(B)information about the criteria the State educational agency, territory, or Indian tribe will use to evaluate and grant approval to applications submitted under subsection (b), including an assurance that the State educational agency, territory, or Indian tribe will comply with the requirement in section 114(a); 
(C)assurances about the applicant’s efforts to— 
(i)ensure that students of different ages, races, sexes, ethnic groups, disabilities, and economic backgrounds have opportunities to serve together; 
(ii)include any opportunities for students, enrolled in schools or programs of education providing elementary or secondary education, to participate in service-learning programs and ensure that such service-learning programs include opportunities for such students to serve together; 
(iii)involve participants in the design and operation of the programs; 
(iv)promote service-learning in areas of greatest need, including low-income or rural areas; and 
(v)otherwise integrate service opportunities into the academic program of the participants; and 
(D)assurances that the applicant will comply with the nonduplication and nondisplacement requirements of section 177 and the notice, hearing, and grievance procedures required by section 176. 
(b)Application to State, Territory, or Indian tribe for assistance To carry out school-based service-learning programs 
(1)In generalAny— 
(A)qualified organization, Indian tribe, territory, local educational agency, for-profit business, private elementary school or secondary school, or institution of higher education that desires to receive financial assistance under this subpart from a State, territory, or Indian tribe for an activity described in section 112(a)(1); 
(B)partnership described in section 112(a)(2) that desires to receive such assistance from a State, territory, or Indian tribe for an activity described in section 112(a)(2); 
(C)entity described in section 112(a)(3) that desires to receive such assistance from a State, territory, or Indian tribe for an activity described in such section; 
(D)entity or partnership described in section 112(a)(4) that desires to receive such assistance from a State, territory, or Indian tribe for an activity described in such section; and 
(E)entity that desires to receive such assistance from a State, territory, or Indian tribe for an activity described in section 111(a)(5),shall prepare, submit to the State educational agency for the State, territory, or Indian tribe, and obtain approval of, an application for the program. 
(2)SubmissionSuch application shall be submitted at such time and in such manner, and shall contain such information, as the agency, territory, or Indian tribe may reasonably require. 
114.Consideration of applications 
(a)Criteria for local applicationsIn providing assistance under this part, a State educational agency, territory, or Indian tribe (or the Corporation if section 112A(c) applies) shall consider criteria with respect to sustainability, replicability, innovation, and quality of programs. 
(b)Priority for local applicationsIn providing assistance under this part, a State educational agency, territory, or Indian tribe (or the Corporation if section 112A(c) applies) shall give priority to entities that submit applications under section 113 with respect to service-learning programs described in section 111 that are in the greatest need of assistance, such as programs targeting low-income areas or serving economically disadvantaged youth. 
(c)Rejection of applications to CorporationIf the Corporation rejects an application submitted by a State, territory, or Indian tribe under section 113 for an allotment, the Corporation shall promptly notify the State, territory, or Indian tribe of the reasons for the rejection of the application. The Corporation shall provide the State, territory, or Indian tribe with a reasonable opportunity to revise and resubmit the application and shall provide technical assistance, if needed, to the State, territory, or Indian tribe as part of the resubmission process. The Corporation shall promptly reconsider such resubmitted application. 
115.Participation of students and teachers from private schools 
(a)In GeneralTo the extent consistent with the number of students in the State, in the territory, or served by the Indian tribe or in the school district of the local educational agency involved who are enrolled in private nonprofit elementary schools and secondary schools, such State, territory, or Indian tribe, or agency shall (after consultation with appropriate private school representatives) make provision— 
(1)for the inclusion of services and arrangements for the benefit of such students so as to allow for the equitable participation of such students in the programs implemented to carry out the objectives and provide the benefits described in this part; and 
(2)for the training of the teachers of such students so as to allow for the equitable participation of such teachers in the programs implemented to carry out the objectives and provide the benefits described in this part. 
(b)WaiverIf a State, territory, Indian tribe, or local educational agency is prohibited by law from providing for the participation of students or teachers from private nonprofit schools as required by subsection (a), or if the Corporation determines that a State, territory, Indian tribe, or local educational agency substantially fails or is unwilling to provide for such participation on an equitable basis, the Chief Executive Officer shall waive such requirements and shall arrange for the provision of services to such students and teachers. 
116.Federal, State, and local contributions 
(a)Corporation Share 
(1)In generalThe Corporation share of the cost of carrying out a program for which a grant is made from an allotment under this part— 
(A)for new grants may not exceed 80 percent of the total cost of the program for the first year of the grant period, 65 percent for the second year, and 50 percent for each remaining year; and 
(B)for continuing grants, may not exceed 50 percent of the total cost of the program. 
(2)Noncorporation contributionIn providing for the remaining share of the cost of carrying out such a program, each recipient of such a grant under this part— 
(A)shall provide for such share through a payment in cash or in kind, fairly evaluated, including facilities, equipment, or services; 
(B)except as provided in subparagraph (C), may provide for such share through Federal, State, or local sources, including private funds or donated services; and 
(C)may not provide for such share through Federal funds made available under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) or the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.). 
(b)WaiverThe Chief Executive Officer may waive the requirements of subsection (a) in whole or in part with respect to any such program for any fiscal year, on a determination that such a waiver would be equitable due to a lack of resources at the local level. 
117.Limitations on uses of fundsNot more than 6 percent of the amount of assistance received by a State, territory, or Indian tribe that is the original recipient of an allotment under this part for a fiscal year may be used to pay, in accordance with such standards as the Corporation may issue, for administrative costs, incurred by that recipient.. 
1202.Higher education provisions 
(a)RedesignationSection 119 (42 U.S.C. 12561) is redesignated as section 118. 
(b)Higher education innovative programsSection 118 (as so redesignated) is amended— 
(1)in subsection (a), by inserting after community service programs the following: through service-learning; 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking combination and inserting consortium; 
(B)in paragraph (1)— 
(i)in subparagraph (A), by striking and at the end; 
(ii)in subparagraph (B), by adding and at the end; and 
(iii)by adding at the end the following: 
 
(C)the institution or partnership may coordinate with service-learning curricula being offered in the academic curricula at the institution of higher education or at 1 or more members of the partnership;; and 
(C)in paragraph (3)— 
(i)in the matter preceding subparagraph (A), by striking teachers at the elementary, secondary, and postsecondary levels and inserting institutions of higher education and their faculty; 
(ii)in subparagraph (A), by striking education of the institution; and and inserting curricula of the institution to strengthen the instructional capacity of teachers to provide service-learning at the elementary and secondary levels;; 
(iii)by redesignating subparagraph (B) as subparagraph (C); and 
(iv)by inserting after subparagraph (A) the following: 
 
(B)including service-learning as a component of other curricula or academic programs (other than education curricula or programs), such as curricula or programs relating to nursing, medicine, criminal justice, or public policy; and; 
(3)by striking subsections (c), (d), (e), and (g); 
(4)by redesignating subsection (f) as subsection (i); and 
(5)by inserting after subsection (b) the following: 
 
(c)Federal, State, and Local Contributions 
(1)Federal share 
(A)In generalThe Federal share of the cost of carrying out a program for which assistance is provided under this part may not exceed 50 percent of the total cost of the program. 
(B)Non-federal contributionIn providing for the remaining share of the cost of carrying out such a program, each recipient of a grant or contract under this part— 
(i)shall provide for such share through a payment in cash or in kind, fairly evaluated, including facilities, equipment, or services; and 
(ii)may provide for such share through State sources or local sources, including private funds or donated services. 
(2)WaiverThe Chief Executive Officer may waive the requirements of paragraph (1) in whole or in part with respect to any such program for any fiscal year if the Corporation determines that such a waiver would be equitable due to a lack of available financial resources at the local level. 
(d)Application for Grant 
(1)SubmissionTo receive a grant or enter into a contract under this part, an institution or partnership shall prepare and submit to the Corporation, an application at such time, in such manner, and containing such information and assurances as the Corporation may reasonably require, and obtain approval of the application. In requesting applications for assistance under this part, the Corporation shall specify such required information and assurances. 
(2)ContentsAn application submitted under paragraph (1) shall contain, at a minimum— 
(A)assurances that— 
(i)prior to the placement of a participant, the applicant will consult with the appropriate local labor organization, if any, representing employees in the area who are engaged in the same or similar work as that proposed to be carried out by such program, to prevent the displacement and protect the rights of such employees; and 
(ii)the applicant will comply with the nonduplication and nondisplacement provisions of section 177 and the notice, hearing, and grievance procedures required by section 176; and 
(B)such other assurances as the Chief Executive Officer may reasonably require. 
(e)Special ConsiderationTo the extent practicable, in making grants and entering into contracts under subsection (b), the Corporation shall give special consideration to applications submitted by, or applications from partnerships including, institutions serving primarily low-income populations, including— 
(1)Alaska Native-serving institutions; 
(2)Asian American and Native American Pacific Islander-serving institutions; 
(3)Hispanic-serving institutions; 
(4)historically black colleges and universities; 
(5)Native American-serving, nontribal institutions; 
(6)Native Hawaiian-serving institutions; 
(7)Predominantly Black Institutions; 
(8)tribally controlled colleges and universities; and 
(9)community colleges serving predominantly minority populations. 
(f)ConsiderationsIn making grants and entering into contracts under subsection (b), the Corporation shall take into consideration whether the applicants submit applications containing proposals that— 
(1)demonstrate the commitment of the institution of higher education involved, other than by demonstrating the commitment of the students, to supporting the community service projects carried out under the program; 
(2)specify the manner in which the institution will promote faculty, administration, and staff participation in the community service projects; 
(3)specify the manner in which the institution will provide service to the community through organized programs, including, where appropriate, clinical programs for students in professional schools and colleges; 
(4)describe any partnership that will participate in the community service projects, such as a partnership comprised of— 
(A)the institution; 
(B) 
(i)a community-based agency; 
(ii)a local government agency; or 
(iii)a nonprofit entity that serves or involves school-age youth, older adults, or low-income communities; and 
(C) 
(i)a student organization; 
(ii)a department of the institution; or 
(iii)a group of faculty comprised of different departments, schools, or colleges at the institution; 
(5)demonstrate community involvement in the development of the proposal and the extent to which the proposal will contribute to the goals of the involved community members; 
(6)demonstrate a commitment to perform community service projects in underserved urban and rural communities; 
(7)describe research on effective strategies and methods to improve service utilized in the design of the projects; 
(8)specify that the institution or partnership will use the assistance provided through the grant or contract to strengthen the service infrastructure in institutions of higher education; 
(9)with respect to projects involving delivery of services, specify projects that involve leadership development of school-age youth; or 
(10)describe the needs that the proposed projects are designed to address, such as housing, economic development, infrastructure, health care, job training, education, crime prevention, urban planning, transportation, information technology, or child welfare. 
(g)Federal Work-StudyTo be eligible for assistance under this part, an institution of higher education shall demonstrate that it meets the minimum requirements under section 443(b)(2)(A) of the Higher Education Act of 1965 (42 U.S.C. 2753(b)(2)(A)) relating to the participation of students employed under part C of title IV of the Higher Education Act of 1965 (42 U.S.C. 2751 et seq.) (relating to Federal Work-Study programs) in community service activities, or has received a waiver of those requirements from the Secretary of Education. 
(h)DefinitionNotwithstanding section 101, as used in this part, the term student means an individual who is enrolled in an institution of higher education on a full- or part-time basis.. 
1203.Campuses of ServiceSubtitle B of title I (42 U.S.C. 12521 et seq.) is amended by inserting after section 118 (as redesignated by section 1202) the following: 
 
118A.Campuses of Service 
(a)In generalThe Corporation, after consultation with the Secretary of Education, may annually designate not more than 25 institutions of higher education as Campuses of Service, from among institutions nominated by State Commissions. 
(b)Applications for Nomination 
(1)In generalTo be eligible for a nomination to receive designation under subsection (a), and have an opportunity to apply for funds under subsection (d) for a fiscal year, an institution of higher education in a State shall submit an application to the State Commission at such time, in such manner, and containing such information as the State Commission may require. 
(2)ContentsAt a minimum, the application shall include information specifying— 
(A) 
(i)the number of undergraduate and, if applicable, graduate service-learning courses offered at such institution for the most recent full academic year preceding the fiscal year for which designation is sought; and 
(ii)the number and percentage of undergraduate students and, if applicable, the number and percentage of graduate students at such institution who were enrolled in the corresponding courses described in clause (i), for such preceding academic year; 
(B)the percentage of undergraduate students engaging in and, if applicable, the percentage of graduate students engaging in activities providing community services, as defined in section 441(c) of the Higher Education Act of 1965 (42 U.S.C. 2751(c)), during such preceding academic year, the quality of such activities, and the average amount of time spent, per student, engaged in such activities; 
(C)for such preceding academic year, the percentage of Federal work-study funds made available to the institution under part C of title IV of the Higher Education Act of 1965 (42 U.S.C. 2751 et seq.) that is used to compensate students employed in providing community services, as so defined, and a description of the efforts the institution undertakes to make available to students opportunities to provide such community services and be compensated through such work-study funds; 
(D)at the discretion of the institution, information demonstrating the degree to which recent graduates of the institution, and all graduates of the institution, have obtained full-time public service employment in the nonprofit sector or government, with a private nonprofit organization or a Federal, State, or local public agency; and 
(E)any programs the institution has in place to encourage or assist graduates of the institution to pursue careers in public service in the nonprofit sector or government. 
(c)Nominations and Designation 
(1)Nomination 
(A)In generalA State Commission that receives applications from institutions of higher education under subsection (b) may nominate, for designation under subsection (a), not more than 3 such institutions of higher education, consisting of— 
(i)not more than one 4-year public institution of higher education; 
(ii)not more than one 4-year private institution of higher education; and 
(iii)not more than one 2-year institution of higher education. 
(B)SubmissionThe State Commission shall submit to the Corporation the name and application of each institution nominated by the State Commission under subparagraph (A). 
(2)DesignationThe Corporation shall designate, under subsection (a), not more than 25 institutions of higher education from among the institutions nominated under paragraph (1). In making the designations, the Corporation shall, if feasible, designate various types of institutions, including institutions from each of the categories of institutions described in clauses (i), (ii), and (iii) of paragraph (1)(A). 
(d)Awards 
(1)In generalUsing sums reserved under section 501(a)(1)(C) for Campuses of Service, the Corporation shall provide an award of funds to institutions designated under subsection (c), to be used by the institutions to develop or disseminate service-learning models and information on best practices regarding service-learning to other institutions of higher education. 
(2)PlanTo be eligible to receive funds under this subsection, an institution designated under subsection (c) shall submit a plan to the Corporation describing how the institution intends to use the funds to develop or disseminate service-learning models and information on best practices regarding service-learning to other institutions of higher education. 
(3)AllocationThe Corporation shall determine how the funds reserved under section 501(a)(1)(C) for Campuses of Service for a fiscal year will be allocated among the institutions submitting acceptable plans under paragraph (2). In determining the amount of funds to be allocated to such an institution, the Corporation shall consider the number of students at the institution, the quality and scope of the plan submitted by the institution under paragraph (2), and the institution’s current (as of the date of submission of the plan) strategies to encourage or assist students to pursue public service careers in the nonprofit sector or government.. 
1204.Innovative programs and researchSubtitle B of title I (42 U.S.C. 12521 et seq.), as amended by section 1203, is further amended by adding at the end the following: 
 
IIIINNOVATIVE AND COMMUNITY-BASED SERVICE–LEARNING PROGRAMS AND RESEARCH 
119.Innovative and community-based service-learning programs and research 
(a)DefinitionsIn this part: 
(1)Eligible entityThe term eligible entity means a State educational agency, a State Commission, a territory, an Indian tribe, an institution of higher education, or a public or private nonprofit organization (including community-based entities), a public or private elementary school or secondary school, a local educational agency, a consortium of such entities, or a consortium of 2 or more such entities and a for-profit organization. 
(2)Eligible PartnershipThe term eligible partnership means a partnership that— 
(A)shall include— 
(i)1 or more community-based entities that have demonstrated records of success in carrying out service-learning programs with economically disadvantaged students, and that meet such criteria as the Chief Executive Officer may establish; and 
(ii)a local educational agency for which— 
(I)a high number or percentage, as determined by the Corporation, of the students served by the agency are economically disadvantaged students; and 
(II)the graduation rate (as defined in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)) and as clarified in applicable regulations promulgated by the Department of Education for the secondary school students served by the agency is less than 70 percent; and 
(B)may also include— 
(i)a local government agency that is not described in subparagraph (A); 
(ii)the office of the chief executive officer of a unit of general local government; 
(iii)an institution of higher education; 
(iv)a State Commission or State educational agency; or 
(v)more than 1 local educational agency described in subclause (I). 
(3)Youth Engagement ZoneThe term youth engagement zone means the area in which a youth engagement zone program is carried out. 
(4)Youth Engagement Zone ProgramThe term youth engagement zone program means a service-learning program in which members of an eligible partnership collaborate to provide coordinated school-based or community-based service-learning opportunities— 
(A)in order to address a specific community challenge; 
(B)for an increasing percentage of out-of-school youth and secondary school students served by a local educational agency; and 
(C)in circumstances under which— 
(i)not less than 90 percent of such students participate in service-learning activities as part of the program; or 
(ii)service-learning is a part of the curriculum in all of the secondary schools served by the local educational agency. 
(b)General AuthorityFrom the amounts appropriated to carry out this part for a fiscal year, the Corporation may make grants (which may include approved summer of service positions in the case of a grant for a program described in subsection (c)(8)) and fixed-amount grants (in accordance with section 129(l)) to eligible entities or eligible partnerships, as appropriate, for programs and activities described in subsection (c). 
(c)Authorized activitiesFunds under this part may be used to— 
(1)integrate service-learning programs into the science, technology, engineering, and mathematics (referred to in this part as STEM) curricula at the elementary, secondary, postsecondary, or postbaccalaureate levels in coordination with practicing or retired STEM professionals; 
(2)involve students in service-learning programs focusing on energy conservation in their community, including conducting educational outreach on energy conservation and working to improve energy efficiency in low-income housing and in public spaces; 
(3)involve students in service-learning programs in emergency and disaster preparedness; 
(4)involve students in service-learning programs aimed at improving access to and obtaining the benefits from computers and other emerging technologies, including improving such access for individuals with disabilities, in low-income or rural communities, in senior centers and communities, in schools, in libraries, and in other public spaces; 
(5)involve high school age youth in the mentoring of middle school youth while involving all participants in service-learning to seek to meet unmet human, educational, environmental, public safety, or emergency and disaster preparedness needs in their community; 
(6)conduct research and evaluations on service-learning, including service-learning in middle schools, and disseminate such research and evaluations widely; 
(7)conduct innovative and creative activities as described in section 112(a); 
(8)establish or implement summer of service programs (giving priority to programs that enroll youth who will be enrolled in any of grades 6 through 9 at the end of the summer concerned) during the summer months (including recruiting, training, and placing service-learning coordinators)— 
(A)for youth who will be enrolled in any of grades 6 through 12 at the end of the summer concerned; and 
(B)for community-based service-learning projects— 
(i)that shall— 
(I)meet unmet human, educational, environmental (including energy conservation and stewardship), and emergency and disaster preparedness and other public safety needs; and 
(II)be intensive, structured, supervised, and designed to produce identifiable improvements to the community; 
(ii)that may include the extension of academic year service-learning programs into the summer months; and 
(iii)under which a student who completes 100 hours of service as described in section 146(b)(2), shall be eligible for a summer of service educational award of $500 or $750 as described in sections 146(a)(2)(C) and 147(d); 
(9)establish or implement youth engagement zone programs in youth engagement zones, for students in secondary schools served by local educational agencies for which a majority of such students do not participate in service-learning activities that are— 
(A)carried out by eligible partnerships; and 
(B)designed to— 
(i)involve all students in secondary schools served by the local educational agency in service-learning to address a specific community challenge; 
(ii)improve student engagement, including student attendance and student behavior, and student achievement, graduation rates, and college-going rates at secondary schools; and 
(iii)involve an increasing percentage of students in secondary school and out-of-school youth in the community in school-based or community-based service-learning activities each year, with the goal of involving all students in secondary schools served by the local educational agency and involving an increasing percentage of the out-of-school youth in service-learning activities; and 
(10)conduct semester of service programs that— 
(A)provide opportunities for secondary school students to participate in a semester of coordinated school-based or community-based service-learning opportunities for a minimum of 70 hours (of which at least a third will be spent participating in field-based activities) over a semester, to address specific community challenges; 
(B)engage as participants high percentages or numbers of economically disadvantaged students; 
(C)allow participants to receive academic credit, for the time spent in the classroom and in the field for the program, that is equivalent to the academic credit for any class of equivalent length and with an equivalent time commitment; and 
(D)ensure that the classroom-based instruction component of the program is integrated into the academic program of the local educational agency involved; and 
(11)carry out any other innovative service-learning programs or research that the Corporation considers appropriate. 
(d)ApplicationsTo be eligible to receive a grant to carry out a program or activity under this part, an entity or partnership, as appropriate, shall prepare and submit to the Corporation an application at such time and in such manner as the Chief Executive Officer may reasonably require, and obtain approval of the application. 
(e)PriorityIn making grants under this part, the Corporation shall give priority to applicants proposing to— 
(1)involve students and community stakeholders in the design and implementation of service-learning programs carried out using funds received under this part; 
(2)implement service-learning programs in low-income or rural communities; and 
(3)utilize adult volunteers, including tapping the resources of retired and retiring adults, in the planning and implementation of service-learning programs. 
(f)Requirements 
(1)TermEach program or activity funded under this part shall be carried out over a period of 3 years, which may include 1 planning year. In the case of a program funded under this part, the 3-year period may be extended by 1 year, if the program meets performance levels established in accordance with section 179(k) and any other criteria determined by the Corporation. 
(2)Collaboration encouragedEach entity carrying out a program or activity funded under this part shall, to the extent practicable, collaborate with entities carrying out programs under this subtitle, subtitle C, and titles I and II of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq., 5001 et seq.). 
(3)EvaluationNot later than 4 years after the effective date of the Serve America Act, the Corporation shall conduct an independent evaluation of the programs and activities carried out using funds made available under this part, and determine best practices relating to service-learning and recommendations for improvement of those programs and activities. The Corporation shall widely disseminate the results of the evaluations, and information on the best practices and recommendations to the service community through multiple channels, including the Corporation’s Resource Center or a clearinghouse of effective strategies.. 
1205.Service-learning impact studySubtitle B of title I (42 U.S.C. 12521 et seq.), as amended by section 1204, is further amended by adding at the end the following: 
 
IVService-learning impact study 
120.Study and report 
(a)Study 
(1)In generalFrom the sums reserved under section 501(a)(1)(B) for this section, the Corporation shall enter into a contract with an entity that is not otherwise a recipient of financial assistance under this subtitle, to conduct a 10-year longitudinal study on the impact of the activities carried out under this subtitle. 
(2)ContentsIn conducting the study, the entity shall consider the impact of service-learning activities carried out under this subtitle on students participating in such activities, including in particular examining the degree to which the activities— 
(A)improved student academic achievement; 
(B)improved student engagement; 
(C)improved graduation rates, as defined in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)) and as clarified in applicable regulations promulgated by the Department of Education; and 
(D)improved the degree to which the participants in the activities engaged in subsequent national service, volunteering, or other service activities, or pursued careers in public service, in the nonprofit sector or government. 
(3)AnalysisIn carrying out such study, the entity shall examine the impact of the service-learning activities on the 4 factors described in subparagraphs (A) through (D) of paragraph (2), analyzed in terms of how much time participants were engaged in service-learning activities. 
(4)Best practicesThe entity shall collect information on best practices concerning using service-learning activities to improve the 4 factors. 
(b)Interim reportsThe entity shall periodically submit reports to the Corporation containing the interim results of the study and the information on best practices. The Corporation shall submit such reports to the authorizing committees. 
(c)Final reportThe entity shall submit a report to the Corporation containing the results of the study and the information on best practices. The Corporation shall submit such report to the authorizing committees, and shall make such report available to the public on the Corporation's website. 
(d)Consultation and disseminationOn receiving the report described in subsection (c), the Corporation shall consult with the Secretary of Education to review the results of the study, and to identify best practices concerning using service-learning activities to improve the 4 factors described in subparagraphs (A) through (D) of subsection (a)(2). The Corporation shall disseminate information on the identified best practices..  
CAmendments to Subtitle C (National Service Trust Program) 
1301.Prohibition on grants to Federal agencies; limits on Corporation costsSection 121 (42 U.S.C. 12571) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by inserting after subdivisions of States, the following: territories,; and 
(B)in paragraphs (1) and (2), by striking section 122(a) and inserting subsection (a), (b), or (c) of section 122; 
(2)in subsection (b)— 
(A)in the heading, by striking Agreements With Federal Agencies and inserting Restrictions on Agreements With Federal Agencies; 
(B)by striking paragraph (1) and inserting the following: 
 
(1)Agreements authorizedThe Corporation may enter into an interagency agreement (other than a grant agreement) with another Federal agency to support a national service program carried out or otherwise supported by the agency. The Corporation, in entering into the interagency agreement may approve positions as approved national service positions for a program carried out or otherwise supported by the agency.; 
(C)by striking paragraph (2) and inserting the following: 
 
(2)Prohibition on grantsThe Corporation may not provide a grant under this section to a Federal agency.; 
(D)in paragraph (3)— 
(i)by striking receiving assistance under this subsection and inserting carrying out or supporting a national service program; and 
(ii)by striking using such assistance and inserting through that program; 
(E)in paragraph (4), by striking a contract or cooperative agreement the first place it appears and inserting an interagency agreement; and 
(F)by adding at the end the following: 
 
(5)Application of requirementsA requirement under this Act that applies to an entity receiving assistance under section 121 (other than a requirement limited to an entity receiving assistance under section 121(a)) shall be considered to apply to a Federal agency that enters into an interagency agreement under this subsection, even though no Federal agency may receive financial assistance under such an agreement.; 
(3)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking subsections (a) and (b), and inserting subsection (a), and in providing approved national service positions under subsection (b),; and 
(B)in paragraph (2)(B), by striking to be provided and inserting to be provided or otherwise approved; 
(4)in paragraphs (1) and (2) of subsection (d), by striking or (b); 
(5)in subsection (e)— 
(A)in paragraph (1), by striking Federal share of the cost and inserting Corporation share of the cost (including the costs of member living allowances, employment-related taxes, health care coverage, and workers' compensation and other necessary operation costs); and 
(B)by adding at the end the following: 
 
(5)Other Federal funds 
(A)Recipient reportA recipient of assistance under this section (other than a recipient of assistance through a fixed-amount grant in accordance with section 129(l)) shall report to the Corporation the amount and source of any Federal funds used to carry out the program for which the assistance is made available other than those provided by the Corporation. 
(B)Corporation reportThe Corporation shall report to the authorizing committees on an annual basis information regarding each recipient of such assistance that uses Federal funds other than those provided by the Corporation to carry out such a program, including the amounts and sources of the other Federal funds.; and 
(6)by adding at the end the following: 
 
(f)Plan for approved national service positionsThe Corporation shall— 
(1)develop a plan to— 
(A)establish the number of the approved national service positions as 88,000 for fiscal year 2010; 
(B)increase the number of the approved positions to— 
(i)115,000 for fiscal year 2011; 
(ii)140,000 for fiscal year 2012; 
(iii)170,000 for fiscal year 2013; 
(iv)200,000 for fiscal year 2014; 
(v)210,000 for fiscal year 2015; 
(vi)235,000 for fiscal year 2016; and 
(vii)250,000 for fiscal year 2017; 
(C)ensure that the increases described in subparagraph (B) are achieved through an appropriate balance of full- and part-time service positions; 
(2)not later than 1 year after the date of enactment of the Serve America Act, submit a report to the authorizing committees on the status of the plan described in paragraph (1); and 
(3)subject to the availability of appropriations and quality service opportunities, implement the plan described in paragraph (1).. 
1302.Eligible national service programsSection 122 is amended to read as follows: 
 
122.National Service Programs Eligible for Program Assistance 
(a)National Service CorpsThe recipient of a grant under section 121(a) and a Federal agency operating or supporting a national service program under section 121(b) shall use a portion of the financial assistance or positions involved, directly or through subgrants to other entities, to support or carry out the following national service corps or programs, as full- or part-time corps or programs, to address unmet needs: 
(1)Education Corps 
(A)In generalThe recipient may carry out national service programs through an Education Corps that identifies and meets unmet educational needs within communities through activities such as those described in subparagraph (B) and improves performance on the indicators described in subparagraph (C). 
(B)ActivitiesAn Education Corps described in this paragraph may carry out activities such as— 
(i)tutoring, or providing other academic support to elementary school and secondary school students; 
(ii)improving school climate; 
(iii)mentoring students, including adult or peer mentoring; 
(iv)linking needed integrated services and comprehensive supports with students, their families, and their public schools; 
(v)providing assistance to a school in expanding the school day by strengthening the quality of staff and expanding the academic programming offered in an expanded learning time initiative, a program of a 21st century community learning center (as defined in section 4201 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171)), or a high-quality after-school program; 
(vi)assisting schools and local educational agencies in improving and expanding high-quality service-learning programs that keep students engaged in schools by carrying out programs that provide specialized training to individuals in service-learning, and place the individuals (after such training) in positions as service-learning coordinators, to facilitate service-learning in programs eligible for funding under part I of subtitle B; 
(vii)assisting students in being prepared for college-level work; 
(viii)involving family members of students in supporting teachers and students; 
(ix)conducting a preprofessional training program in which students enrolled in an institution of higher education— 
(I)receive training (which may include classes containing service-learning) in specified fields including early childhood education and care, elementary and secondary education, and other fields such as those relating to health services, criminal justice, environmental stewardship and conservation, or public safety; 
(II)perform service related to such training outside the classroom during the school term and during summer or other vacation periods; and 
(III)agree to provide service upon graduation to meet unmet human, educational, environmental, or public safety needs related to such training; 
(x)assisting economically disadvantaged students in navigating the college admissions process; 
(xi)providing other activities, addressing unmet educational needs, that the Corporation may designate; or 
(xii)providing skilled musicians and artists to promote greater community unity through the use of music and arts education and engagement through work in low-income communities, and education, health care, and therapeutic settings, and other work in the public domain with citizens of all ages. 
(C)Education Corps indicatorsThe indicators for a corps program described in this paragraph are— 
(i)student engagement, including student attendance and student behavior; 
(ii)student academic achievement; 
(iii)secondary school graduation rates as defined in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)) and as clarified in applicable regulations promulgated by the Department of Education; 
(iv)rate of college enrollment and continued college enrollment for recipients of a high school diploma; 
(v)any additional indicator relating to improving education for students that the Corporation, in consultation (as appropriate) with the Secretary of Education, establishes; or 
(vi)any additional local indicator (applicable to a particular recipient and on which an improvement in performance is needed) relating to improving education for students, that is approved by the Corporation or a State Commission. 
(2)Healthy Futures Corps 
(A)In generalThe recipient may carry out national service programs through a Healthy Futures Corps that identifies and meets unmet health needs within communities through activities such as those described in subparagraph (B) and improves performance on the indicators described in subparagraph (C). 
(B)ActivitiesA Healthy Futures Corps described in this paragraph may carry out activities such as— 
(i)assisting economically disadvantaged individuals in navigating the health services system; 
(ii)assisting individuals in obtaining access to health services, including oral health services, for themselves or their children; 
(iii)educating economically disadvantaged individuals and individuals who are members of medically underserved populations about, and engaging individuals described in this clause in, initiatives regarding navigating the health services system and regarding disease prevention and health promotion, with a particular focus on common health conditions, chronic diseases, and conditions, for which disease prevention and health promotion measures exist and for which socioeconomic, geographic, and racial and ethnic health disparities exist; 
(iv)improving the literacy of patients regarding health, including oral health; 
(v)providing translation services at clinics and in emergency rooms to improve health services; 
(vi)providing services designed to meet the health needs of rural communities, including the recruitment of youth to work in health professions in such communities; 
(vii)assisting in health promotion interventions that improve health status, and helping people adopt and maintain healthy lifestyles and habits to improve health status; 
(viii)addressing childhood obesity through in-school and after-school physical activities, and providing nutrition education to students, in elementary schools and secondary schools; or 
(ix)providing activities, addressing unmet health needs, that the Corporation may designate. 
(C)Healthy Futures Corps indicatorsThe indicators for a corps program described in this paragraph are— 
(i)access to health services among economically disadvantaged individuals and individuals who are members of medically underserved populations; 
(ii)access to health services for uninsured individuals, including such individuals who are economically disadvantaged children; 
(iii)participation, among economically disadvantaged individuals and individuals who are members of medically underserved populations, in disease prevention and health promotion initiatives, particularly those with a focus on addressing common health conditions, addressing chronic diseases, and decreasing health disparities; 
(iv)literacy of patients regarding health; 
(v)any additional indicator, relating to improving or protecting the health of economically disadvantaged individuals and individuals who are members of medically underserved populations, that the Corporation, in consultation (as appropriate) with the Secretary of Health and Human Services and the Director of the Centers for Disease Control and Prevention, establishes; or 
(vi)any additional local indicator (applicable to a particular recipient and on which an improvement in performance is needed) relating to improving or protecting the health of economically disadvantaged individuals and individuals who are members of medically underserved populations, that is approved by the Corporation or a State Commission. 
(3)Clean Energy Service Corps 
(A)In generalThe recipient may carry out national service projects through a Clean Energy Service Corps that identifies and meets unmet environmental needs within communities through activities such as those described in subparagraph (B) and improves performance on the indicators described in subparagraph (C). 
(B)ActivitiesA Clean Energy Service Corps described in this paragraph may carry out activities such as— 
(i)weatherizing and retrofitting housing units for low-income households to significantly improve the energy efficiency and reduce carbon emissions of such housing units; 
(ii)building energy-efficient housing units in low-income communities; 
(iii)conducting energy audits for low-income households and recommending ways for the households to improve energy efficiency; 
(iv)providing clean energy-related services designed to meet the needs of rural communities; 
(v)working with schools and youth programs to educate students and youth about ways to reduce home energy use and improve the environment, including conducting service-learning projects to provide such education; 
(vi)assisting in the development of local recycling programs; 
(vii)renewing and rehabilitating national and State parks and forests, city parks, county parks and other public lands, and trails owned or maintained by the Federal Government or a State, including planting trees, carrying out reforestation, carrying out forest health restoration measures, carrying out erosion control measures, fire hazard reduction measures, and rehabilitation and maintenance of historic sites and structures throughout the national park system, and providing trail enhancements, rehabilitation, and repairs; 
(viii)cleaning and improving rivers maintained by the Federal Government or a State; 
(ix)carrying out projects in partnership with the National Park Service, designed to renew and rehabilitate national park resources and enhance services and learning opportunities for national park visitors, and nearby communities and schools; 
(x)providing service through a full-time, year-round youth corps program or full-time summer youth corps program, such as a conservation corps or youth service corps program that— 
(I)undertakes meaningful service projects with visible public benefits, including projects involving urban renewal, sustaining natural resources, or improving human services; 
(II)includes as participants youths and young adults who are age 16 through 25, including out-of-school youth and other disadvantaged youth (such as youth who are aging out of foster care, youth who have limited English proficiency, homeless youth, and youth who are individuals with disabilities), who are age 16 through 25; and 
(III)provides those participants who are youth and young adults with— 
(aa)team-based, highly structured, and adult-supervised work experience, life skills, education, career guidance and counseling, employment training, and support services including mentoring; and 
(bb)the opportunity to develop citizenship values and skills through service to their community and the United States; 
(xi)carrying out other activities, addressing unmet environmental and workforce needs, that the Corporation may designate. 
(C)Clean Energy Service Corps indicatorsThe indicators for a corps program described in this paragraph are— 
(i)the number of housing units of low-income households weatherized or retrofitted to significantly improve energy efficiency and reduce carbon emissions; 
(ii)annual energy costs (to determine savings in those costs) at facilities where participants have provided service; 
(iii)the number of students and youth receiving education or training in energy-efficient and environmentally conscious practices; 
(iv) 
(I)the number of acres of national parks, State parks, city parks, county parks, or other public lands, that are cleaned or improved; and 
(II)the number of acres of forest preserves, or miles of trails or rivers, owned or maintained by the Federal Government or a State, that are cleaned or improved; 
(v)any additional indicator relating to clean energy, the reduction of greenhouse gas emissions, or education and skill attainment for clean energy jobs, that the Corporation, in consultation (as appropriate) with the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of the Interior, or the Secretary of Labor, as appropriate, establishes; or 
(vi)any additional local indicator (applicable to a particular recipient and on which an improvement in performance is needed) relating to clean energy, the reduction of greenhouse gas emissions, or education or skill attainment for clean energy jobs, that is approved by the Corporation or a State Commission. 
(4)Veterans Corps 
(A)In generalThe recipient may carry out national service programs through a Veterans Corps that identifies and meets unmet needs of veterans and members of the Armed Forces who are on active duty through activities such as those described in subparagraph (B) and improves performance on the indicators described in subparagraph (C). 
(B)ActivitiesA Veterans Corps described in this paragraph may carry out activities such as— 
(i)promoting community-based efforts to meet the unique needs of military families while a family member is deployed and upon that family member’s return home; 
(ii)recruiting veterans, particularly returning veterans, into service opportunities, including opportunities that utilize their military experience; 
(iii)assisting veterans in developing their educational opportunities (including opportunities for professional certification, licensure, or credentials), coordinating activities with and assisting State and local agencies administering veterans education benefits, and coordinating activities with and assisting entities administering veterans programs with internships and fellowships that could lead to employment in the private and public sectors; 
(iv)promoting efforts within a community to serve the needs of veterans and members of the Armed Forces who are on active duty, including helping veterans file benefits claims and assisting Federal agencies in providing services to veterans, and sending care packages to Members of the Armed Forces who are deployed; 
(v)assisting veterans in developing mentoring relationships with economically disadvantaged students; 
(vi)developing projects to assist veterans with disabilities, veterans who are unemployed, older veterans, and veterans in rural communities, including assisting veterans described in this clause with transportation; or 
(vii)other activities, addressing unmet needs of veterans, that the Corporation may designate. 
(C)Veterans’ Corps indicatorsThe indicators for a corps program described in this paragraph are— 
(i)the number of housing units created for veterans; 
(ii)the number of veterans who pursue educational opportunities; 
(iii)the number of veterans receiving professional certification, licensure, or credentials; 
(iv)the number of veterans engaged in service opportunities; 
(v)the number of military families assisted by organizations while a family member is deployed and upon that family member's return home; 
(vi)the number of economically disadvantaged students engaged in mentoring relationships with veterans; 
(vii)the number of projects designed to meet identifiable public needs of veterans, especially veterans with disabilities, veterans who are unemployed, older veterans, and veterans in rural communities; 
(viii)any additional indicator that relates to education or skill attainment that assists in providing veterans with the skills to address identifiable public needs, or that relates to improving the lives of veterans, of members of the Armed Forces on active duty, and of families of the veterans and the members on active duty, and that the Corporation, in consultation (as appropriate) with the Secretary of Veterans Affairs, establishes; or 
(ix)any additional local indicator (applicable to a particular recipient and on which an improvement in performance is needed) relating to the education or skill attainment, or the improvement, described in clause (viii), that is approved by the Corporation or a State Commission. 
(5)Opportunity corps 
(A)In generalThe recipient may carry out national service programs through an Opportunity Corps that identifies and meets unmet needs relating to economic opportunity for economically disadvantaged individuals within communities, through activities such as those described in subparagraph (B) and improves performance on the indicators described in subparagraph (C). 
(B)ActivitiesAn Opportunity Corps described in this paragraph may carry out activities such as— 
(i)providing financial literacy education to economically disadvantaged individuals, including financial literacy education with regard to credit management, financial institutions including banks and credit unions, and utilization of savings plans; 
(ii)assisting in the construction, rehabilitation, or preservation of housing units, including energy efficient homes, for economically disadvantaged individuals; 
(iii)assisting economically disadvantaged individuals, including homeless individuals, in finding placement in and maintaining housing; 
(iv)assisting economically disadvantaged individuals in obtaining access to health services for themselves or their children; 
(v)assisting individuals in obtaining information about Federal, State, local, or private programs or benefits focused on assisting economically disadvantaged individuals, economically disadvantaged children, or low-income families; 
(vi)facilitating enrollment in and completion of job training for economically disadvantaged individuals; 
(vii)assisting economically disadvantaged individuals in obtaining access to job placement assistance; 
(viii)carrying out a program that seeks to eliminate hunger in low-income communities and rural areas through service in projects— 
(I)involving food banks, food pantries, and nonprofit organizations that provide food during emergencies; 
(II)seeking to address the long-term causes of hunger through education and the delivery of appropriate services; 
(III)providing training in basic health, nutrition, and life skills necessary to alleviate hunger in communities and rural areas; or 
(IV)assisting individuals in obtaining information about federally supported nutrition programs; 
(ix)addressing issues faced by homebound citizens, such as needs for food deliveries, legal and medical services, nutrition information, and transportation; 
(x)implementing an E–Corps program that involves participants who provide services in a community by developing and assisting in carrying out technology programs that seek to increase access to technology and the benefits of technology in such community; and 
(xi)carrying out other activities, addressing unmet needs relating to economic opportunity for economically disadvantaged individuals, that the Corporation may designate. 
(C)Opportunity Corps indicatorsThe indicators for a corps program described in this paragraph are— 
(i)the degree of financial literacy among economically disadvantaged individuals; 
(ii)the number of housing units built or improved for economically disadvantaged individuals or low-income families; 
(iii)the number of economically disadvantaged individuals with access to job training and other skill enhancement; 
(iv)the number of economically disadvantaged individuals with access to information about job placement services; 
(v)any additional indicator relating to improving economic opportunity for economically disadvantaged individuals that the Corporation, in consultation (as appropriate) with the Secretary of Health and Human Services, the Secretary of Labor, the Secretary of Housing and Urban Development, and the Secretary of the Treasury, establishes; or 
(vi)any additional local indicator (applicable to a particular recipient and on which an improvement in performance is needed) that is approved by the Corporation or a State Commission. 
(b)National service programs 
(1)In generalThe recipient of a grant under section 121(a) and a Federal agency operating or supporting a national service program under section 121(b) may use the financial assistance or positions involved, directly or through subgrants to other entities, to carry out national service programs and model programs under this subsection that are focused on meeting community needs and improve performance on the indicators described in paragraph (3). 
(2)ProgramsThe programs may include the following types of national service programs: 
(A)A community service program designed to meet the needs of rural communities, using teams or individual placements to address the development needs of rural communities, including addressing rural poverty, or the need for health services, education, or job training. 
(B)A program— 
(i)that engages participants in public health, emergency and disaster preparedness, and other public safety activities; 
(ii)that may include the recruitment of qualified participants for, and placement of the participants in, positions to be trainees as law enforcement officers, firefighters, search and rescue personnel, and emergency medical service workers; and 
(iii)that may engage Federal, State, and local stakeholders, in collaboration, to organize more effective responses to issues of public health, emergencies and disasters, and other public safety issues. 
(C)A program that seeks to expand the number of mentors for disadvantaged youths and other youths (including by recruiting high school-, and college-age individuals to enter into mentoring relationships), either through— 
(i)provision of direct mentoring services; 
(ii)provision of supportive services to direct mentoring service organizations (in the case of a partnership); 
(iii)the creative utilization of current and emerging technologies to connect youth with mentors; or 
(iv)supporting mentoring partnerships (including statewide and local mentoring partnerships that strengthen direct service mentoring programs) by— 
(I)increasing State resources dedicated to mentoring; 
(II)supporting the creation of statewide and local mentoring partnerships and programs of national scope through collaborative efforts between entities such as local or direct service mentoring partnerships, or units of State or local government; and 
(III)assisting direct service mentoring programs. 
(D)A program— 
(i)in which not less than 75 percent of the participants are disadvantaged youth; 
(ii)that may provide life skills training, employment training, educational counseling, assistance to complete a secondary school diploma or its recognized equivalent, counseling, or a mentoring relationship with an adult volunteer; and 
(iii)for which, in awarding financial assistance and approved national service positions, the Corporation shall give priority to programs that engage retirees to serve as mentors. 
(E)A program— 
(i)that reengages court-involved youth and adults with the goal of reducing recidivism; 
(ii)that may create support systems beginning in correctional facilities; and 
(iii)that may have life skills training, employment training, an education program (including a program to complete a secondary school diploma or its recognized equivalent), educational and career counseling, and postprogram placement services. 
(F)A demonstration program— 
(i)that has as 1 of its primary purposes the recruitment and acceptance of court-involved youth and adults as participants, volunteers, or members; and 
(ii)that may serve any purpose otherwise permitted under this Act. 
(G)A program that provides education or job training services that are designed to meet the needs of rural communities. 
(H)A program that seeks to expand the number of mentors for youth in foster care through— 
(i)the provision of direct academic mentoring services for youth in foster care; 
(ii)the provision of supportive services to mentoring service organizations that directly provide mentoring to youth in foster care, including providing training of mentors in child development, domestic violence, foster care, confidentiality requirements, and other matters related to working with youth in foster care; or 
(iii)supporting foster care mentoring partnerships, including statewide and local mentoring partnerships that strengthen direct service mentoring programs. 
(I)Such other national service programs addressing unmet human, educational, environmental, or public safety needs as the Corporation may designate. 
(3)IndicatorsThe indicators for a program described in this subsection are the indicators described in subparagraph (C) of paragraphs (1), (2), (3), (4), or (5) of subsection (a) or any additional local indicator (applicable to a participant or recipient and on which an improvement in performance is needed) relating to meeting unmet community needs, that is approved by the Corporation or a State Commission. 
(c)Program models for service corps 
(1)In generalIn addition to any activities described in subparagraph (B) of paragraphs (1) through (5) of subsection (a), and subsection (b)(2), a recipient of a grant under section 121(a) and a Federal agency operating or supporting a national service program under section 121(b) may directly or through grants or subgrants to other entities carry out a national service corps program through the following program models: 
(A)A community corps program that meets unmet health, veteran, and other human, educational, environmental, or public safety needs and promotes greater community unity through the use of organized teams of participants of varied social and economic backgrounds, skill levels, physical and developmental capabilities, ages, ethnic backgrounds, or genders. 
(B)A service program that— 
(i)recruits individuals with special skills or provides specialized preservice training to enable participants to be placed individually or in teams in positions in which the participants can meet such unmet needs; and 
(ii)if consistent with the purposes of the program, brings participants together for additional training and other activities designed to foster civic responsibility, increase the skills of participants, and improve the quality of the service provided. 
(C)A campus-based program that is designed to provide substantial service in a community during the school term and during summer or other vacation periods through the use of— 
(i)students who are attending an institution of higher education, including students participating in a work-study program assisted under part C of title IV of the Higher Education Act of 1965 (42 U.S.C. 2751 et seq.); 
(ii)teams composed of students described in clause (i); or 
(iii)teams composed of a combination of such students and community residents. 
(D)A professional corps program that recruits and places qualified participants in positions— 
(i)as teachers, nurses and other health care providers, police officers, early childhood development staff, engineers, or other professionals providing service to meet human, educational, environmental, or public safety needs in communities with an inadequate number of such professionals; 
(ii)for which the salary may exceed the maximum living allowance authorized in subsection (a)(2) of section 140, as provided in subsection (c) of such section; and 
(iii)that are sponsored by public or private employers who agree to pay 100 percent of the salaries and benefits (other than any national service educational award under subtitle D) of the participants. 
(E)A program that provides opportunities for veterans to participate in service projects. 
(F)A program carried out by an intermediary that builds the capacity of local nonprofit and faith-based organizations to expand and enhance services to meet local or national needs. 
(G)Such other program models as may be approved by the Corporation or a State Commission, as appropriate. 
(2)Program models within corpsA recipient of financial assistance or approved national service positions for a corps program described in subsection (a) may use the assistance or positions to carry out the corps program, in whole or in part, using a program model described in this subsection. The corps program shall meet the applicable requirements of subsection (a) and this subsection. 
(d)Qualification Criteria To Determine Eligibility 
(1)Establishment by corporationThe Corporation shall establish qualification criteria for different types of national service programs for the purpose of determining whether a particular national service program should be considered to be a national service program eligible to receive assistance or approved national service positions under this subtitle. 
(2)ConsultationIn establishing qualification criteria under paragraph (1), the Corporation shall consult with organizations and individuals with extensive experience in developing and administering effective national service programs or regarding the delivery of veteran services, and other human, educational, environmental, or public safety services, to communities or persons. 
(3)Application to subgrantsThe qualification criteria established by the Corporation under paragraph (1) shall also be used by each recipient of assistance under section 121(a) that uses any portion of the assistance to conduct a grant program to support other national service programs. 
(4)Encouragement of intergenerational components of programsThe Corporation shall encourage national service programs eligible to receive assistance or approved national service positions under this subtitle to establish, if consistent with the purposes of the program, an intergenerational component of the program that combines students, out-of-school youths, disadvantaged youth, and older adults as participants to provide services to address unmet human, educational, environmental, or public safety needs. 
(e)Priorities for certain corpsIn awarding financial assistance and approved national service positions to eligible entities proposed to carry out the corps described in subsection (a)— 
(1)in the case of a corps described in subsection (a)(2)— 
(A)the Corporation may give priority to eligible entities that propose to provide support for participants who, after completing service under this section, will undertake careers to improve performance on health indicators described in subsection (a)(2)(C); and 
(B)the Corporation shall give priority to eligible entities that propose to carry out national service programs in medically underserved areas (as designated individually, by the Secretary of Health and Human Services as an area with a shortage of personal health services); and 
(2)in the case of a corps described in subsection (a)(3), the Corporation shall give priority to eligible entities that propose to recruit individuals for the Clean Energy Service Corps so that significant percentages of participants in the Corps are economically disadvantaged individuals, and provide to such individuals support services and education and training to develop skills needed for clean energy jobs for which there is current demand or projected future demand. 
(f)National Service Priorities 
(1)Establishment 
(A)By corporationIn order to concentrate national efforts on meeting human, educational, environmental, or public safety needs and to achieve the other purposes of this Act, the Corporation, after reviewing the strategic plan approved under section 192A(g)(1,) shall establish, and may periodically alter, priorities regarding the types of national service programs and corps to be assisted under section 129 and the purposes for which such assistance may be used. 
(B)By statesConsistent with paragraph (4), States shall establish, and through the national service plan process described in section 178(e)(1), periodically alter priorities as appropriate regarding the national service programs to be assisted under section 129(e). The State priorities shall be subject to Corporation review as part of the application process under section 130. 
(2)Notice to applicantsThe Corporation shall provide advance notice to potential applicants of any national service priorities to be in effect under this subsection for a fiscal year. The notice shall specifically include— 
(A)a description of any alteration made in the priorities since the previous notice; and 
(B)a description of the national service programs that are designated by the Corporation under section 133(d)(2) as eligible for priority consideration in the next competitive distribution of assistance under section 121(a). 
(3)RegulationsThe Corporation shall by regulation establish procedures to ensure the equitable treatment of national service programs that— 
(A)receive funding under this subtitle for multiple years; and 
(B)would be adversely affected by annual revisions in such national service priorities. 
(4)Application to subgrantsAny national service priorities established by the Corporation under this subsection shall also be used by each recipient of funds under section 121(a) that uses any portion of the assistance to conduct a grant program to support other national service programs. 
(g)Consultation on indicatorsThe Corporation shall consult with the Secretary of Education, the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, the Secretary of Energy, the Secretary of Veterans Affairs, the Secretary of the Interior, the Administrator of the Environmental Protection Agency, the Secretary of Labor, the Secretary of Housing and Urban Development, and the Secretary of the Treasury, as appropriate, in developing additional indicators for the corps and programs described in subsections (a) and (b). 
(h)Requirements for tutors 
(1)In generalExcept as provided in paragraph (2), the Corporation shall require that each recipient of assistance under the national service laws that operates a tutoring program involving elementary school or secondary school students certifies that individuals serving in approved national service positions as tutors in such program have— 
(A)obtained their high school diplomas; and 
(B)successfully completed pre- and in-service training for tutors. 
(2)ExceptionThe requirements in paragraph (1) do not apply to an individual serving in an approved national service position who is enrolled in an elementary school or secondary school and is providing tutoring services through a structured, school-managed cross-grade tutoring program. 
(i)Requirements for tutoring programsEach tutoring program that receives assistance under the national service laws shall— 
(1)offer a curriculum that is high quality, research-based, and consistent with the State academic content standards required by section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) and the instructional program of the local educational agency; and 
(2)offer high quality, research-based pre- and in-service training for tutors. 
(j)Citizenship trainingThe Corporation shall establish guidelines for recipients of assistance under the national service laws, that are consistent with the principles on which citizenship programs administered by U.S. Citizenship and Immigration Services are based, relating to the promotion of citizenship and civic engagement among participants in approved national service positions and approved summer of service positions, and appropriate to the age, education, and experience of the participants. 
(k)ReportNot later than 60 days after the end of each fiscal year for which the Corporation makes grants under section 121(a), the Corporation shall prepare and submit to the authorizing committees a report containing— 
(1)information describing how the Corporation allocated financial assistance and approved national service positions among eligible entities proposed to carry out corps and national service programs described in this section for that fiscal year; 
(2)information describing the amount of financial assistance and the number of approved national service positions the Corporation provided to each corps and national service program described in this section for that fiscal year; 
(3)a measure of the extent to which the corps and national service programs improved performance on the corresponding indicators; and 
(4)information describing how the Corporation is coordinating— 
(A)the national service programs funded under this section; with 
(B)applicable programs, as determined by the Corporation, carried out under subtitle B of this title, and part A of title I and parts A and B of title II of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq., 5001, 5011) that improve performance on those indicators or otherwise address identified community needs.. 
1303.Types of positionsSection 123 (42 U.S.C. 12573) is amended— 
(1)in paragraph (1)— 
(A)by striking section 122(a) and inserting subsection (a), (b), or (c) of section 122; and 
(B)by striking or (b); 
(2)in paragraph (2)(A)— 
(A)by inserting after subdivision of a State, the following: a territory,; and 
(B)by striking Federal agency and inserting Federal agency (under an interagency agreement described in section 121(b)); 
(3)in paragraph (4), by striking section 122(a)(3) and inserting section 122(a)(1)(B)(vi); 
(4)in paragraph (5), by inserting National before Civilian Community Corps; 
(5)by redesignating paragraph (7) as paragraph (8); and 
(6)by inserting after paragraph (6) the following: 
 
(7)A position involving service in the ServeAmerica Fellowship program carried out under section 198B..  
1304.Conforming repeal relating to training and technical assistanceSection 125 (42 U.S.C. 12575) is repealed. 
1305.Assistance to State Commissions; challenge grantsSection 126 (42 U.S.C. 12576) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by striking $125,000 and $750,000 and inserting $250,000 and $1,000,000; and 
(ii)by striking 501(a)(4) and inserting 501(a)(5); and 
(B)by striking paragraph (2) and inserting the following: 
 
(2)Matching requirementIn making a grant to a State under this subsection, the Corporation shall require the State to agree to provide matching funds from non-Federal sources of not less than $1 for every $1 provided by the Corporation through the grant. 
(3)AlternativeNotwithstanding paragraph (2), the Chief Executive Officer may permit a State that demonstrates hardship or a new State Commission to meet alternative matching requirements for such a grant as follows: 
(A)First $100,000For the first $100,000 of grant funds provided by the Corporation, the State involved shall not be required to provide matching funds. 
(B)Amounts greater than $100,000For grant amounts of more than $100,000 and not more than $250,000 provided by the Corporation, the State shall agree to provide matching funds from non-Federal sources of not less than $1 for every $2 provided by the Corporation, in excess of $100,000. 
(C)Amounts greater than $250,000For grant amounts of more than $250,000 provided by the Corporation, the State shall agree to provide matching funds from non-Federal sources of not less than $1 for every $1 provided by the Corporation, in excess of $250,000.; 
(2)by striking subsection (b) and inserting the following: 
 
(b)Disaster serviceThe Corporation may undertake activities, including activities carried out through part A of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.), to involve programs that receive assistance under the national service laws in disaster relief efforts, and to support, including through mission assignments under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), nonprofit organizations and public agencies responding to the needs of communities experiencing disasters.; and 
(3)in subsection (c)— 
(A)in paragraph (1), by striking to national service programs that receive assistance under section 121 and inserting to programs supported under the national service laws; and 
(B)by striking paragraph (3) and inserting the following: 
 
(3)Amount of assistanceA challenge grant under this subsection may provide, for an initial 3-year grant period, not more than $1 of assistance under this subsection for each $1 in cash raised from private sources by the program supported under the national service laws in excess of amounts required to be provided by the program to satisfy matching funds requirements. After an initial 3-year grant period, a grant under this subsection may provide not more than $1 of assistance under this subsection for each $2 in cash raised from private sources by the program in excess of amounts required to be provided by the program to satisfy matching funds requirements. The Corporation may permit the use of local or State funds under this paragraph in lieu of cash raised from private sources if the Corporation determines that such use would be equitable due to a lack of available private funds at the local level. The Corporation shall establish a ceiling on the amount of assistance that may be provided to a national service program under this subsection.. 
1306.Allocation of assistance to States and other eligible entitiesSection 129 (42 U.S.C. 12581) is amended to read as follows: 
 
129.Provision of assistance and approved national service positions 
(a)One Percent Allotment for Certain TerritoriesOf the funds allocated by the Corporation for provision of assistance under section 121(a) for a fiscal year, the Corporation shall reserve 1 percent for grants to the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands upon approval by the Corporation of an application submitted under section 130. The Corporation shall allot for a grant to each such territory under this subsection for a fiscal year an amount that bears the same ratio to 1 percent of the allocated funds for that fiscal year as the population of the territory bears to the total population of all such territories. 
(b)Allotment for Indian TribesOf the funds allocated by the Corporation for provision of assistance under section 121(a) for a fiscal year, the Corporation shall reserve at least 1 percent for grants to Indian tribes to be allotted by the Corporation on a competitive basis. 
(c)Reservation of approved positionsThe Corporation shall ensure that each individual selected during a fiscal year for assignment as a VISTA volunteer under title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.) or as a participant in the National Civilian Community Corps Program under subtitle E shall receive the national service educational award described in subtitle D if the individual satisfies the eligibility requirements for the award. Funds for approved national service positions required by this paragraph for a fiscal year shall be deducted from the total funding for approved national service positions to be available for distribution under subsections (d) and (e) for that fiscal year. 
(d)Allotment for competitive grants 
(1)In generalOf the funds allocated by the Corporation for provision of assistance under section 121(a) for a fiscal year and subject to section 133(d)(3), the Corporation shall reserve not more than 62.7 percent for grants awarded on a competitive basis to States specified in subsection (e)(1) for national service programs, to nonprofit organizations seeking to operate a national service program in 2 or more of those States, and to Indian tribes. 
(2)Equitable treatmentIn the consideration of applications for such grants, the Corporation shall ensure the equitable treatment of applicants from urban areas, applicants from rural areas, applicants of diverse sizes (as measured by the number of participants served), applicants from States, and applicants from national nonprofit organizations. 
(3)Encore service programsIn making grants under this subsection for a fiscal year, the Corporation shall make an effort to allocate not less than 10 percent of the financial assistance and approved national service positions provided through the grants for that fiscal year to eligible entities proposing to carry out encore service programs, unless the Corporation does not receive a sufficient number of applications of adequate quality to justify making that percentage available to those eligible entities. 
(4)Corps programsIn making grants under this subsection for a fiscal year, the Corporation— 
(A)shall select 2 or more of the national service corps described in section 122(a) to receive grants under this subsection; and 
(B)may select national service programs described in section 122(b) to receive such grants. 
(e)Allotment to Certain States on Formula Basis 
(1)GrantsOf the funds allocated by the Corporation for provision of assistance under section 121(a) for a fiscal year, the Corporation shall make a grant to each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico that submits an application under section 130 that is approved by the Corporation. 
(2)AllotmentsThe Corporation shall allot for a grant to each such State under this subsection for a fiscal year an amount that bears the same ratio to 35.3 percent of the allocated funds for that fiscal year as the population of the State bears to the total population of the several States, the District of Columbia, and the Commonwealth of Puerto Rico, in compliance with paragraph (3). 
(3)Minimum amountNotwithstanding paragraph (2), the minimum grant made available to each State approved by the Corporation under paragraph (1) for each fiscal year shall be at least $600,000, or 0.5 percent of the amount allocated for the State formula under this subsection for the fiscal year, whichever is greater. 
(f)Effect of Failure To ApplyIf a State or territory fails to apply for, or fails to give notice to the Corporation of its intent to apply for, an allotment under this section, or the Corporation does not approve the application consistent with section 133, the Corporation may use the amount that would have been allotted under this section to the State or territory to— 
(1)make grants (and provide approved national service positions in connection with such grants) to other community-based entities under section 121 that propose to carry out national service programs in such State or territory; and 
(2)make reallotments to other States or territories with approved applications submitted under section 130, from the allotment funds not used to make grants as described in paragraph (1). 
(g)Application RequiredThe Corporation shall make an allotment of assistance (including the provision of approved national service positions) to a recipient under this section only pursuant to an application submitted by a State or other applicant under section 130. 
(h)Approval of Positions Subject to Available FundsThe Corporation may not approve positions as approved national service positions under this subtitle for a fiscal year in excess of the number of such positions for which the Corporation has sufficient available funds in the National Service Trust for that fiscal year, taking into consideration funding needs for national service educational awards under subtitle D based on completed service. If appropriations are insufficient to provide the maximum allowable national service educational awards under subtitle D for all eligible participants, the Corporation is authorized to make necessary and reasonable adjustments to program rules. 
(i)Sponsorship of Approved National Service Positions 
(1)Sponsorship authorizedThe Corporation may enter into agreements with persons or entities who offer to sponsor national service positions for which the person or entity will be responsible for supplying the funds necessary to provide a national service educational award. The distribution of those approved national service positions shall be made pursuant to the agreement, and the creation of those positions shall not be taken into consideration in determining the number of approved national service positions to be available for distribution under this section. 
(2)Deposit of contributionFunds provided pursuant to an agreement under paragraph (1) shall be deposited in the National Service Trust established in section 145 until such time as the funds are needed. 
(j)Reservation of Funds for Special Assistance 
(1)ReservationFrom amounts appropriated for a fiscal year pursuant to the authorization of appropriations in section 501(a)(2) and allocated to carry out subtitle C and subject to the limitation in such section, the Corporation may reserve such amount as the Corporation considers to be appropriate for the purpose of making assistance available under subsections (b) and (c) of section 126. 
(2)LimitationThe amount reserved under paragraph (1) for a fiscal year may not exceed $10,000,000. 
(3)TimingThe Corporation shall reserve such amount, and any amount reserved under subsection (k) from funds appropriated and allocated to carry out subtitle C, before allocating funds for the provision of assistance under any other provision of this subtitle. 
(k)Reservation of Funds To Increase the Participation of Individuals With Disabilities 
(1)ReservationTo make grants to public or private nonprofit organizations to increase the participation of individuals with disabilities in national service and for demonstration activities in furtherance of this purpose, and subject to the limitation in paragraph (2), the Chief Executive Officer shall reserve not less than 2 percent from the amounts, appropriated to carry out subtitles C, D, E, and H for each fiscal year. 
(2)LimitationThe amount reserved under paragraph (1) for a fiscal year may not exceed $20,000,000. 
(3)RemainderThe Chief Executive Officer may use the funds reserved under paragraph (1), and not distributed to make grants under this subsection for other activities described in section 501(a)(2). 
(l)Authority for fixed-amount grants 
(1)In general 
(A)AuthorityFrom amounts appropriated for a fiscal year to provide financial assistance under the national service laws, the Corporation may provide assistance in the form of fixed-amount grants in an amount determined by the Corporation under paragraph (2) rather than on the basis of actual costs incurred by a program. 
(B)LimitationOther than fixed-amount grants to support programs described in section 129A, for the 1-year period beginning on the effective date of the Serve America Act, the Corporation may provide assistance in the form of fixed-amount grants to programs that only offer full-time positions. 
(2)Determination of Amount of Fixed-amount GrantsA fixed-amount grant authorized by this subsection shall be in an amount determined by the Corporation that is— 
(A)significantly less than the reasonable and necessary costs of administering the program supported by the grant; and 
(B)based on an amount per individual enrolled in the program receiving the grant, taking into account— 
(i)the capacity of the entity carrying out the program to manage funds and achieve programmatic results; 
(ii)the number of approved national service positions, approved silver scholar positions, or approved summer of service positions for the program, if applicable; 
(iii)the proposed design of the program; 
(iv)whether the program provides service to, or involves the participation of, disadvantaged youth or otherwise would reasonably incur a relatively higher level of costs; and 
(v)such other factors as the Corporation may consider under section 133 in considering applications for assistance. 
(3)Requirements for grant recipientsIn awarding a fixed-amount grant under this subsection, the Corporation— 
(A)shall require the grant recipient— 
(i)to return a pro rata amount of the grant funds based upon the difference between the number of hours served by a participant and the minimum number of hours for completion of a term of service (as established by the Corporation); 
(ii)to report on the program's performance on standardized measures and performance levels established by the Corporation; 
(iii)to cooperate with any evaluation activities undertaken by the Corporation; and 
(iv)to provide assurances that additional funds will be raised in support of the program, in addition to those received under the national service laws; and 
(B)may adopt other terms and conditions that the Corporation considers necessary or appropriate based on the relative risks (as determined by the Corporation) associated with any application for a fixed-amount grant. 
(4)Other requirements not applicableLimitations on administrative costs and matching fund documentation requirements shall not apply to fixed-amount grants provided in accordance with this subsection. 
(5)Rule of constructionNothing in this subsection shall relieve a grant recipient of the responsibility to comply with the requirements of chapter 75 of title 31, United States Code, or other requirements of Office of Management and Budget Circular A–133..  
1307.Additional authorityPart II of subtitle C of title I is amended by inserting after section 129 (42 U.S.C. 12581) the following: 
 
129A.Educational awards only program 
(a)In GeneralFrom amounts appropriated for a fiscal year to provide financial assistance under this subtitle and consistent with the restriction in subsection (b), the Corporation may, through fixed-amount grants (in accordance with section 129(l)), provide operational support to programs that receive approved national service positions but do not receive funds under section 121(a). 
(b)Limit on Corporation Grant FundsThe Corporation may provide the operational support under this section for a program in an amount that is not more than $800 per individual enrolled in an approved national service position, or not more than $1,000 per such individual if at least 50 percent of the persons enrolled in the program are disadvantaged youth. 
(c)Inapplicable ProvisionsThe following provisions shall not apply to programs funded under this section: 
(1)The limitation on administrative costs under section 121(d). 
(2)The matching funds requirements under section 121(e). 
(3)The living allowance and other benefits under sections 131(e) and 140 (other than individualized support services for participants with disabilities under section 140(f)).. 
1308.State selection of programsSection 130 (42 U.S.C. 12582) is amended— 
(1)in subsection (a)— 
(A)by striking section 121 and inserting section 121(a); 
(B)by inserting after assistance, a State, the following: territory,; and 
(C)by striking institution of higher education, or Federal agency and inserting or institution of higher education; 
(2)in subsection (b)— 
(A)in paragraph (9), by striking section 122(c) and inserting section 122(f); and 
(B)in paragraph (12), by inserting municipalities and governments of counties in which such a community is located, after providing services,; 
(3)in subsection (c)— 
(A)in paragraph (1)— 
(i)by striking jobs or positions and inserting proposed positions; and 
(ii)by striking , including and all that follows through the period at the end and inserting a period; 
(B)in paragraph (2), by inserting proposed before minimum; and 
(C)by adding at the end the following: 
 
(3)In the case of a nonprofit organization intending to operate programs in 2 or more States, a description of the manner in which and extent to which the organization consulted with the State Commissions of each State in which the organization intends to operate and the nature of the consultation.;  
(4)in subsection (d)(1)— 
(A)in subparagraphs (A) and (B), by striking subsection (a) or (b) of section 121 and inserting section 121(a); 
(B)in subparagraph (B), by striking section 122(a) and inserting subsection (a), (b), or (c) of section 122; 
(5)by redesignating subsections (d) through (g) as subsections (e) through (h), respectively and inserting after subsection (c) the following: 
 
(d)Additional Required Application InformationAn application submitted under subsection (a) for programs described in 122(a) shall also contain— 
(1)measurable goals, to be used for annual measurements of the program's performance on 1 or more of the corresponding indicators described in section 122; 
(2)information describing how the applicant proposes to utilize funds to improve performance on the corresponding indicators utilizing participants, including describing the activities in which such participants will engage to improve performance on those indicators; 
(3)information identifying the geographical area in which the eligible entity proposing to carry out the program proposes to use funds to improve performance on the corresponding indicators, and demographic information on the students or individuals, as appropriate, in such area, and statistics demonstrating the need to improve such indicators in such area; and 
(4)if applicable, information on how the eligible entity will work with other community-based entities to carry out activities to improve performance on the corresponding indicators using such funds.;  
(6)in paragraph (2)(A) of subsection (f) (as so redesignated), by striking were selected and inserting were or will be selected; 
(7)in subsection (g) (as so redesignated)— 
(A)in paragraph (1), by striking a program applicant and inserting an applicant; and 
(B)in paragraph (2)— 
(i)in the heading, by striking Program applicant and inserting Applicant; 
(ii)in the matter preceding subparagraph (A), by striking program applicant and inserting applicant; 
(iii)in subparagraph (A)— 
(I)by inserting after subdivision of a State, the following: territory,; and 
(II)by striking institution of higher education, or Federal agency and inserting or institution of higher education; and 
(iv)in subparagraph (B)— 
(I)by inserting after subdivision of a State, the following: territory,; and 
(II)by striking institution of higher education, or Federal agency and inserting or institution of higher education; and 
(8)by amending subsection (h) (as so redesignated) to read as follows: 
 
(h)Limitation on same project receiving multiple grantsUnless specifically authorized by law, the Corporation may not provide more than 1 grant under the national service laws for a fiscal year to support the same project under the national service laws..  
1309.National service program assistance requirementsSection 131(c) (42 U.S.C. 12583(c)) is amended— 
(1)in paragraph (1), by striking subparagraph (A) and inserting the following: 
 
(A)the community served, the municipality and government of the county (if appropriate) in which the community is located, and potential participants in the program; and; and 
(2)by striking paragraph (3) and inserting the following: 
 
(3)in the case of a program that is not funded through a State (including a national service program that a nonprofit organization seeks to operate in 2 or more States), consult with and coordinate activities with the State Commission for each State in which the program will operate, and the Corporation shall obtain confirmation from the State Commission that the applicant seeking assistance under this Act has consulted with and coordinated with the State Commission when seeking to operate the program in that State.. 
1310.Prohibited activities and ineligible organizationsSubtitle C of title I (42 U.S.C. 12571 et seq.) is amended by inserting after section 132 the following: 
 
132A.Prohibited activities and ineligible organizations 
(a)Prohibited activitiesAn approved national service position under this subtitle may not be used for the following activities: 
(1)Attempting to influence legislation. 
(2)Organizing or engaging in protests, petitions, boycotts, or strikes. 
(3)Assisting, promoting, or deterring union organizing. 
(4)Impairing existing contracts for services or collective bargaining agreements. 
(5)Engaging in partisan political activities, or other activities designed to influence the outcome of an election to Federal office or the outcome of an election to a State or local public office. 
(6)Participating in, or endorsing, events or activities that are likely to include advocacy for or against political parties, political platforms, political candidates, proposed legislation, or elected officials. 
(7)Engaging in religious instruction, conducting worship services, providing instruction as part of a program that includes mandatory religious instruction or worship, constructing or operating facilities devoted to religious instruction or worship, maintaining facilities primarily or inherently devoted to religious instruction or worship, or engaging in any form of proselytization, consistent with section 132. 
(8)Consistent with section 132, providing a direct benefit to any— 
(A)business organized for profit; 
(B)labor union; 
(C)partisan political organization; 
(D)nonprofit organization that fails to comply with the restrictions contained in section 501(c) of the Internal Revenue Code of 1986, except that nothing in this paragraph shall be construed to prevent participants from engaging in advocacy activities undertaken at their own initiative; and 
(E)organization engaged in the religious activities described in paragraph (7), unless the position is not used to support those religious activities. 
(9)Providing abortion services or referrals for receipt of such services. 
(10)Conducting a voter registration drive or using Corporation funds to conduct a voter registration drive. 
(11)Carrying out such other activities as the Corporation may prohibit. 
(b)IneligibilityNo assistance provided under this subtitle may be provided to any organization that has violated a Federal criminal statute. 
(c)Nondisplacement of employed workers or other volunteersA participant in an approved national service position under this subtitle may not be directed to perform any services or duties, or to engage in any activities, prohibited under the nonduplication, nondisplacement, or nonsupplantation requirements relating to employees and volunteers in section 177.. 
1311.Consideration of applicationsSection 133 (42 U.S.C. 12585) is amended— 
(1)in subsection (b)(2)(B), by striking jobs or; 
(2)in subsection (d)— 
(A)in paragraph (2)— 
(i)in the matter preceding subparagraph (A)— 
(I)by striking section 122(a) and inserting subsection (a), (b), or (c) of section 122; and 
(II)by striking section 129(d)(2) and inserting section 129(d); 
(ii)by striking subparagraphs (A) through (G) and inserting the following: 
 
(A)national service programs that— 
(i)conform to the national service priorities in effect under section 122(f); 
(ii)are innovative; and 
(iii)are well established in 1 or more States at the time of the application and are proposed to be expanded to additional States using assistance provided under section 121; 
(B)grant programs in support of other national service programs if the grant programs are to be conducted by nonprofit organizations with demonstrated and extensive expertise in the provision of services to meet human, educational, environmental, or public safety needs; and 
(C)professional corps programs described in section 122(c)(1)(D).; and 
(B)in paragraph (3), by striking section 129(d)(2) and inserting section 129(d); 
(3)in subsection (e), by striking subsections (a) and (d)(1) of section 129 and inserting subsections (d) and (e) of section 129; 
(4)in subsection (f)— 
(A)in paragraph (1), by striking section 129(a)(1) and inserting section 129(e); and 
(B)in paragraph (3)— 
(i)by striking section 129(a) and inserting section 129(e); and 
(ii)by striking paragraph (3) of such subsection and inserting section 129(f); 
(5)by redesignating subsection (f) as subsection (g); and 
(6)by inserting after subsection (e) the following: 
 
(f)Views of State CommissionIn making competitive awards under section 129(d), the Corporation shall solicit and consider the views of a State Commission regarding any application for assistance to carry out a national service program within the State.. 
1312.Description of participantsSection 137 (42 U.S.C. 12591) is amended— 
(1)in subsection (a)— 
(A)by striking paragraph (3); and 
(B)by redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively; 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking section 122(a)(2) or a program described in section 122(a)(9) and inserting section 122(a)(3)(B)(x); and 
(B)in paragraph (1), by striking paragraph (4) and inserting paragraph (3); and 
(3)in subsection (c), by striking (a)(5) and inserting (a)(4). 
1313.Selection of national service participantsSection 138 (42 U.S.C. 12592) is amended— 
(1)in subsection (a), by striking conducted by the State and all that follows through or other entity and inserting conducted by the entity; and 
(2)in subsection (e)(2)(C), by inserting before the semicolon at the end the following: , particularly those who were considered, at the time of their service, disadvantaged youth. 
1314.Terms of serviceSection 139 (42 U.S.C. 12593) is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking not less than 9 months and; 
(B)in paragraph (2), by striking during a period of— and all that follows through the period at the end and inserting during a period of not more than 2 years.; and 
(C)by adding at the end the following: 
 
(4)Extension of term for disaster purposes 
(A)ExtensionAn individual in an approved national service position performing service directly related to disaster relief efforts may continue in a term of service for a period of 90 days beyond the period otherwise specified in, as appropriate, this subsection or section 153(d) or in section 104 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4954). 
(B)Single term of serviceA period of service performed by an individual in an originally-agreed to term of service and service performed under this paragraph shall constitute a single term of service for purposes of subsections (b)(1) and (c) of section 146. 
(C)BenefitsAn individual performing service under this paragraph may continue to receive a living allowance and other benefits under section 140 but may not receive an additional national service educational award under section 141.; and 
(2)in subsection (c)— 
(A)in paragraph (1)(A), by striking as demonstrated by the participant and inserting as determined by the organization responsible for granting the release, if the participant has otherwise performed satisfactorily and has completed at least 15 percent of the term of service; and 
(B)in paragraph (2)— 
(i)in subparagraph (A), by striking provide to the participant that portion of the national service educational award and inserting certify the participant’s eligibility for that portion of the national service educational award; and 
(ii)in subparagraph (B), by striking to allow return to the program with which the individual was serving in order. 
1315.Adjustments to living allowanceSection 140 (42 U.S.C. 12594) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking paragraph (3) and inserting paragraphs (2) and (3); 
(B)by striking paragraph (2); 
(C)by redesignating paragraph (3) as paragraph (2); 
(D)by inserting after paragraph (2) (as so redesignated) the following: 
 
(3)Federal work-study studentsThe living allowance that may be provided under paragraph (1) to an individual whose term of service includes hours for which the individual receives a Federal work-study award under part C of title IV of the Higher Education Act of 1965 (42 U.S.C. 2751 et seq.) shall be reduced by the amount of the individual's Federal work study award.; and 
(E)in paragraph (4), by striking a reduced term of service under section 139(b)(3) and inserting a term of service that is less than 12 months; 
(2)in subsection (b), by striking shall include an amount sufficient to cover 85 percent of such taxes and all that follows through the period at the end and inserting may be used to pay the taxes described in this subsection.; 
(3)in subsection (c)— 
(A)in the matter preceding paragraph (1)— 
(i)by striking section 122(a)(8) and inserting section 122(c)(1)(D); and 
(ii)by striking subsection (a)(3) and inserting subsection (a)(2); 
(B)in paragraph (1), by adding and at the end; 
(C)by striking paragraph (2); and 
(D)by redesignating paragraph (3) as paragraph (2); 
(4)in subsection (d)— 
(A)in paragraph (1)— 
(i)by striking shall provide and inserting shall provide or make available; and 
(ii)by striking the second sentence; and 
(B)in paragraph (2), by striking provide from its own funds and inserting provide from its own funds or make available; and 
(5)by striking subsections (g) and (h). 
DAmendments to Subtitle D (National Service Trust and Provision of National Service Educational Awards) 
1401.Availability of funds in the National Service Trust 
(a)Subtitle headingThe subtitle heading for subtitle D of title I is amended to read as follows: 
 
DNational Service Trust and Provision of Educational Awards. 
(b)Establishment of TrustSection 145 (42 U.S.C. 12601) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by striking pursuant to section 501(a)(2); and 
(ii)in subparagraph (A), by inserting after national service educational awards the following: , summer of service educational awards, and silver scholar educational awards; 
(B)in paragraph (2)— 
(i)by striking pursuant to section 196(a)(2) and inserting pursuant to section 196(a)(2), if the terms of such donations direct that the donated amounts be deposited in the National Service Trust; and 
(ii)by striking and at the end; 
(C)by redesignating paragraph (3) as paragraph (4); and 
(D)by inserting after paragraph (2) the following: 
 
(3)any amounts recovered by the Corporation pursuant to section 146A; and; 
(2)in subsection (c), by striking “for payments of national service educational awards in accordance with section 148.” and inserting “for— 
 
(1)payments of national service educational awards, summer of service educational awards, and silver scholar educational awards in accordance with section 148; and 
(2)payments of interest in accordance with section 148(e).; and  
(3)in subsection (d)— 
(A)in the subsection heading, by striking congress and inserting the authorizing committees; 
(B)in the matter preceding paragraph (1), by striking the Congress and inserting the authorizing committees; 
(C)in paragraphs (2), (3), and (4), by inserting , summer of service educational awards, or silver scholar awards after national service educational awards each place the term appears; and 
(D)in paragraph (4)— 
(i)by inserting , additional approved summer of service positions, and additional approved silver scholar positions after additional approved national service positions; and 
(ii)by striking under subtitle C. 
1402.Individuals eligible to receive an educational award from the TrustSection 146 (42 U.S.C. 12602) is amended— 
(1)by striking the section heading and inserting the following: 
 
146.Individuals eligible to receive an educational award from the Trust; and 
(2)in subsection (a)— 
(A)in the matter preceding paragraph (1)— 
(i)by inserting , summer of service educational award, or silver scholar educational award after national service educational award; and 
(ii)by striking if the individual and inserting if the organization responsible for the individual’s supervision in a national service program certifies that the individual; 
(B)by striking paragraphs (1), (2), and (3) and inserting the following: 
 
(1)met the applicable eligibility requirements for the approved national service position, approved silver scholar position, or approved summer of service position, as appropriate, in which the individual served; 
(2) 
(A)for a full-time or part-time national service educational award, successfully completed the required term of service described in subsection (b)(1) in the approved national service position; 
(B)for a partial educational award in accordance with section 139(c)— 
(i)satisfactorily performed prior to being granted a release for compelling personal circumstances under such section; and 
(ii)completed at least 15 percent of the required term of service described in subsection (b) for the approved national service position; 
(C)for a summer of service educational award, successfully completed the required term of service described in subsection (b)(2) in an approved summer of service position, as certified through a process determined by the Corporation through regulations consistent with section 138(f); or 
(D)for a silver scholar educational award, successfully completed the required term of service described in subsection (b)(3) in an approved silver scholar position, as certified through a process determined by the Corporation through regulations consistent with section 138(f); and. 
(C)by redesignating paragraph (4) as paragraph (3); 
(3)in subsection (b)— 
(A)by striking The term and inserting the following: 
 
(1)Approved national service positionThe term; and  
(B)by adding at the end the following: 
 
(2)Approved summer of service positionThe term of service for an approved summer of service position shall not be less than 100 hours of service during the summer months. 
(3)Approved silver scholar positionThe term of service for an approved silver scholar position shall be not less than 350 hours during a 1-year period.; 
(4)by striking subsection (c) and inserting the following: 
 
(c)Limitation on Receipt of National Service Educational AwardsAn individual may not receive, through national service educational awards and silver scholar educational awards, more than an amount equal to the aggregate value of 2 such awards for full-time service. The value of summer of service educational awards that an individual receives shall have no effect on the aggregate value of the national service educational awards the individual may receive.;  
(5)in subsection (d)— 
(A)in paragraph (1)— 
(i)by striking Seven-year requirement and inserting In general; 
(ii)by striking An and inserting Subject to paragraph (2), an; 
(iii)by inserting or a silver scholar educational award after national service educational award; 
(iv)by inserting or an approved silver scholar position, as applicable, after approved national service position; and 
(v)by adding at the end the following: Subject to paragraph (2), an individual eligible to receive a summer of service educational award under this section may not use such award after the end of the 10-year period beginning on the date the individual completes the term of service in an approved summer of service position that is the basis of the award.; 
(B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A) and in subparagraph (A), by inserting , summer of service educational award, or silver scholar educational award after national service educational award; 
(ii)in subparagraph (A), by inserting , or 10-year period, as appropriate after 7-year period; and 
(iii)in subparagraph (B), by inserting , approved summer of service position, or approved silver scholar position after approved national service position; and 
(C)by adding at the end the following: 
 
(3)Term for transferred educational awardsFor purposes of applying paragraphs (1) and (2)(A) to an individual who is eligible to receive an educational award as a designated individual (as defined in section 148(f)(8)), references to a seven-year period shall be considered to be references to a 10-year period that begins on the date the individual who transferred the educational award to the designated individual completed the term of service in the approved national service position or approved silver scholar position that is the basis of the award.; and  
(6)in subsection (e)(1)— 
(A)by inserting after qualifying under this section the following: or under section 119(c)(8); and 
(B)by inserting after to receive a national service educational award the following: , a summer of service educational award, or a silver scholar educational award. 
1403.CertificationsThe Act is amended by adding after section 146 (42 U.S.C. 12602) the following: 
 
146A.Certifications of successful completion of terms of service 
(a)CertificationsIn making any authorized disbursement from the National Service Trust in regard to an eligible individual (including disbursement for a designated individual, as defined in section 148(f)(8), due to the service of an eligible individual) under section 146 who served in an approved national service position, an approved summer of service position, or an approved silver scholar position, the Corporation shall rely on a certification. The certification shall be made by the entity that selected the individual for and supervised the individual in the approved national service position in which such individual successfully completed a required term of service, in a national service program. 
(b)Effect of erroneous certificationsIf the Corporation determines that the certification under subsection (a) is erroneous or incorrect, the Corporation shall assess against the national service program a charge for the amount of any associated payment or potential payment from the National Service Trust. In assessing the amount of the charge, the Corporation shall consider the full facts and circumstances surrounding the erroneous or incorrect certification.. 
1404.Determination of the amount of the educational awardSection 147 (42 U.S.C. 12603) is amended— 
(1)by striking the section heading and inserting the following: 
 
147.Determination of the amount of the educational award; and 
(2)by amending subsection (a) to read as follows: 
 
(a)Amount for full-time national serviceExcept as provided in subsection (c), an individual described in section 146(a) who successfully completes a required term of full-time national service in an approved national service position shall receive a national service educational award having a value equal to the maximum amount of a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) that a student eligible for such Grant may receive in the aggregate (without regard to whether the funds are provided through discretionary or mandatory appropriations), for the award year for which the national service position is approved by the Corporation.;  
(3)in subsection (b), by striking , for each of not more than 2 of such terms of service,; and 
(4)by adding at the end the following: 
 
(d)Amount for summer of serviceAn individual described in section 146(a) who successfully completes a required summer of service term shall receive a summer of service educational award having a value, for each of not more than 2 of such terms of service, equal to $500 (or, at the discretion of the Chief Executive Officer, equal to $750 in the case of a participant who is economically disadvantaged). 
(e)Amount for silver scholarsAn individual described in section 146(a) who successfully completes a required silver scholar term shall receive a silver scholar educational award having a value of $1,000.. 
1405.Disbursement of educational awardsSection 148 (42 U.S.C. 12604) is amended— 
(1)by striking the section heading and inserting the following: 
 
148.Disbursement of educational awards;  
(2)in subsection (a)— 
(A)in paragraph (2), by striking cost of attendance and inserting cost of attendance or other educational expenses; 
(B)in paragraph (3), by striking and; 
(C)by redesignating paragraph (4) as paragraph (5); and 
(D)by inserting after paragraph (3) the following: 
 
(4)to pay expenses incurred in enrolling in an educational institution or training establishment that is approved under chapter 36 of title 38, United States Code, or other applicable provisions of law, for offering programs of education, apprenticeship, or on-job training for which educational assistance may be provided by the Secretary of Veterans Affairs; and;  
(3)in subsection (b)— 
(A)in paragraph (1), by inserting after the national service educational award of the individual the following: , an eligible individual under section 146(a) who served in a summer of service program and desires to apply that individual's summer of service educational award, or an eligible individual under section 146(a) who served in a silver scholar program and desires to apply that individual's silver scholar educational award,; 
(B)in paragraph (2), by inserting after the national service educational award the following: , the summer of service educational award, or the silver scholar educational award, as applicable,; 
(C)in paragraph (5), by inserting after the national service educational award the following: , the summer of service educational award, or the silver scholar educational award, as applicable; and 
(D)in paragraph (7)— 
(i)in subparagraph (A), by striking and at the end; 
(ii)in subparagraph (B), by striking the period and inserting ; and; and 
(iii)by adding at the end the following: 
 
(C)any loan (other than a loan described in subparagraph (A) or (B)) determined by an institution of higher education to be necessary to cover a student’s educational expenses and made, insured, or guaranteed by— 
(i)an eligible lender, as defined in section 435 of the Higher Education Act of 1965 (20 U.S.C. 1085); 
(ii)the direct student loan program under part D of title IV of such Act (20 U.S.C. 1087a et seq.); 
(iii)a State agency; or 
(iv)a lender otherwise determined by the Corporation to be eligible to receive disbursements from the National Service Trust.; 
(4)in subsection (c)— 
(A)in paragraph (1), by inserting after national service educational award the following: , an eligible individual under section 146(a) who desires to apply the individual’s summer of service educational award, or an eligible individual under section 146(a) who served in a silver scholar program and desires to apply that individual's silver scholar educational award,; 
(B)in paragraph (2)— 
(i)in subparagraph (A), by inserting after national service educational award the following: , summer of service educational award, or silver scholar educational award, as applicable,; and 
(ii)in subparagraph (C)(iii), by inserting after national service educational awards the following: , summer of service educational awards, or silver scholar educational awards, as applicable,; 
(C)in paragraph (3), by inserting after national service educational awards the following: summer of service educational awards, or silver scholar educational awards; 
(D)in paragraph (5)— 
(i)in the first sentence, by inserting after national service educational award the following: , summer of service educational award, or silver scholar educational award, as applicable,; and 
(ii)in the third sentence, by inserting before the period the following: , additional approved summer of service positions, and additional approved silver scholar positions; and 
(E)in paragraph (6)— 
(i)in the matter preceding subparagraph (A), by inserting after national service educational award the following: , summer of service educational award, or silver scholar educational award; 
(ii)in subparagraph (A), by inserting and other educational expenses after cost of attendance; and 
(iii)by striking subparagraph (B) and inserting the following: 
 
(B)the student's estimated financial assistance for such period under part A of title IV of such Act (20 U.S.C. 1070 et seq.).; 
(5)in subsection (d), by inserting after national service educational awards the following: , summer of service educational awards, and silver scholar educational awards; 
(6)in subsection (e), by striking subsection (b)(6) and inserting subsection (b)(7); 
(7)in subsection (f)— 
(A)by striking Director and inserting Chief Executive Officer; and 
(B)by inserting , summer of service educational award, or silver scholar educational award, as appropriate, after national service educational award; 
(8)by redesignating subsections (f) and (g) as subsections (g) and (h) respectively; and 
(9)by inserting after subsection (e) the following: 
 
(f)Transfer of educational awards 
(1)In generalAn individual who is eligible to receive a national service educational award or silver scholar educational award due to service in a program described in paragraph (2) may elect to receive the award (in the amount described in the corresponding provision of section 147) and transfer the award to a designated individual. Subsections (b), (c), and (d) shall apply to the designated individual in lieu of the individual who is eligible to receive the national service educational award or silver scholar educational award, except that amounts refunded to the account under subsection (c)(5) on behalf of a designated individual may be used by the Corporation to fund additional placements in the national service program in which the eligible individual who transferred the national service educational award or silver scholar educational award participated for such award. 
(2)Conditions for transferAn educational award may be transferred under this subsection if— 
(A) 
(i)the award is a national service educational award for service in a national service program that receives a grant under subtitle C; and 
(ii)before beginning the term of service involved, the eligible individual is age 55 or older; or 
(B)the award is a silver scholarship educational award under section 198C(a). 
(3)Modification or revocation 
(A)In generalAn individual transferring an educational award under this subsection may, on any date on which a portion of the educational award remains unused, modify or revoke the transfer of the educational award with respect to that portion. 
(B)NoticeA modification or revocation of the transfer of an educational award under this paragraph shall be made by the submission of written notice to the Corporation. 
(4)Prohibition on treatment of transferred award as marital propertyAn educational award transferred under this subsection may not be treated as marital property, or the asset of a marital estate, subject to division in a divorce or other civil proceeding. 
(5)Death of transferorThe death of an individual transferring an educational award under this subsection shall not affect the use of the educational award by the child, foster child, or grandchild to whom the educational award is transferred if such educational award is transferred prior to the death of the individual. 
(6)Procedures to prevent waste, fraud, or abuseThe Corporation shall establish requirements to prevent waste, fraud, or abuse in connection with the transfer of an educational award and to protect the integrity of the educational award under this subsection. 
(7)Technical assistanceThe Corporation may, as appropriate, provide technical assistance, to individuals and eligible entities carrying out national service programs, concerning carrying out this subsection. 
(8)Definition of a designated individualIn this subsection, the term designated individual is an individual— 
(A)whom an individual who is eligible to receive a national service educational award or silver scholar educational award due to service in a program described in paragraph (2) designates to receive the educational award; 
(B)who meets the eligibility requirements of paragraphs (3) and (4) of section 146(a); and 
(C)who is a child, foster child, or grandchild of the individual described in subparagraph (A).. 
1406.Approval process for approved positions 
(a)In generalSubtitle D of title I (42 U.S.C. 12601 et seq.) is amended by adding at the end the following new section: 
 
149.Approval process for approved positions 
(a)Timing and recording requirements 
(1)In generalNotwithstanding subtitles C, D, and H, and any other provision of law, in approving a position as an approved national service position, an approved summer of service position, or an approved silver scholar position, the Corporation— 
(A)shall approve the position at the time the Corporation— 
(i)enters into an enforceable agreement with an individual participant to serve in a program carried out under subtitle E of title I of this Act, section 198B or 198C(a), or under title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.), a summer of service program described in section 119(c)(8), or a silver scholarship program described in section 198C(a); or 
(ii)except as provided in clause (i), awards a grant to (or enters into a contract or cooperative agreement with) an entity to carry out a program for which such a position is approved under section 123; and 
(B)shall record as an obligation an estimate of the net present value of the national service educational award, summer of service educational award, or silver scholar educational award associated with the position, based on a formula that takes into consideration historical rates of enrollment in such a program, and of earning and using national service educational awards, summer of service educational awards, or silver scholar educational awards, as appropriate, for such a program and remain available. 
(2)FormulaIn determining the formula described in paragraph (1)(B), the Corporation shall consult with the Director of the Congressional Budget Office. 
(3)Certification reportThe Chief Executive Officer of the Corporation shall annually prepare and submit to the authorizing committees a report that contains a certification that the Corporation is in compliance with the requirements of paragraph (1). 
(4)ApprovalThe requirements of this subsection shall apply to each approved national service position, approved summer of service position, or approved silver scholarship position that the Corporation approves— 
(A)during fiscal year 2010; and 
(B)during any subsequent fiscal year. 
(b)Reserve account 
(1)Establishment and contents 
(A)EstablishmentNotwithstanding subtitles C, D, and H, and any other provision of law, within the National Service Trust established under section 145, the Corporation shall establish a reserve account. 
(B)ContentsTo ensure the availability of adequate funds to support the awards of approved national service positions, approved summer of service positions, and approved silver scholar positions, for each fiscal year, the Corporation shall place in the account— 
(i)during fiscal year 2010, a portion of the funds that were appropriated for fiscal year 2010 or a previous fiscal year under section 501 of this Act or section 501 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5081), were made available to carry out subtitle C, D, or E of this title, section 198B or 198C(a), subtitle A of title I of the Domestic Volunteer Service Act of 1973, or summer of service programs described in section 119(c)(8), and remain available; and 
(ii)during fiscal year 2011 or a subsequent fiscal year, a portion of the funds that were appropriated for that fiscal year under section 501 of this Act or section 501 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5081), were made available to carry out subtitle C, D, or E of this title, section 198B or 198C(a), subtitle A of title I of the Domestic Volunteer Service Act of 1973, or summer of service programs described in section 119(c)(8), and remain available. 
(2)ObligationThe Corporation shall not obligate the funds in the reserve account until the Corporation— 
(A)determines that the funds will not be needed for the payment of national service educational awards associated with previously approved national service positions, summer of service educational awards associated with previously approved summer of service positions, and silver scholar educational awards associated with previously approved silver scholar positions; or 
(B)obligates the funds for the payment of national service educational awards for such previously approved national service positions, summer of service educational awards for such previously approved summer of service positions, or silver scholar educational awards for such previously approved silver scholar positions, as applicable. 
(c)AuditsThe accounts of the Corporation relating to the appropriated funds for approved national service positions, approved summer of service positions, and approved silver scholar positions, and the records demonstrating the manner in which the Corporation has recorded estimates described in subsection (a)(1)(B) as obligations, shall be audited annually by independent certified public accountants or independent licensed public accountants certified or licensed by a regulatory authority of a State or other political subdivision of the United States in accordance with generally accepted auditing standards. A report containing the results of each such independent audit shall be included in the annual report required by subsection (a)(3). 
(d)Availability of amountsExcept as provided in subsection (b), all amounts included in the National Service Trust under paragraphs (1), (2), and (3) of section 145(a) shall be available for payments of national service educational awards, summer of service educational awards, or silver scholar educational awards under section 148.. 
(b)Conforming repealThe Strengthen AmeriCorps Program Act (42 U.S.C. 12605) is repealed. 
EAmendments to Subtitle E (National Civilian Community Corps) 
1501.PurposeSection 151 (42 U.S.C. 12611) is amended to read as follows: 
 
151.PurposeIt is the purpose of this subtitle to authorize the operation of, and support for, residential and other service programs that combine the best practices of civilian service with the best aspects of military service, including leadership and team building, to meet national and community needs. The needs to be met under such programs include those needs related to— 
(1)natural and other disasters; 
(2)infrastructure improvement; 
(3)environmental stewardship and conservation; 
(4)energy conservation; and 
(5)urban and rural development.. 
1502.Program componentsSection 152 (42 U.S.C. 12612) is amended— 
(1)by amending the section heading to read as follows: 
 
152.Establishment of National Civilian Community Corps Program; 
(2)in subsection (a), by striking Civilian Community Corps Demonstration Program and inserting National Civilian Community Corps Program; 
(3)in the matter preceding paragraph (1) of subsection (b)— 
(A)by striking Civilian Community Corps Demonstration Program and inserting National Civilian Community Corps Program; and 
(B)by striking a Civilian Community Corps and inserting a National Civilian Community Corps; and 
(4)by striking subsection (c) and inserting the following: 
 
(c)Residential componentsBoth programs referred to in subsection (b) may include a residential component.. 
1503.Eligible participantsSection 153 (42 U.S.C. 12613) is amended— 
(1)in subsection (a)— 
(A)by striking Civilian Community Corps Demonstration Program and inserting National Civilian Community Corps Program; and 
(B)by striking on Civilian Community Corps and inserting on National Civilian Community Corps; 
(2)in subsection (b), by striking paragraph (1) and inserting the following: 
 
(1)is, or will be, at least 18 years of age on or before December 31 of the calendar year in which the individual enrolls in the program, but is not more than 24 years of age as of the date the individual begins participating in the program; and; 
(3)in subsection (c)— 
(A)in the subsection heading, by striking Backrounds and inserting Backgrounds; and 
(B)by adding at the end the following: The Director shall take appropriate steps, including through outreach and recruitment activities, to increase the percentage of participants in the program who are disadvantaged youth to 50 percent of all participants by year 2012. The Director shall report to the authorizing committees biennially on such steps, any challenges faced, and the annual participation rates of disadvantaged youth in the program.; 
(4)by striking subsection (d); and 
(5)by redesignating subsection (e) as subsection (d). 
1504.Summer national service programSection 154 (42 U.S.C. 12614) is amended— 
(1)in subsection (a)— 
(A)by striking Civilian Community Corps Demonstration Program and inserting National Civilian Community Corps Program; and 
(B)by striking on Civilian Community Corps and inserting on National Civilian Community Corps; and 
(2)in subsection (b), by striking shall be and all that follows through the period at the end and inserting shall be from economically and ethnically diverse backgrounds, including youth who are in foster care.. 
1505.National Civilian Community CorpsSection 155 (42 U.S.C. 12615) is amended— 
(1)by amending the section heading to read as follows: 
 
155.National Civilian Community Corps; 
(2)in subsection (a)— 
(A)by striking Civilian Community Corps Demonstration Program and inserting National Civilian Community Corps Program; and 
(B)by striking the Civilian Community Corps shall and inserting the National Civilian Community Corps shall; 
(3)in subsection (b)— 
(A)by amending the subsection heading to read as follows: 
 
(b)Membership in National Civilian Community Corps; 
(B)in paragraph (1), by inserting National before Civilian Community Corps; 
(C)in paragraph (3)— 
(i)by striking superintendent and inserting campus director; and 
(ii)by striking camp and inserting campus; and 
(D)by adding at the end the following: 
 
(4)Team leaders 
(A)In generalThe Director may select individuals with prior supervisory or service experience to be team leaders within units in the National Civilian Community Corps, to perform service that includes leading and supervising teams of Corps members. Each team leader shall be selected without regard to the age limitation under section 153(b). 
(B)Rights and benefitsA team leader shall be provided the same rights and benefits applicable to other Corps members, except that the Director may increase the limitation on the amount of the living allowance under section 158(b) by not more than 10 percent for a team leader.; 
(4)in subsection (d)— 
(A)by amending the subsection heading to read as follows: 
 
(d)Campuses; 
(B)in paragraph (1)— 
(i)by amending the paragraph heading to read as follows: 
 
(1)Units to be assigned to campuses; 
(ii)by striking in camps and inserting in campuses; 
(iii)by striking Corps camp and inserting Corps campus; and 
(iv)by striking in the camps and inserting in the campuses; 
(C)by amending paragraphs (2) and (3) to read as follows: 
 
(2)Campus directorThere shall be a campus director for each campus. The campus director is the head of the campus. 
(3)Eligible site for campusA campus shall be cost effective and may, upon the completion of a feasibility study, be located in a facility referred to in section 162(c).; 
(5)in subsection (e)— 
(A)by amending the subsection heading to read as follows: 
 
(e)Distribution of Units and Campuses; 
(B)by striking camps are distributed and inserting campuses are cost effective and are distributed; and 
(C)by striking rural areas and all that follows through the period at the end and inserting rural areas such that each Corps unit in a region can be easily deployed for disaster and emergency response to such region.; and 
(6)in subsection (f)— 
(A)in paragraph (1)— 
(i)by striking superintendent and inserting campus director; and 
(ii)by striking camp both places such term appears and inserting campus; 
(B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by striking superintendent of a camp and inserting campus director of a campus; 
(ii)in subparagraph (A)— 
(I)by striking superintendent and inserting campus director; 
(II)by striking superintendent’s and inserting campus director’s; and 
(III)by striking camp each place such term appears and inserting campus; and 
(iii)in subparagraph (B), by striking superintendent and inserting campus director; and 
(C)in paragraph (3), by striking camp superintendent and inserting campus director. 
1506.TrainingSection 156 (42 U.S.C. 12616) is amended— 
(1)in subsection (a)— 
(A)by inserting National before Civilian Community Corps; and 
(B)by adding at the end the following: The Director shall ensure that, to the extent practicable, each member of the Corps is trained in CPR, first aid, and other skills related to disaster preparedness and response.; 
(2)in subsection (b)(1), by inserting before the period at the end the following: , including a focus on energy conservation, environmental stewardship or conservation, infrastructure improvement, urban and rural development, or disaster preparedness needs, as appropriate; 
(3)by amending subsection (c)(2) to read as follows: 
 
(2)Coordination with other entitiesMembers of the cadre may provide, either directly or through grants, contracts, or cooperative agreements, the advanced service training referred to in subsection (b)(1) in coordination with vocational or technical schools, other employment and training providers, existing youth service programs, other qualified individuals, or organizations with expertise in training youth, including disadvantaged youth, in the skills described in such subsection.; and  
(4)in subsection (d), by striking section 162(a)(3) and inserting section 162(c). 
1507.Consultation with State CommissionsSection 157 (42 U.S.C. 12617) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by inserting National before Civilian Community Corps; 
(B)in paragraph (1), by inserting before the semicolon the following: , with specific emphasis on projects in support of infrastructure improvement, energy conservation, and urban and rural development; and 
(C)in paragraph (2), by striking service learning and inserting service-learning; 
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by striking and the Secretary of Housing and Urban Development and inserting the Secretary of Housing and Urban Development, the Administrator of the Environmental Protection Agency, the Administrator of the Federal Emergency Management Agency, the Secretary of Energy, the Secretary of Transportation, and the Chief of the Forest Service; and 
(ii)in subparagraph (B)— 
(I)by inserting community-based entities and before representatives of local communities; and 
(II)by striking camp both places such term appears and inserting campus; and 
(B)in paragraph (2), by inserting State Commissions, before and persons involved in other youth service programs.; and 
(3)in subsection (c)— 
(A)in paragraph (1)— 
(i)by striking superintendent both places such term appears and inserting campus director; and 
(ii)by striking camp both places such term appears and inserting campus; and 
(B)in paragraph (2), by striking camp superintendents and inserting campus directors. 
1508.Authorized benefits for Corps membersSection 158 (42 U.S.C. 12618) is amended— 
(1)in subsection (a), by inserting National before Civilian Community Corps; and 
(2)in subsection (c)— 
(A)in the matter preceding paragraph (1)— 
(i)by inserting National before Civilian Community Corps; and 
(ii)by inserting before the colon the following: , as the Director determines appropriate; 
(B)in paragraph (6), by striking Clothing and inserting Uniforms; and 
(C)in paragraph (7), by striking Recreational services and supplies and inserting Supplies. 
1509.Permanent cadreSection 159 (42 U.S.C. 12619) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking Civilian Community Corps Demonstration Program and inserting National Civilian Community Corps Program; and 
(B)in paragraph (1)— 
(i)by inserting including those before recommended; and 
(ii)by inserting National before Civilian Community Corps; 
(2)in subsection (b)(1), by inserting National before Civilian Community Corps; 
(3)in subsection (c)— 
(A)in paragraph (1)(B)(i), by inserting National before Civilian Community Corps; and 
(B)in paragraph (2)— 
(i)in subparagraph (A)— 
(I)by striking The Director shall establish a permanent cadre of  and inserting The Chief Executive Officer shall establish a permanent cadre that includes the Director and other appointed; and 
(II)by inserting National before Civilian Community Corps; 
(ii)in subparagraph (B), by striking The Director shall appoint the members and inserting The Chief Executive Officer shall consider the recommendations of the Director in appointing the other members; 
(iii)in subparagraph (C)— 
(I)in the matter preceding clause (i), by striking the Director and inserting the Chief Executive Officer; 
(II)in clause (i), by striking section 162(a)(2) and inserting section 162(b); 
(III)in clause (iii), by striking and at the end; 
(IV)by redesignating clause (iv) as clause (v); and 
(V)by inserting after clause (iii) the following: 
 
(iv)give consideration to retired and other former law enforcement, fire, rescue, and emergency personnel, and other individuals with backgrounds in disaster preparedness, relief, and recovery; and; and 
(iv)in subparagraph (E)— 
(I)by striking to members and inserting to other members; 
(II)by inserting after techniques the following: , including techniques for working with and enhancing the development of disadvantaged youth,; and 
(III)by striking service learning and inserting service-learning; and 
(C)in paragraph (3)— 
(i)in the first sentence, by striking the members and inserting other members; and 
(ii)in the third sentence, by striking section 162(a)(2)(A) and inserting 162(b)(1). 
1510.Status of Corps members and Corps personnel under Federal lawSection 160(a) (42 U.S.C. 12620(a)) is amended by inserting National before Civilian Community Corps. 
1511.Contract and grant authoritySection 161 (42 U.S.C. 12621) is amended— 
(1)in subsection (a), by striking perform any program function under this subtitle and inserting carry out the National Civilian Community Corps program; and 
(2)in subsection (b)— 
(A)in paragraph (1)(B), by striking section 162(a)(3) and inserting section 162(c); and 
(B)in paragraph (2), by inserting National before Civilian Community Corps. 
1512.Other departments 
(a)In generalSection 162 (42 U.S.C. 12622) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by inserting National before Civilian Community Corps; and 
(ii)in subparagraph (B)(i), by striking the registry established by and all that follows through the semicolon and inserting the registry established by section 1143a of title 10, United States Code;; 
(B)in paragraph (2)(A), by striking to be recommended for appointment and inserting from which individuals may be selected for appointment by the Director; and 
(C)in paragraph (3), by inserting National before Civilian Community Corps; and 
(2)by striking subsection (b). 
(b)Technical amendmentsSection 162 (42 U.S.C. 12622), as amended by subsection (a), is further amended— 
(1)in the section heading, by striking Other Departments and inserting Department of Defense; 
(2)by redesignating paragraphs (2), (3), and (4) of subsection (a) as subsections (b), (c), and (d), respectively, and aligning the margins of such subsections with the margins of section 161(a) of the Act; 
(3)by striking (a) Secretary and all that follows through Office.— and inserting the following: 
 
(a)Liaison office; 
(4)in subsection (a) (as amended by paragraph (3))— 
(A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and aligning the margins of such paragraphs with the margins of section 161(b)(1) of the Act; and 
(B)by redesignating clauses (i) and (ii) of paragraph (2) (as redesignated by subparagraph (A)) as subparagraphs (A) and (B), respectively, and aligning the margins of such subparagraphs with the margins of section 161(b)(1)(A) of the Act; 
(5)in subsection (b) (as redesignated by paragraph (2))— 
(A)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively, and aligning the margins of such paragraphs with the margins of section 161(b)(1) of the Act; 
(B)in paragraph (1) (as redesignated by subparagraph (A)), by striking paragraph (1) and inserting subsection (a); and 
(C)in paragraph (2) (as redesignated by subparagraph (A)), by striking paragraph and inserting subsection; and 
(6)in subsection (c) (as redesignated by paragraph (2))— 
(A)by striking this paragraph and inserting this subsection; and 
(B)by striking paragraph (1) and inserting subsection (a). 
1513.Advisory BoardSection 163 (42 U.S.C. 12623) is amended— 
(1)in subsection (a)— 
(A)by striking Upon the establishment of the Program, there shall also be and inserting There shall be; 
(B)by inserting National before Civilian Community Corps Advisory Board; and 
(C)by striking to assist and all that follows through the period at the end and inserting to assist the Corps in responding rapidly and efficiently in times of natural and other disasters. The Advisory Board members shall help coordinate activities with the Corps as appropriate, including the mobilization of volunteers and coordination of volunteer centers to help local communities recover from the effects of natural and other disasters.; 
(2)in subsection (b)— 
(A)by redesignating paragraphs (8) and (9) as paragraphs (13) and (14), respectively; 
(B)by inserting after paragraph (7) the following: 
 
(8)The Administrator of the Federal Emergency Management Agency. 
(9)The Secretary of Transportation. 
(10)The Chief of the Forest Service. 
(11)The Administrator of the Environmental Protection Agency. 
(12)The Secretary of Energy.; and 
(C)in paragraph (13), as so redesignated, by striking industry, and inserting public and private organizations,. 
1514.EvaluationsSection 164 (42 U.S.C. 12624) is amended— 
(1)in the section heading, by striking annual evaluation and inserting Evaluations; 
(2)by striking an annual evaluation and inserting periodic evaluations; 
(3)by striking Civilian Community Corps programs and inserting National Civilian Community Corps Program; and 
(4)by adding at the end the following: Upon completing each such evaluation, the Corporation shall transmit to the authorizing committees a report on the evaluation.. 
1515.Repeal of funding limitationSection 165 (42 U.S.C. 12625) is repealed. 
1516.DefinitionsSubtitle E of title I (42 U.S.C. 12611 et seq.), as amended by this subtitle, is further amended— 
(1)by redesignating section 166 as 165; and 
(2)in section 165 (as redesignated by paragraph (1))— 
(A)by striking paragraphs (2), (3), and (9); 
(B)by redesignating paragraphs (4) through (8) as paragraphs (5) through (9), respectively; 
(C)by inserting after paragraph (1) the following: 
 
(2)Campus directorThe term campus director, with respect to a Corps campus, means the head of the campus under section 155(d). 
(3)CorpsThe term Corps means the National Civilian Community Corps required under section 155 as part of the National Civilian Community Corps Program. 
(4)Corps campusThe term Corps campus means the facility or central location established as the operational headquarters and boarding place for particular Corps units.;  
(D)in paragraph (5) (as so redesignated), by striking Civilian Community Corps Demonstration Program and inserting National Civilian Community Corps Program; 
(E)in paragraph (6) (as so redesignated), by inserting National before Civilian Community Corps; 
(F)in paragraph (8) (as so redesignated), by striking The terms and all that follows through Demonstration Program and inserting The term Program means the National Civilian Community Corps Program; and 
(G)in paragraph (9) (as so redesignated)— 
(i)in the paragraph heading, by striking Service learning and inserting Service-learning; and 
(ii)in the matter preceding subparagraph (A), by striking service learning and inserting service-learning. 
1517.TerminologySubtitle E of title I (as so amended) (42 U.S.C. 12611 et seq.) is further amended by striking the subtitle heading and inserting the following: 
 
ENational Civilian Community Corps. 
FAmendments to Subtitle F (Administrative Provisions) 
1601.Family and medical leaveSection 171(a)(1) (42 U.S.C. 12631(a)(1)) is amended by striking with respect to a project and inserting with respect to a project authorized under the national service laws. 
1602.ReportsSection 172 (42 U.S.C. 12632) is amended— 
(1)in subsection (b)(1), by striking appropriate authorizing and appropriations Committees of Congress and inserting authorizing committees, the Committee on Appropriations of the House of Representatives, and the Committee on Appropriations of the Senate; and 
(2)in subsection (c)(2), by striking the appropriate committees of Congress and inserting the authorizing committees, the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate. 
1603.Use of fundsSection 174 (42 U.S.C. 12634) is amended by adding at the end the following: 
 
(d)Referrals for Federal assistanceA program may not receive assistance under the national service laws for the sole purpose of referring individuals to Federal assistance programs or State assistance programs funded in part by the Federal Government.. 
1604.Notice, hearing, and grievance proceduresSection 176 (42 U.S.C. 12636) is amended— 
(1)in subsection (a)(2)(A), by striking 30 days and inserting 1 or more periods of 30 days not to exceed a total of 90 days; and 
(2)in subsection (f)— 
(A)in paragraph (1), by striking A State or local applicant and inserting An entity; and 
(B)in paragraph (6)— 
(i)in subparagraph (C), by striking and; 
(ii)by redesignating subparagraph (D) as subparagraph (E); and 
(iii)by inserting after subparagraph (C) the following: 
 
(D)in a case in which the grievance is filed by an individual applicant or participant— 
(i)the applicant’s selection or the participant’s reinstatement, as the case may be; and 
(ii)other changes in the terms and conditions of service applicable to the individual; and. 
1605.Resolution of displacement complaintsSection 177 (42 U.S.C. 12637) is amended— 
(1)in subsections (a) and (b), by striking under this title each place it appears and inserting under the national service laws; 
(2)in subsection (b)(1), by striking employee or position and inserting employee, position, or volunteer (other than a participant under the national service laws); and 
(3)by adding at the end the following: 
 
(f)Parental involvement 
(1)In generalPrograms that receive assistance under the national service laws shall consult with the parents or legal guardians of children in developing and operating programs that include and serve children. 
(2)Parental permissionPrograms that receive assistance under the national service laws shall, before transporting minor children, provide the children's parents with the reason for the transportation and obtain the parents' written permission for such transportation, consistent with State law.. 
1606.State Commissions on National and Community ServiceSection 178 (42 U.S.C. 12638) is amended— 
(1)in subsection (a)(2), by striking sections 117B and 130 and inserting section 130; 
(2)in subsection (c)(1)— 
(A)in subparagraph (I), by striking section 122(a) and all that follows through the period at the end and inserting subsection (a), (b), or (c) of section 122.; and 
(B)by adding at the end the following: 
 
(J)A representative of the volunteer sector.; 
(3)in subsection (c)(3), by striking , unless the State permits the representative to serve as a voting member of the State Commission or alternative administrative entity; 
(4)in subsection (d)(6)(B), by striking section 193A(b)(11) and inserting section 193A(b)(12); 
(5)in subsection (e)— 
(A)by striking paragraph (1) and inserting the following: 
 
(1)Preparation of a national service plan for the State that— 
(A)is developed, through an open and public process (such as through regional forums, hearings, and other means) that provides for maximum participation and input from the private sector, organizations, and public agencies, using service and volunteerism as strategies to meet critical community needs, including service through programs funded under the national service laws; 
(B)covers a 3-year period, the beginning of which may be set by the State; 
(C)is subject to approval by the chief executive officer of the State; 
(D)includes measurable goals and outcomes for the State national service programs in the State consistent with the performance levels for national service programs as described in section 179(k); 
(E)ensures outreach to diverse community-based agencies that serve underrepresented populations, through established networks and registries at the State level, or through the development of such networks and registries; 
(F)provides for effective coordination of funding applications submitted by the State and other organizations within the State under the national service laws; 
(G)is updated annually, reflecting changes in practices and policies that will improve the coordination and effectiveness of Federal, State, and local resources for service and volunteerism within the State; 
(H)ensures outreach to, and coordination with, municipalities (including large cities) and county governments regarding the national service laws; and 
(I)contains such information as the State Commission considers to be appropriate or as the Corporation may require.; and 
(B)in paragraph (2), by striking sections 117B and 130 and inserting section 130; 
(6)by redesignating subsections (f) through (j) as subsections (h) through (l), respectively; and 
(7)by inserting after subsection (e) the following: 
 
(f)Relief From Administrative RequirementsUpon approval of a State plan submitted under subsection (e)(1), the Chief Executive Officer may waive for the State, or specify alternatives for the State to, administrative requirements (other than statutory provisions) otherwise applicable to grants made to States under the national service laws, including those requirements identified by the State as impeding the coordination and effectiveness of Federal, State, and local resources for service and volunteerism within the State. 
(g)State service plan for adults age 55 or older 
(1)In generalNotwithstanding any other provision of this section, to be eligible to receive a grant or allotment under subtitle B or C or to receive a distribution of approved national service positions under subtitle C, a State shall work with appropriate State agencies and private entities to develop a comprehensive State service plan for service by adults age 55 or older. 
(2)Matters includedThe State service plan shall include— 
(A)recommendations for policies to increase service for adults age 55 or older, including how to best use such adults as sources of social capital, and how to utilize their skills and experience to address community needs; 
(B)recommendations to the State agency (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) on— 
(i)a marketing outreach plan to businesses; and 
(ii)outreach to— 
(I)nonprofit organizations; 
(II)the State educational agency; 
(III)institutions of higher education; and 
(IV)other State agencies; 
(C)recommendations for civic engagement and multigenerational activities, such as— 
(i)early childhood education and care, family literacy, and after school programs; 
(ii)respite services for adults age 55 or older and caregivers; and 
(iii)transitions for older adults age 55 or older to purposeful work in their post-career lives; and 
(D)recommendations for encouraging the development of Encore service programs in the State. 
(3)Knowledge baseThe State service plan shall incorporate the current knowledge base (as of the time of the plan) regarding— 
(A)the economic impact of the roles of workers age 55 or older in the economy; 
(B)the social impact of the roles of such workers in the community; and 
(C)the health and social benefits of active engagement for adults age 55 or older. 
(4)PublicationThe State service plan shall be made available to the public and be transmitted to the Chief Executive Officer.. 
1607.Evaluation and accountabilitySection 179 (42 U.S.C. 12639) is amended— 
(1)by amending subsection (a) to read as follows: 
 
(a)In generalThe Corporation shall provide, directly or through grants or contracts, for the continuing evaluation of programs that receive assistance under the national service laws, including evaluations that measure the impact of such programs, to determine— 
(1)the effectiveness of programs receiving assistance under the national service laws in achieving stated goals and the costs associated with such programs, including an evaluation of each such program's performance based on the performance levels established under subsection (k); and 
(2)the effectiveness of the structure and mechanisms for delivery of services, such as the effective utilization of the participants’ time, the management of the participants, and the ease with which recipients were able to receive services, to maximize the cost effectiveness and the impact of such programs.; 
(2)in subsection (g)— 
(A)in paragraph (3), by striking National Senior Volunteer Corps and inserting National Senior Service Corps; and 
(B)in paragraph (9), by striking to public service and all that follows through the period at the end and inserting to engage in service that benefits the community.; 
(3)in the matter preceding subparagraph (A) of subsection (i)(2), by striking Congress and inserting the authorizing committees; and 
(4)by adding at the end the following: 
 
(j)Reserved Program Funds for AccountabilityNotwithstanding any other provision of law, in addition to amounts appropriated to carry out this section, the Corporation may reserve not more than 1 percent of the total funds appropriated for a fiscal year under section 501 of this Act and sections 501 and 502 of the Domestic Volunteer Service Act of 1973 to support program accountability activities under this section. 
(k)Performance levelsThe Corporation shall, in consultation with each recipient of assistance under the national service laws, establish performance levels for such recipient to meet during the term of the assistance. The performance levels may include, for each national service program carried out by the recipient, performance levels based on the following performance measures: 
(1)Number of participants enrolled in the program and completing terms of service, as compared to the stated participation and retention goals of the program. 
(2)Number of volunteers recruited from the community in which the program was implemented. 
(3)If applicable based on the program design, the number of individuals receiving or benefitting from the service conducted. 
(4)Number of disadvantaged and underrepresented youth participants. 
(5)Measures of the sustainability of the program and the projects supported by the program, including measures to ascertain the level of community support for the program or projects. 
(6)Measures to ascertain the change in attitude toward civic engagement among the participants and the beneficiaries of the service. 
(7)Other quantitative and qualitative measures as determined to be appropriate by the recipient of assistance and the Corporation. 
(l)Corrective action plans 
(1)In generalA recipient of assistance under the national service laws that fails, as determined by the Corporation, to meet or exceed the performance levels agreed upon under subsection (k) for a national service program, shall reach an agreement with the Corporation on a corrective action plan to meet such performance levels. 
(2)Assistance 
(A)New programFor a program that has received assistance under the national service laws for less than 3 years and for which the recipient is failing to meet or exceed the performance levels agreed upon under subsection (k), the Corporation shall— 
(i)provide technical assistance to the recipient to address targeted performance problems relating to the performance levels for the program; and 
(ii)require the recipient to submit quarterly reports on the program’s progress toward meeting the performance levels for the program to the— 
(I)appropriate State, territory, or Indian tribe; and 
(II)the Corporation. 
(B)Established programsFor a program that has received assistance under the national service laws for 3 years or more and for which the recipient is failing to meet or exceed the performance levels agreed upon under subsection (k), the Corporation shall require the recipient to submit quarterly reports on the program’s progress toward the performance levels for the program to— 
(i)the appropriate State, territory, or Indian tribe; and 
(ii)the Corporation. 
(m)Failure To meet performance levelsIf, after a period for correction as approved by the Corporation in accordance with subsection (l), a recipient of assistance under the national service laws fails to meet or exceed the performance levels for a national service program, the Corporation shall— 
(1)reduce the annual amount of the assistance received by the underperforming recipient by at least 25 percent, for each remaining year of the grant period for that program; or 
(2)terminate assistance to the underperforming recipient for that program, in accordance with section 176(a). 
(n)ReportsThe Corporation shall submit to the authorizing committees not later than 2 years after the date of enactment of the Serve America Act, and annually thereafter, a report containing information on the number of— 
(1)recipients of assistance under the national service laws implementing corrective action plans under subsection (l)(1); 
(2)recipients for which the Corporation provides technical assistance for a program under subsection (l)(2)(A)(i); 
(3)recipients for which the Corporation terminates assistance for a program under subsection (m); 
(4)entities whose application for assistance under a national service law was rejected; and 
(5)recipients meeting or exceeding their performance levels under subsection (k).. 
1608.Civic Health Assessment 
(a)In generalSubtitle F of title I (42 U.S.C. 12631 et seq.), as amended by this subtitle, is further amended by inserting after section 179 the following: 
 
179A.Civic Health Assessment and volunteering research and evaluation 
(a)Definition of partnershipIn this section, the term partnership means the Corporation, acting in conjunction with (consistent with the terms of an agreement entered into between the Corporation and the National Conference) the National Conference on Citizenship referred to in section 150701 of title 36, United States Code, to carry out this section. 
(b)In generalThe partnership shall facilitate the establishment of a Civic Health Assessment by— 
(1)after identifying public and private sources of civic health data, selecting a set of civic health indicators, in accordance with subsection (c), that shall comprise the Civic Health Assessment; 
(2)obtaining civic health data relating to the Civic Health Assessment, in accordance with subsection (d); and 
(3)conducting related analyses, and reporting the data and analyses, as described in paragraphs (4) and (5) of subsection (d) and subsections (e) and (f). 
(c)Selection of indicators for Civic Health Assessment 
(1)Identifying sourcesThe partnership shall select a set of civic health indicators that shall comprise the Civic Health Assessment. In making such selection, the partnership— 
(A)shall identify public and private sources of civic health data; 
(B)shall explore collaborating with other similar efforts to develop national indicators in the civic health domain; and 
(C)may sponsor a panel of experts, such as one convened by the National Academy of Sciences, to recommend civic health indicators and data sources for the Civic Health Assessment. 
(2)Technical adviceAt the request of the partnership, the Director of the Bureau of the Census and the Commissioner of Labor Statistics shall provide technical advice to the partnership on the selection of the indicators for the Civic Health Assessment. 
(3)UpdatesThe partnership shall periodically evaluate and update the Civic Health Assessment, and may expand or modify the indicators described in subsection (d)(1) as necessary to carry out the purposes of this section. 
(d)Data on the indicators 
(1)Sponsored data collectionIn identifying the civic health indicators for the Civic Health Assessment, and obtaining data for the Assessment, the partnership may sponsor the collection of data for the Assessment or for the various civic health indicators being considered for inclusion in the Assessment, including indicators related to— 
(A)volunteering and community service; 
(B)voting and other forms of political and civic engagement; 
(C)charitable giving; 
(D)connecting to civic groups and faith-based organizations; 
(E)interest in employment, and careers, in public service in the nonprofit sector or government; 
(F)understanding and obtaining knowledge of United States history and government; and 
(G)social enterprise and innovation. 
(2)Data from statistical agenciesThe Director of the Bureau of the Census and the Commissioner of Labor Statistics shall collect annually, to the extent practicable, data to inform the Civic Health Assessment, and shall report data from such collection to the partnership. In determining the data to be collected, the Director and the Commissioner shall examine privacy issues, response rates, and other relevant issues. 
(3)Sources of dataTo obtain data for the Civic Health Assessment, the partnership shall consider— 
(A)data collected through public and private sources; and 
(B)data collected by the Bureau of the Census, through the Current Population Survey, or by the Bureau of Labor Statistics, in accordance with paragraph (2). 
(4)Demographic characteristicsThe partnership shall seek to obtain data for the Civic Health Assessment that will permit the partnership to analyze the data by age group, race and ethnicity, education level, and other demographic characteristics of the individuals involved. 
(5)Other issuesIn obtaining data for the Civic Health Assessment, the partnership may also obtain such information as may be necessary to analyze— 
(A)the role of Internet technology in strengthening and inhibiting civic activities; 
(B)the role of specific programs in strengthening civic activities; 
(C)the civic attitudes and activities of new citizens and immigrants; and 
(D)other areas related to civic activities. 
(e)Reporting of data 
(1)In generalThe partnership shall, not less often than once each year, prepare a report containing— 
(A)detailed data obtained under subsection (d), including data on the indicators comprising the Civic Health Assessment; and 
(B)the analyses described in paragraphs (4) and (5) of subsection (d), to the extent practicable based on the data the partnership is able to obtain. 
(2)Aggregation and presentationThe partnership shall, to the extent practicable, aggregate the data on the civic health indicators comprising the Civic Health Assessment by community, by State, and nationally. The report described in paragraph (1) shall present the aggregated data in a form that enables communities and States to assess their civic health, as measured on each of the indicators comprising the Civic Health Assessment, and compare those measures with comparable measures of other communities and States. 
(3)SubmissionThe partnership shall submit the report to the authorizing committees, and make the report available to the general public on the Corporation's website. 
(f)Public inputThe partnership shall— 
(1)identify opportunities for public dialogue and input on the Civic Health Assessment; and 
(2)hold conferences and forums to discuss the implications of the data and analyses reported under subsection (e). 
(g)Volunteering research and evaluation 
(1)ResearchThe partnership shall provide for baseline research and tracking of domestic and international volunteering, and baseline research and tracking related to relevant data on the indicators described in subsection (d). In providing for the research and tracking under this subsection, the partnership shall consider data from the Supplements to the Current Populations Surveys conducted by the Bureau of the Census for the Bureau of Labor Statistics, and data from other public and private sources, including other data collected by the Bureau of the Census and the Bureau of Labor Statistics. 
(2)Impact research and evaluationThe partnership shall sponsor an independent evaluation of the impact of domestic and international volunteering, including an assessment of best practices for such volunteering, and methods of improving such volunteering through enhanced collaboration among— 
(A)entities that recruit, manage, support, and utilize volunteers; 
(B)institutions of higher education; and 
(C)research institutions. 
(h)Database prohibitionNothing in this Act shall be construed to authorize the development, implementation, or maintenance of a Federal database of personally identifiable information on individuals participating in data collection for sources of information under this section.. 
1609.Contingent extensionSection 181 (42 U.S.C. 12641) is amended by striking Section 414 and inserting Section 422. 
1610.Partnerships with schoolsSection 182(b) (42 U.S.C. 12642(b)) is amended to read as follows: 
 
(b)Report 
(1)Federal agency submissionThe head of each Federal agency and department shall prepare and submit to the Corporation a report concerning the implementation of this section, including an evaluation of the agency or department's performance on performance goals and benchmarks for each partnership program of the agency or department. 
(2)Report to CongressThe Corporation shall prepare and submit to the authorizing committees a compilation of the information received under paragraph (1).. 
1611.Rights of access, examination, and copyingSection 183 (42 U.S.C. 12643) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking The and inserting Consistent with otherwise applicable law, the; and 
(B)in paragraph (1), by inserting territory, after local government,; 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking The and inserting Consistent with otherwise applicable law, the; and 
(B)in paragraph (1), by inserting territory after local government,; and 
(3)by adding at the end the following: 
 
(c)Inspector GeneralConsistent with otherwise applicable law, the Inspector General of the Corporation shall have access to, and the right to examine and copy, any books, documents, papers, records, and other recorded information in any form— 
(1)within the possession or control of the Corporation or any State or local government, territory, Indian tribe, or public or private nonprofit organization receiving assistance directly or indirectly under the national service laws; and 
(2)that relates to— 
(A)such assistance; and 
(B)the duties of the Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.).. 
1612.Additional administrative provisionsSubtitle F of title I (42 U.S.C. 12631 et seq.) is amended by adding at the end the following: 
 
185.Consolidated application and reporting requirements 
(a)In generalTo promote efficiency and eliminate duplicative requirements, the Corporation shall consolidate or modify application procedures and reporting requirements for programs, projects, and activities funded under the national service laws. 
(b)Report to CongressNot later than 18 months after the effective date of the Serve America Act, the Corporation shall submit to the authorizing committees a report containing information on the actions taken to consolidate or modify the application procedures and reporting requirements for programs, projects, and activities funded under the national service laws, including a description of the procedures for consultation with recipients of the funding. 
186.SustainabilityThe Corporation, after consultation with State Commissions and recipients of assistance, may set sustainability goals for projects or programs under the national service laws, so that recipients of assistance under the national service laws are carrying out sustainable projects or programs. Such sustainability goals shall be in writing and shall be used— 
(1)to build the capacity of the projects or programs that receive assistance under the national service laws to meet community needs; 
(2)in providing technical assistance to recipients of assistance under the national service laws regarding acquiring and leveraging non-Federal funds for support of the projects or programs that receive such assistance; and 
(3)to determine whether the projects or programs, receiving such assistance, are generating sufficient community support. 
187.Grant periodsUnless otherwise specifically provided, the Corporation has authority to award a grant or contract, or enter into a cooperative agreement, under the national service laws for a period of 3 years. 
188.Generation of volunteersIn making decisions on applications for assistance or approved national service positions under the national service laws, the Corporation shall take into consideration the extent to which the applicant’s proposal will increase the involvement of volunteers in meeting community needs. In reviewing the application for this purpose, the Corporation may take into account the mission of the applicant. 
189.Limitation on program grant costs 
(a)Limitation on Grant AmountsExcept as otherwise provided by this section, the amount of funds approved by the Corporation for a grant to operate a program authorized under the national service laws, for supporting individuals serving in approved national service positions, may not exceed $18,000 per full-time equivalent position. 
(b)Costs Subject to LimitationThe limitation under subsection (a), and the increased limitation under subsection (e)(1), shall apply to the Corporation’s share of the member support costs, staff costs, and other costs to operate a program authorized under the national service laws incurred, by the recipient of the grant. 
(c)Costs Not Subject to LimitationThe limitation under subsection (a), and the increased limitation under subsection (e)(1), shall not apply to expenses under a grant authorized under the national service laws to operate a program that are not included in the grant award for operating the program. 
(d)Adjustments for InflationThe amounts specified in subsections (a) and (e)(1) shall be adjusted each year after 2008 for inflation as measured by the Consumer Price Index for All Urban Consumers published by the Secretary of Labor. 
(e)Waiver Authority and Reporting Requirement 
(1)WaiverThe Chief Executive Officer may increase the limitation under subsection (a) to not more than $19,500 per full-time equivalent position if necessary to meet the compelling needs of a particular program, such as— 
(A)exceptional training needs for a program serving disadvantaged youth; 
(B)the need to pay for increased costs relating to the participation of individuals with disabilities; 
(C)the needs of tribal programs or programs located in the territories; and 
(D)the need to pay for start-up costs associated with a first-time recipient of assistance under a program of the national service laws. 
(2)ReportsThe Chief Executive Officer shall report to the authorizing committees annually on all limitations increased under this subsection, with an explanation of the compelling needs justifying such increases. 
189A.Matching funds for severely economically distressed communities 
(a)In generalNotwithstanding any other provision of law, a severely economically distressed community that receives assistance from the Corporation for any program under the national service laws shall not be subject to any requirements to provide matching funds for any such program, and the Federal share of such assistance for such a community may be 100 percent. 
(b)Severely economically distressed communityFor the purposes of this section, the term severely economically distressed community means— 
(1)an area that has a mortgage foreclosure rate, home price decline, and unemployment rate all of which are above the national average for such rates or level, for the most recent 12 months for which satisfactory data are available; or 
(2)a residential area that lacks basic living necessities, such as water and sewer systems, electricity, paved roads, and safe, sanitary housing. 
189B.Audits and reportsThe Corporation shall comply with applicable audit and reporting requirements as provided in the Chief Financial Officers Act of 1990 (31 U.S.C. 901 note; Public Law 101–576) and chapter 91 of title 31, United States Code (commonly known as the Government Corporation Control Act). The Corporation shall report to the authorizing committees any failure to comply with such requirements. 
189C.Restrictions on Federal Government and use of Federal funds 
(a)General prohibitionNothing in the national service laws shall be construed to authorize an officer or employee of the Federal Government to mandate, direct, or control a State, local educational agency, or school's curriculum, program of instruction, or allocation of State or local resources, or mandate a State or any subdivision thereof to spend any funds or incur any costs not paid for under this Act. 
(b)Prohibition on endorsement of curriculumNotwithstanding any other prohibition of Federal law, no funds provided to the Corporation under this Act may be used by the Corporation to endorse, approve, or sanction any curriculum designed to be used in an elementary school or secondary school. 
(c)Prohibition on requiring Federal approval or certification standardsNotwithstanding any other provision of Federal law, not State shall be required to have academic content or student academic achievement standards approved or certified by the Federal Government, in order to receive assistance under this Act. 
189D.Criminal history checks 
(a)In generalEach entity selecting individuals to serve in a position in which the individuals receive a living allowance, stipend, national service educational award, or salary through a program receiving assistance under the national service laws, shall, subject to regulations and requirements established by the Corporation, conduct criminal history checks for such individuals. 
(b)RequirementsA criminal history check under subsection (a) shall, except in cases approved for good cause by the Corporation, include— 
(1)a name-based search of the National Sex Offender Registry established under the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.); and 
(2) 
(A)a search of the State criminal registry or repository in the State in which the program is operating and the State in which the individual resides at the time of application; or 
(B)submitting fingerprints to the Federal Bureau of Investigation for a national criminal history background check. 
(c)Eligibility prohibitionAn individual shall be ineligible to serve in a position described under subsection (a) if such individual— 
(1)refuses to consent to the criminal history check described in subsection (b); 
(2)makes a false statement in connection with such criminal history check; 
(3)is registered, or is required to be registered, on a State sex offender registry or the National Sex Offender Registry established under the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.); or 
(4)has been convicted of murder, as described in section 1111 of title 18, United States Code.. 
1613.Availability of assistance 
(a)AmendmentSubtitle F of title I is further amended by inserting after section 184 the following: 
 
184A.Availability of assistanceA reference in subtitle C, D, E, or H of title I regarding an entity eligible to receive direct or indirect assistance to carry out a national service program shall include a non-profit organization promoting competitive and non-competitive sporting events involving individuals with disabilities (including the Special Olympics), which enhance the quality of life for individuals with disabilities.. 
1614.Criminal history checks for individuals working with vulnerable populations 
(a)AmendmentSection 189D, as added by section 1612, is further amended by adding at the end the following: 
 
(d)Special rule for individuals working with vulnerable populations 
(1)In generalNotwithstanding subsection (b), on and after the date that is 2 years after the date of enactment of the Serve America Act, a criminal history check under subsection (a) for each individual described in paragraph (2) shall, except for an entity described in paragraph (3), include— 
(A)a name-based search of the National Sex Offender Registry established under the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.); 
(B)a search of the State criminal registry or repository in the State in which the program is operating and the State in which the individual resides at the time of application; and 
(C)submitting fingerprints to the Federal Bureau of Investigation for a national criminal history background check. 
(2)Individuals with access to vulnerable populationsAn individual described in this paragraph is an individual age 18 or older who— 
(A)serves in a position in which the individual receives a living allowance, stipend, national service educational award, or salary through a program receiving assistance under the national service laws; and 
(B)as a result of such individual's service in such position, has or will have access, on a recurring basis, to— 
(i)children age 17 years or younger; 
(ii)individuals age 60 years or older; or 
(iii)individuals with disabilities. 
(3)ExceptionsThe provisions of this subsection shall not apply to an entity— 
(A)where the service provided by individuals serving with the entity to a vulnerable population described in paragraph (2)(B) is episodic in nature or for a 1-day period; 
(B)where the cost to the entity of complying with this subsection is prohibitive; 
(C)where the entity is not authorized, or is otherwise unable, under State law, to access the national criminal history background check system of the Federal Bureau of Investigation; 
(D)where the entity is not authorized, or is otherwise unable, under Federal law, to access the national criminal history background check system of the Federal Bureau of Investigation; or 
(E)to which the Corporation otherwise provides an exemption from this subsection for good cause.. 
(b)Feasibility study for a system of criminal history checks for employees and volunteers 
(1)Feasibility study on efficiency and effectiveness regarding criminal history checkThe Attorney General of the United States shall conduct a study that shall examine, to the extent discernible and as of the date of the study, the following: 
(A)The state of criminal history checks (including the use of fingerprint collection) at the State and local level, including— 
(i)the available infrastructure for conducting criminal history checks; 
(ii)the State system capacities to conduct such criminal history checks; and 
(iii)the time required for each State to process an individual's fingerprints for a national criminal history background check through the Federal Bureau of Investigation, from the time of fingerprint collection to the submission to the Federal Bureau of Investigation. 
(B)The likelihood that each State would participate in a nationwide system of criminal history checks to provide information regarding participants to entities receiving assistance under the national service laws. 
(C)The number of participants that would require a fingerprint-based national criminal history background check under the national service laws. 
(D)The impact of the national service laws on the Integrated Automated Fingerprint Identification System of the Federal Bureau of Investigation in terms of capacity and impact on other users of the system, including the effect on the work practices and staffing levels of the Federal Bureau of Investigation. 
(E)The fees charged by the Federal Bureau of Investigation, States, local agencies, and private companies to collect and process fingerprints and conduct criminal history checks. 
(F)The existence of model or best practice programs regarding conducting criminal history checks that could easily be expanded and duplicated in other States. 
(G)The extent to which private companies are currently performing criminal history checks, and the possibility of using private companies in the future to perform any of the criminal history check process, including the collection and transmission of fingerprints and fitness determinations. 
(H)The cost of development and operation of the technology and the infrastructure necessary to establish a nationwide fingerprint-based and other criminal background check system. 
(I)The extent of State participation in the procedures for background checks under the National Child Protection Act of 1993 (42 U.S.C. 5119 et seq.). 
(J)The extent to which States provide access to nationwide criminal history checks to organizations that serve children. 
(K)The extent to which States permit volunteers and other individuals to appeal adverse fitness determinations, and whether similar procedures are required at the Federal level. 
(L)Any privacy concerns that may arise from nationwide criminal background checks for participants. 
(M)Any other information determined relevant by the Attorney General. 
(2)Interim reportBased on the findings of the study under paragraph (1), the Attorney General shall, not later than 6 months after the date of the enactment of this Act, submit to the appropriate committees of Congress an interim report, which may include recommendations regarding criminal history checks for individuals that seek to volunteer with organizations that work with children, the elderly, or individuals with disabilities. 
(3)Final reportNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to the Committee on the Judiciary and the Committee on Health, Education, Labor, and Pensions of the Senate and to the Committee on the Judiciary and the Committee on Education and Labor of the House of Representatives, a final report including recommendations regarding criminal history checks for participants under the national service laws, which may include— 
(A)a proposal for grants to States to develop or improve programs to collect fingerprints and perform criminal history checks for individuals that seek to volunteer with organizations that work with children, the elderly, or individuals with disabilities; and 
(B)recommendations for amendments to the National Child Protection Act of 1993 and the Volunteers for Children Act so that entities receiving assistance under the national service laws can promptly and affordably conduct nationwide criminal history background checks on their employees and volunteers. 
(4)DefinitionsIn this subsection, the terms authorizing committees, participants, and national service laws have the meanings given such terms in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511). 
(c)Effective dateNotwithstanding section 6101, subsection (b) shall take effect on the date of enactment of this Act. 
GAmendments to subtitle G (Corporation for national and community service) 
1701.Terms of officeSection 192 (42 U.S.C. 12651a) is amended— 
(1)by striking subsection (c) and inserting the following: 
 
(c)TermsSubject to subsection (e), each appointed member shall serve for a term of 5 years.; and 
(2)by adding at the end the following: 
 
(e)Service Until Appointment of SuccessorA voting member of the Board whose term has expired may continue to serve on the Board until the date on which the member's successor takes office, which period shall not exceed 1 year.. 
1702.Board of Directors authorities and dutiesSection 192A(g) (42 U.S.C. 12651b(g)) is amended— 
(1)in the matter preceding paragraph (1), by striking shall— and inserting shall have responsibility for setting overall policy for the Corporation and shall—; 
(2)in paragraph (1), by inserting before the semicolon at the end the following: , and review the budget proposal in advance of submission to the Office of Management and Budget; 
(3)in paragraph (5)— 
(A)in subparagraph (A), by striking and at the end; 
(B)in subparagraph (B), by inserting and after the semicolon; and 
(C)by adding at the end the following: 
 
(C)review the performance of the Chief Executive Officer annually and forward a report on that review to the President;; 
(4)in paragraph (8), by striking the Congress each place it appears and inserting the authorizing committees; 
(5)by striking paragraph (10) and inserting the following: 
 
(10)notwithstanding any other provision of law— 
(A)make grants to or contracts with Federal and other public departments or agencies, and private nonprofit organizations, for the assignment or referral of volunteers under the provisions of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.) (except as provided in section 108 of such Act), which may provide that the agency or organization shall pay all or a part of the costs of the program; and 
(B)enter into agreements with other Federal agencies or private nonprofit organizations for the support of programs under the national service laws, which— 
(i)may provide that the agency or organization shall pay all or a part of the costs of the program, except as is provided in section 121(b); and 
(ii)shall provide that the program (including any program operated by another Federal agency) will comply with all requirements related to evaluation, performance, and other goals applicable to similar programs under the national service laws, as determined by the Corporation,; and 
(6)in paragraph (11)— 
(A)by striking Congress each place it appears and inserting authorizing committees; 
(B)by striking section 193A(b)(10) and inserting section 193A(b)(11); and 
(C)by striking September 30, 1995 and inserting January 1, 2012. 
1703.Chief Executive Officer compensationSection 193(b) (42 U.S.C. 12651c(b)) is amended by striking the period and inserting , plus 3 percent.. 
1704.Authorities and duties of the Chief Executive OfficerSection 193A (42 U.S.C. 12651d) is amended— 
(1)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking shall— and inserting , in collaboration with the State Commissions, shall—; 
(B)in paragraph (1), by inserting after a strategic plan the following: , including a plan for having 50 percent of all approved national service positions be full-time positions by 2012,; 
(C)in paragraph (2)(B), by inserting , approved summer of service positions, and approved silver scholar positions after approved national service positions; 
(D)by redesignating paragraphs (7) through (11) as paragraphs (8) through (12), respectively; 
(E)by inserting after paragraph (6) the following: 
 
(7)prepare and submit to the authorizing committees and the Board an annual report on actions taken to achieve the goal of having 50 percent of all approved national service positions be full-time positions by 2012 as described in paragraph (1), including an assessment of the progress made toward achieving that goal and the actions to be taken in the coming year toward achieving that goal;;  
(F)in the matter preceding subparagraph (A) of paragraph (10) (as so redesignated), by striking appropriate committees of Congress and inserting authorizing committees; 
(G)in paragraph (11) (as so redesignated)— 
(i)in the matter preceding subparagraph (A), by striking by June 30, 1995, and inserting periodically,; 
(ii)in subparagraph (A)(i)— 
(I)by striking described in section 122(c)(1); and 
(II)by striking national priorities designed to meet the and inserting national priorities, as described in section 122(f)(1), designed to meet; and 
(iii)in subparagraph (B), by striking and after a semicolon; 
(H)in paragraph (12) (as so redesignated), by striking the period at the end and inserting a semicolon; and 
(I)by adding at the end the following: 
 
(13)bolster the public awareness of and recruitment efforts for the wide range of service opportunities for citizens of all ages, regardless of socioeconomic status or geographic location, through a variety of methods, including— 
(A)print media; 
(B)the Internet and related emerging technologies; 
(C)television; 
(D)radio; 
(E)presentations at public or private forums; 
(F)other innovative methods of communication; and 
(G)outreach to offices of economic development, State employment security agencies, labor organizations and trade associations, local educational agencies, institutions of higher education, agencies and organizations serving veterans and individuals with disabilities, and other institutions or organizations from which participants for programs receiving assistance from the national service laws can be recruited; 
(14)identify and implement methods of recruitment to— 
(A)increase the diversity of participants in the programs receiving assistance under the national service laws; and 
(B)increase the diversity of service sponsors of programs desiring to receive assistance under the national service laws; 
(15)coordinate with organizations of former participants of national service programs for service opportunities that may include capacity building, outreach, and recruitment for programs receiving assistance under the national service laws; 
(16)collaborate with organizations with demonstrated expertise in supporting and accommodating individuals with disabilities, including institutions of higher education, to identify and implement methods of recruitment to increase the number of participants who are individuals with disabilities in the programs receiving assistance under the national service laws; 
(17)identify and implement recruitment strategies and training programs for bilingual volunteers in the National Senior Service Corps under title II of the Domestic Volunteer Service Act of 1973; 
(18)collaborate with organizations that have established volunteer recruitment programs to increase the recruitment capacity of the Corporation; 
(19)where practicable, provide application materials in languages other than English for individuals with limited English proficiency who wish to participate in a national service program; 
(20)collaborate with the training and technical assistance programs described in subtitle J with respect to the activities described in section 199N(b)); 
(21)coordinate the clearinghouses described in section 198O; 
(22)coordinate with entities receiving funds under subtitle C in establishing the National Service Reserve Corps under section 198H, through which alumni of the national service programs and veterans can serve in disasters and emergencies (as such terms are defined in section 198H(a)); 
(23)identify and implement strategies to increase awareness among Indian tribes of the types and availability of assistance under the national service laws, increase Native American participation in programs under the national service laws, collect information on challenges facing Native American communities, and designate a Strategic Advisor for Native American Affairs to be responsible for the execution of those activities under the national service laws; 
(24)conduct outreach to ensure the inclusion of economically disadvantaged individuals in national service programs and activities authorized under the national service laws; and 
(25)ensure that outreach, awareness, and recruitment efforts are consistent with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).; 
(2)in subsection (c)— 
(A)in paragraph (9)— 
(i)by striking Congress each place the term occurs and inserting the authorizing committees; and 
(ii)by striking and at the end; 
(B)by redesignating paragraph (10) as paragraph (11); and 
(C)by inserting after paragraph (9) the following: 
 
(10)obtain the opinions of peer reviewers in evaluating applications to the Corporation for assistance under this title; and;  
(3)in subsection (f)(2)(B), by striking date specified in subsection (b)(10) and inserting the first date that a report is submitted under subsection (b)(11) after the effective date of the Serve America Act; and 
(4)by adding at the end the following: 
 
(h)Authority To Contract With BusinessesThe Chief Executive Officer may, through contracts or cooperative agreements, carry out the marketing duties described in subsection (b)(13), with priority given to those entities that have established expertise in the recruitment of disadvantaged youth, members of Indian tribes, and older adults. 
(i)Campaign To Solicit FundsThe Chief Executive Officer may conduct a campaign to solicit funds to conduct outreach and recruitment campaigns to recruit a diverse population of service sponsors of, and participants in, programs and projects receiving assistance under the national service laws.. 
1705.Chief Financial Officer statusSection 194(c) (42 U.S.C. 12651e(c)) is amended— 
(1)by striking paragraphs (1) and (2) and inserting the following: 
 
(1)In generalThere shall be in the Corporation a Chief Financial Officer, who shall be appointed by the Chief Executive Officer pursuant to subsections (a) and (b) of section 195.; and 
(2)by redesignating paragraph (3) as paragraph (2). 
1706.Nonvoting members; personal services contractsSection 195 (42 U.S.C. 12651f) is amended— 
(1)in subsection (c)— 
(A)in paragraph (2)(B), by inserting after subdivision of a State, the following: territory,; and 
(B)in paragraph (3)— 
(i)in the heading, by striking Member and inserting Nonvoting member; and 
(ii)by inserting nonvoting before member; and 
(2)by adding at the end the following new subsection: 
 
(g)Personal Services ContractsThe Corporation may enter into personal services contracts to carry out research, evaluation, and public awareness related to the national service laws.. 
1707.Donated servicesSection 196(a) (42 U.S.C. 12651g(a)) is amended— 
(1)in paragraph (1)— 
(A)by striking subparagraph (A) and inserting the following: 
 
(A)Organizations and individualsNotwithstanding section 1342 of title 31, United States Code, the Corporation may solicit and accept the services of organizations and individuals (other than participants) to assist the Corporation in carrying out the duties of the Corporation under the national service laws, and may provide to such individuals the travel expenses described in section 192A(d).; 
(B)in subparagraph (B)— 
(i)in the matter preceding clause (i), by striking Such a volunteer and inserting A person who provides assistance, either individually or as a member of an organization, in accordance with subparagraph (A); 
(ii)in clause (i), by striking a volunteer under this subtitle and inserting such a person; 
(iii)in clause (ii), by striking volunteers under this subtitle and inserting such persons; and 
(iv)in clause (iii), by striking such a volunteer and inserting such a person; and 
(C)in subparagraph (C)(i), by striking Such a volunteer and inserting Such a person; and 
(2)by striking paragraph (3). 
1708.Assignment to State CommissionsSubtitle G of title I (42 U.S.C. 12651 et seq.) is further amended by adding at the end the following: 
 
196B.Assignment to State Commissions 
(a)AssignmentIn accordance with section 193A(c)(1), the Chief Executive Officer may assign to State Commissions specific programmatic functions upon a determination that such an assignment will increase efficiency in the operation or oversight of a program under the national service laws. In carrying out this section, and before executing any assignment of authority, the Corporation shall seek input from and consult Corporation employees, State Commissions, State educational agencies, and other interested stakeholders. 
(b)ReportNot later than 2 years after the effective date of the Serve America Act, the Corporation shall submit a report to the authorizing committees describing the consultation process described in subsection (a), including the stakeholders consulted, the recommendation of stakeholders, and any actions taken by the Corporation under this section.. 
1709.Study of involvement of veteransSubtitle G of title I (42 U.S.C. 12651 et seq.) is further amended by adding at the end the following: 
 
196C.Study of involvement of veterans 
(a)Study and reportThe Corporation shall conduct a study and submit a report to the authorizing committees, not later than 3 years after the effective date of the Serve America Act, on— 
(1)the number of veterans serving in national service programs historically by year; 
(2)strategies being undertaken to identify the specific areas of need of veterans, including any goals set by the Corporation for veterans participating in the service programs; 
(3)the impact of the strategies described in paragraph (2) and the Veterans Corps on enabling greater participation by veterans in the national service programs carried out under the national service laws; 
(4)how existing programs and activities carried out under the national service laws could be improved to serve veterans, veterans service organizations, families of active-duty military, including gaps in services to veterans; 
(5)the extent to which existing programs and activities carried out under the national service laws are coordinated and recommendations to improve such coordination including the methods for ensuring the efficient financial organization of services directed towards veterans; and 
(6)how to improve utilization of veterans as resources and volunteers. 
(b)ConsultationIn conducting the studies and preparing the reports required under this subsection, the Corporation shall consult with veterans’ service organizations, the Secretary of Veterans Affairs, State veterans agencies, the Secretary of Defense, as appropriate, and other individuals and entities the Corporation considers appropriate.. 
1710.Study to examine and increase service programs for displaced workers in services corps and community service and to develop pilot program planning study 
(a)Planning studyThe Corporation shall conduct a study to identify— 
(1)specific areas of need for displaced workers; 
(2)how existing programs and activities (as of the time of the study) carried out under the national service laws could better serve displaced workers and communities that have been adversely affected by plant closings and job losses; 
(3)prospects for better utilization of displaced workers as resources and volunteers; and 
(4)methods for ensuring the efficient financial organization of services directed towards displaced workers. 
(b)ConsultationThe study shall be carried out in consultation with the Secretary of Labor, State labor agencies, and other individuals and entities the Corporation considers appropriate. 
(c)ReportNot later than 1 year after the effective date of this Act, the Corporation shall submit to the authorizing committees a report on the results of the planning study required by subsection (a), together with a plan for implementation of a pilot program using promising strategies and approaches for better targeting and serving displaced workers. 
(d)Pilot programFrom amounts made available to carry out this section, the Corporation shall develop and carry out a pilot program based on the findings and plan in the report submitted under subsection (c). 
(e)DefinitionsIn this section, the terms Corporation, authorizing committees, and national service laws have the meanings given the terms in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511). 
(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2010 through 2014. 
1711.Study to evaluate the effectiveness of agency coordination 
(a)StudyIn order to reduce administrative burdens and lower costs for national service programs carried out under the national service laws, the Corporation shall conduct a study to determine the feasibility and effectiveness of implementing a data matching system under which the statements of an individual declaring that such individual is in compliance with the requirements of section 146(a)(3) of the National and Community Service Act of 1990 (42 U.S.C. 12602(a)(3)) shall be verified by the Corporation by comparing information provided by the individual with information relevant to such a declaration in the possession of other Federal agencies. Such study shall— 
(1)review the feasibility of— 
(A)expanding, and participating in, the data matching conducted by the Department of Education with the Social Security Administration and the Department of Homeland Security, pursuant to section 484(g) of the Higher Education Act of 1965 (20 U.S.C. 1091(g)); or 
(B)establishing a comparable system of data matching with the Social Security Administration and the Department of Homeland Security; and 
(2)identify— 
(A)the costs, for both the Corporation and the other Federal agencies identified in paragraph (1), associated with expanding or establishing such a system of data matching; 
(B)the benefits or detriments of such an expanded or comparable system both for the Corporation and for the other Federal agencies so identified; 
(C)strategies for ensuring the privacy and security of participant information that is shared between Federal agencies and organizations receiving assistance under the national service laws; 
(D)the information that needs to be shared in order to fulfill the eligibility requirements of section 146(a)(3) of the National and Community Service Act of 1990 (42 U.S.C. 12602(a)(3)); 
(E)an alternative system through which an individual’s compliance with section 146(a)(3) of such Act may be verified, should such an expanded or comparable system fail to verify the individual’s declaration of compliance; and 
(F)recommendations for implementation of such an expanded or comparable system. 
(b)ConsultationThe Corporation shall carry out the study in consultation with the Secretary of Education, the Commissioner of the Social Security Administration, the Secretary of Homeland Security, and other Federal agencies, entities, and individuals that the Corporation considers appropriate. 
(c)ReportNot later than 9 months after the effective date of this Act, the Corporation shall submit to the authorizing committees a report on the results of the study required by subsection (a) and a plan for implementation of a pilot data matching program using promising strategies and approaches identified in such study, if the Corporation determines such program to be feasible. 
(d)Pilot programFrom amounts made available to carry out this section, the Corporation may develop and carry out a pilot data matching program based on the report submitted under subsection (c). 
(e)DefinitionsIn this section, the terms Corporation, authorizing committees, and national service laws have the meanings given the terms in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511). 
1712.Study of program effectiveness 
(a)In generalNot later than 12 months after the date of enactment of this Act, the Comptroller General of the United States shall develop performance measures for each program receiving Federal assistance under the national service laws. 
(b)ContentsThe performance measures developed under subsection (a) shall— 
(1)to the maximum extent practicable draw on research-based, quantitative data; 
(2)take into account program purpose and program design; 
(3)include criteria to evaluate the cost effectiveness of programs receiving assistance under the national service laws; 
(4)include criteria to evaluate the administration and management of programs receiving Federal assistance under the national service laws; and 
(5)include criteria to evaluate oversight and accountability of recipients of assistance through such programs under the national service laws. 
(c)ReportNot later than 2 years after the development of the performance measures under subsection (a), and every 5 years thereafter, the Comptroller General of the United States shall prepare and submit to the authorizing committees and the Corporation's Board of Directors a report containing an assessment of each such program with respect to the performance measures developed under subsection (a). 
(d)DefinitionsIn this section: 
(1)In generalThe terms authorizing committees, Corporation, and national service laws have the meanings given the terms in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511). 
(2)ProgramThe term program means an entire program carried out by the Corporation under the national service laws, such as the entire AmeriCorps program carried out under subtitle C. 
1713.Volunteer Management Corps study 
(a)FindingsCongress finds the following: 
(1)Many managers seek opportunities to give back to their communities and address the Nation’s challenges. 
(2)Managers possess business and technical skills that make them especially suited to help nonprofit organizations and State and local governments create efficiencies and cost savings and develop programs to serve communities in need. 
(3)There are currently a large number of businesses and firms who are seeking to identify savings through sabbatical opportunities for senior employees. 
(b)Study and planNot later than 6 months after the date of enactment of this Act, the Corporation shall— 
(1)conduct a study on how best to establish and implement a Volunteer Management Corps program; and 
(2)submit a plan regarding the establishment of such program to Congress and to the President. 
(c)ConsultationIn carrying out the study described in subsection (b)(1), the Corporation may consult with experts in the private and nonprofit sectors. 
(d)Effective dateNotwithstanding section 6101, this section shall take effect on the date of enactment of this Act. 
HAmendments to subtitle H (Investment for Quality and Innovation)  
1801.Technical amendment to subtitle HSubtitle H of title I (42 U.S.C. 12653 et seq.) is amended by inserting after the subtitle heading and before section 198 the following: 
 
IAdditional corporation activities to support national service. 
1802.Additional Corporation activities to support national service 
(a)Technical amendmentsSection 198 (42 U.S.C. 12653) is amended— 
(1)in subsection (a), by striking subsection (r) and inserting subsection (g); 
(2)in the matter preceding paragraph (1) of subsection (b), by striking to improve the quality and all that follows through including— and inserting to address emergent needs through summer programs and other activities, and to support service-learning programs and national service programs, including—; 
(3)by striking subsections (c), (d), (e), (f), (h), (i), (j), (l), (m), and (p) and redesignating subsections (g), (k), (n), (o), (q), (r), and (s) as subsections (c), (d), (e), (f), (g), (h), and (i), respectively. 
(b)Global Youth Service DaysSection 198 (42 U.S.C. 12653), as amended in subsection (a), is further amended— 
(1)in subsection (g) (as redesignated by subsection (a)(3))— 
(A)in the subsection heading, by striking National and inserting Global; 
(B)by striking National Youth each place it appears and inserting Global Youth; 
(C)in paragraph (1)— 
(i)by striking the first sentence and inserting April 24, 2009, and April 23, 2010, are each designated as Global Youth Service Days.; and 
(ii)in the second sentence, by striking appropriate ceremonies and activities and inserting appropriate youth-led community improvement and service-learning activities; 
(D)in paragraph (2)— 
(i)by inserting and other Federal departments and agencies after Corporation; and 
(ii)by striking ceremonies and activities and inserting youth-led community improvement and service-learning activities; and 
(E)in paragraph (3), by inserting and other Federal departments and agencies after Corporation. 
(c)Call to Service Campaign and September 11th Day of ServiceSection 198 (42 U.S.C. 12653), as amended by subsection (a), is further amended by adding at the end the following: 
 
(j)Call to Service CampaignNot later than 180 days after the date of enactment of the Serve America Act, the Corporation shall conduct a nationwide Call To Service campaign, to encourage all people of the United States, regardless of age, race, ethnicity, religion, or economic status, to engage in full- or part-time national service, long- or short-term public service in the nonprofit sector or government, or volunteering. In conducting the campaign, the Corporation may collaborate with other Federal agencies and entities, State Commissions, Governors, nonprofit and faith-based organizations, businesses, institutions of higher education, elementary schools, and secondary schools. 
(k)September 11th Day of Service 
(1)Federal activitiesThe Corporation may organize and carry out appropriate ceremonies and activities, which may include activities that are part of the broader Call to Service Campaign under subsection (j), in order to observe the September 11th National Day of Service and Remembrance at the Federal level. 
(2)ActivitiesThe Corporation may make grants and provide other support to community-based organizations to assist in planning and carrying out appropriate service, charity, and remembrance opportunities in conjunction with the September 11th National Day of Service and Remembrance. 
(3)ConsultationThe Corporation may consult with and make grants or provide other forms of support to nonprofit organizations with expertise in representing families of victims of the September 11, 2001 terrorist attacks and other impacted constituencies, and in promoting the establishment of September 11 as an annually recognized National Day of Service and Remembrance.. 
1803.Repeals 
(a)RepealsThe following provisions are repealed: 
(1)ClearinghousesSection 198A (42 U.S.C. 12653a). 
(2)Military installation conversion demonstration programsSection 198C (42 U.S.C. 12653c). 
(3)Special demonstration projectSection 198D (42 U.S.C. 12653d). 
(b)RedesignationSection 198B (42 U.S.C. 12653b) is redesignated as section 198A. 
1804.Presidential awardsSection 198A(a)(2) (as redesignated by section 1803(b)) (42 U.S.C. 12653b(a)(2)) is further amended by striking section 101(19) and inserting section 101. 
1805.New fellowshipsPart I of subtitle H of title I (42 U.S.C. 12653 et seq.) is further amended by adding at the end the following new sections: 
 
198B.ServeAmerica Fellowships 
(a)DefinitionsIn this section: 
(1)Area of national needThe term area of national need means an area involved in efforts to— 
(A)improve education in schools for economically disadvantaged students; 
(B)expand and improve access to health care; 
(C)improve energy efficiency and conserve natural resources; 
(D)improve economic opportunities for economically disadvantaged individuals; or 
(E)improve disaster preparedness and response. 
(2)Eligible Fellowship RecipientThe term eligible fellowship recipient means an individual who is selected by a State Commission under subsection (c) and, as a result of such selection, is eligible for a ServeAmerica Fellowship. 
(3)FellowThe term fellow means an eligible fellowship recipient who is awarded a ServeAmerica Fellowship and is designated a fellow under subsection (e)(2). 
(4)Small service sponsor organizationThe term small service sponsor organization means a service sponsor organization described in subsection (d)(1) that has not more than 10 full-time employees and 10 part-time employees. 
(b)Grants 
(1)In generalFrom the amounts appropriated under section 501(a)(4)(B) and allotted under paragraph (2)(A), the Corporation shall make grants (including financial assistance and a corresponding allotment of approved national service positions), to the State Commission of each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico with an application approved under this section, to enable such State Commissions to award ServeAmerica Fellowships under subsection (e). 
(2)Allotment; Administrative Costs 
(A)AllotmentThe amount allotted to a State Commission for a fiscal year shall be equal to an amount that bears the same ratio to the amount appropriated under section 501(a)(4)(B), as the population of the State bears to the total population of the several States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(B)ReallotmentIf a State Commission does not apply for an allotment under this subsection for any fiscal year, or if the State Commission’s application is not approved, the Corporation shall reallot the amount of the State Commission’s allotment to the remaining State Commissions in accordance with subparagraph (A). 
(C)Administrative costsOf the amount allotted to a State Commission under subparagraph (A), not more than 1.5 percent of such amount may be used for administrative costs. 
(3)Number of positionsThe Corporation shall— 
(A)establish or increase the number of approved national service positions under this subsection during each of fiscal years 2010 through 2014; 
(B)establish the number of approved positions at 500 for fiscal year 2010; and 
(C)increase the number of the approved positions to— 
(i)750 for fiscal year 2011; 
(ii)1,000 for fiscal year 2012; 
(iii)1,250 for fiscal year 2013; and 
(iv)1,500 for fiscal year 2014. 
(4)Uses of grant funds 
(A)Required usesA grant awarded under this subsection shall be used to enable fellows to carry out service projects in areas of national need. 
(B)Permitted usesA grant awarded under this subsection may be used for— 
(i)oversight activities and mechanisms for the service sites of the fellows, as determined necessary by the State Commission or the Corporation, which may include site visits; 
(ii)activities to augment the experience of fellows, including activities to engage the fellows in networking opportunities with other national service participants; and 
(iii)recruitment or training activities for fellows. 
(5)ApplicationsTo be eligible to receive a grant under this subsection, a State Commission shall submit an application to the Corporation at such time, in such manner, and containing such information as the Corporation may require, including information on the criteria and procedures that the State Commission will use for overseeing ServeAmerica Fellowship placements for service projects, under subsection (e). 
(c)Eligible Fellowship recipients 
(1)Application 
(A)In generalAn applicant desiring to become an eligible fellowship recipient shall submit an application to a State Commission that has elected to participate in the program authorized under this section, at such time and in such manner as the Commission may require, and containing the information described in subparagraph (B) and such additional information as the Commission may require. An applicant may submit such application to only 1 State Commission for a fiscal year. 
(B)ContentsThe Corporation shall specify information to be provided in an application submitted under this subsection, which— 
(i)shall include— 
(I)a description of the area of national need that the applicant intends to address in the service project; 
(II)a description of the skills and experience the applicant has to address the area of national need; 
(III)a description of the type of service the applicant plans to provide as a fellow; and 
(IV)information identifying the local area within the State served by the Commission in which the applicant plans to serve for the service project; and 
(ii)may include, if the applicant chooses, the size of the registered service sponsor organization with which the applicant hopes to serve. 
(2)SelectionEach State Commission shall— 
(A)select, from the applications received by the State Commission for a fiscal year, the number of eligible fellowship recipients that may be supported for that fiscal year based on the amount of the grant received by the State Commission under subsection (b); and 
(B)make an effort to award one-third of the fellowships available to the State Commission for a fiscal year, based on the amount of the grant received under subsection (b), to applicants who propose to serve the fellowship with small service sponsor organizations registered under subsection (d). 
(d)Service Sponsor Organizations 
(1)In generalEach service sponsor organization shall— 
(A)be a nonprofit organization; 
(B)satisfy qualification criteria established by the Corporation or the State Commission, including standards relating to organizational capacity, financial management, and programmatic oversight; 
(C)not be a recipient of other assistance, approved national service positions, or approved summer of service positions under the national service laws; and 
(D)at the time of registration with a State Commission, enter into an agreement providing that the service sponsor organization shall— 
(i)abide by all program requirements; 
(ii)provide an amount described in subsection (e)(3)(b) for each fellow serving with the organization through the ServeAmerica Fellowship; 
(iii)be responsible for certifying whether each fellow serving with the organization successfully completed the ServeAmerica Fellowship, and record and certify in a manner specified by the Corporation the number of hours served by a fellow for purposes of determining the fellow's eligibility for benefits; and 
(iv)provide timely access to records relating to the ServeAmerica Fellowship to the State Commission, the Corporation, and the Inspector General of the Corporation. 
(2)Registration 
(A)RequirementNo service sponsor organization may receive a fellow under this section until the organization registers with the State Commission. 
(B)ClearinghouseThe State Commission shall maintain a list of registered service sponsor organizations on a public website. 
(C)RevocationIf a State Commission determines that a service sponsor organization is in violation of any of the applicable provisions of this section— 
(i)the State Commission shall revoke the registration of the organization; 
(ii)the organization shall not be eligible to receive assistance, approved national service positions, or approved summer of service positions under this title for not less than 5 years; and 
(iii)the State Commission shall have the right to remove a fellow from the organization and relocate the fellow to another site. 
(e)Fellows 
(1)In generalTo be eligible to participate in a service project as a fellow and receive a ServeAmerica Fellowship, an eligible fellowship recipient shall— 
(A)within 3 months after being selected as an eligible fellowship recipient by a State Commission, select a registered service sponsor organization described in subsection (d)— 
(i)with which the recipient is interested in serving under this section; and 
(ii)that is located in the State served by the State Commission; 
(B)enter into an agreement with the organization— 
(i)that specifies the service the recipient will provide if the placement is approved; and 
(ii)in which the recipient agrees to serve for 1 year on a full-time or part-time basis (as determined by the Corporation); and 
(C)submit such agreement to the State Commission. 
(2)AwardUpon receiving the eligible fellowship recipient's agreement under paragraph (1), the State Commission shall award a ServeAmerica Fellowship to the recipient and designate the recipient as a fellow. 
(3)Fellowship Amount 
(A)In generalFrom amounts received under subsection (b), each State Commission shall award each of the State’s fellows a ServeAmerica Fellowship amount that is equal to 50 percent of the amount of the average annual VISTA subsistence allowance. 
(B)Amount from service sponsor organization 
(i)In generalExcept as provided in clause (ii) and subparagraph (E), the service sponsor organization shall award to the fellow serving such organization an amount that will ensure that the total award received by the fellow for service in the service project (consisting of such amount and the ServeAmerica Fellowship amount the fellow receives under subparagraph (A)) is equal to or greater than 70 percent of the average annual VISTA subsistence allowance. 
(ii)Small service sponsor organizationsIn the case of a small service sponsor organization, the small service sponsor organization may decrease the amount of the service sponsor organization award required under clause (i) to not less than an amount that will ensure that the total award received by the fellow for service in the service project (as calculated in clause (i)) is equal to or greater than 60 percent of the average annual VISTA subsistence allowance. 
(C)Maximum living allowanceThe total amount that may be provided to a fellow under this subparagraph shall not exceed 100 percent of the average annual VISTA subsistence allowance. 
(D)Proration of amountIn the case of a fellow who is authorized to serve a part-time term of service under the agreement described in paragraph (1)(B)(ii), the amount provided to a fellow under this paragraph shall be prorated accordingly. 
(E)WaiverThe Corporation may allow a State Commission to waive the amount required under subparagraph (B) from the service sponsor organization for a fellow serving the organization if— 
(i)such requirement is inconsistent with the objectives of the ServeAmerica Fellowship program; and 
(ii)the amount provided to the fellow under subparagraph (A) is sufficient to meet the necessary costs of living (including food, housing, and transportation) in the area in which the ServeAmerica Fellowship program is located. 
(F)DefinitionIn this paragraph, the term average annual VISTA subsistence allowance means the total average annual subsistence allowance provided to VISTA volunteers under section 105 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955). 
(f)Compliance with ineligible service categoriesService under a ServeAmerica Fellowship shall comply with section 132(a). For purposes of applying that section to this subsection, a reference to assistance shall be considered to be a reference to assistance provided under this section. 
(g)ReportsEach service sponsor organization that receives a fellow under this section shall, on a biweekly basis, report to the Corporation on the number of hours served and the services provided by that fellow. The Corporation shall establish a web portal for the organizations to use in reporting the information. 
(h)Educational awardsA fellow who serves in a service project under this section shall be considered to have served in an approved national service position and, upon meeting the requirements of section 147 for full-time or part-time national service, shall be eligible for a national service educational award described in such section. The Corporation shall transfer an appropriate amount of funds to the National Service Trust to provide for the national service educational award for such fellow. 
198C.Silver Scholarships and Encore Fellowships 
(a)Silver Scholarship Grant Program 
(1)EstablishmentThe Corporation may award fixed-amount grants (in accordance with section 129(l)) to community-based entities to carry out a Silver Scholarship Grant Program for individuals age 55 or older, in which such individuals complete not less than 350 hours of service in a year carrying out projects of national need and receive a Silver Scholarship in the form of a $1,000 national service educational award. Under such a program, the Corporation shall establish criteria for the types of the service required to be performed to receive such award. 
(2)TermEach program funded under this subsection shall be carried out over a period of 3 years (which may include 1 planning year), with a 1-year extension possible, if the program meets performance levels developed in accordance with section 179(k) and any other criteria determined by the Corporation. 
(3)ApplicationsTo be eligible for a grant under this subsection, a community-based entity shall— 
(A)submit to the Corporation an application at such time and in such manner as the Chief Executive Officer may reasonably require; and 
(B)be a listed organization as described in subsection (b)(4). 
(4)Collaboration encouragedA community-based entity awarded a grant under this subsection is encouraged to collaborate with programs funded under title II of the Domestic Volunteer Service Act of 1973 in carrying out this program. 
(5)Eligibility for fellowshipAn individual is eligible to receive a Silver Scholarship if the community-based entity certifies to the Corporation that the individual has completed not less than 350 hours of service under this section in a 1-year period. 
(6)Transfer to trustThe Corporation shall transfer an appropriate amount of funds to the National Service Trust to provide for the national service educational award for each silver scholar under this subsection. 
(7)Support servicesA community-based entity receiving a fixed-amount grant under this subsection may use a portion of the grant to provide transportation services to an eligible individual to allow such individual to participate in a service project. 
(b)Encore Fellowships 
(1)EstablishmentThe Corporation may award 1-year Encore Fellowships to enable individuals age 55 or older to— 
(A)carry out service projects in areas of national need; and 
(B)receive training and development in order to transition to full- or part-time public service in the nonprofit sector or government. 
(2)ProgramIn carrying out the program, the Corporation shall— 
(A)maintain a list of eligible organizations for which Encore Fellows may be placed to carry out service projects through the program and shall provide the list to all Fellowship recipients; and 
(B)at the request of a Fellowship recipient— 
(i)determine whether the requesting recipient is able to meet the service needs of a listed organization, or another organization that the recipient requests in accordance with paragraph (5)(B), for a service project; and 
(ii)upon making a favorable determination under clause (i), award the recipient with an Encore Fellowship, and place the recipient with the organization as an Encore Fellow under paragraph (5)(C). 
(3)Eligible recipients 
(A)In generalAn individual desiring to be selected as a Fellowship recipient shall— 
(i)be an individual who— 
(I)is age 55 or older as of the time the individual applies for the program; and 
(II)is not engaged in, but who wishes to engage in, full- or part-time public service in the nonprofit sector or government; and 
(ii)submit an application to the Corporation, at such time, in such manner, and containing such information as the Corporation may require, including— 
(I)a description of the area of national need that the applicant hopes to address through the service project; 
(II)a description of the skills and experience the applicant has to address an area of national need; and 
(III)information identifying the region of the United States in which the applicant wishes to serve. 
(B)Selection basisIn determining which individuals to select as Fellowship recipients, the Corporation shall— 
(i)select not more than 10 individuals from each State; and 
(ii)give priority to individuals with skills and experience for which there is an ongoing high demand in the nonprofit sector and government. 
(4)Listed organizationsTo be listed under paragraph (2)(A), an organization shall— 
(A)be a nonprofit organization; and 
(B)submit an application to the Corporation at such time, in such manner, and containing such information as the Corporation may require, including— 
(i)a description of— 
(I)the services and activities the organization carries out generally; 
(II)the area of national need that the organization seeks to address through a service project; and 
(III)the services and activities the organization seeks to carry out through the proposed service project; 
(ii)a description of the skills and experience that an eligible Encore Fellowship recipient needs to be placed with the organization as an Encore Fellow for the service project; 
(iii)a description of the training and leadership development the organization shall provide an Encore Fellow placed with the organization to assist the Encore Fellow in obtaining a public service job in the nonprofit sector or government after the period of the Encore Fellowship; and 
(iv)evidence of the organization’s financial stability. 
(5)Placement 
(A)Request for placement with listed organizationsTo be placed with a listed organization in accordance with paragraph (2)(B) for a service project, an eligible Encore Fellowship recipient shall submit an application for such placement to the Corporation at such time, in such manner, and containing such information as the Corporation may require. 
(B)Request for placement with other organizationAn eligible Encore Fellowship recipient may apply to the Corporation to serve the recipient’s Encore Fellowship year with a nonprofit organization that is not a listed organization. Such application shall be submitted to the Corporation at such time, in such manner, and containing such information as the Corporation shall require, and shall include— 
(i)an identification and description of— 
(I)the organization; 
(II)the area of national need the organization seeks to address; and 
(III)the services or activities the organization carries out to address such area of national need; 
(ii)a description of the services the eligible Encore Fellowship recipient shall provide for the organization as an Encore Fellow; and 
(iii)a letter of support from the leader of the organization, including— 
(I)a description of the organization’s need for the eligible Encore Fellowship recipient's services; 
(II)evidence that the organization is financially sound; 
(III)an assurance that the organization will provide training and leadership development to the eligible Encore Fellowship recipient if placed with the organization as an Encore Fellow, to assist the Encore Fellow in obtaining a public service job in the nonprofit sector or government after the period of the Encore Fellowship; and 
(IV)a description of the training and leadership development to be provided to the Encore Fellowship recipient if so placed. 
(C)Placement and award of fellowshipIf the Corporation determines that the eligible Encore Fellowship recipient is able to meet the service needs (including skills and experience to address an area of national need) of the organization that the eligible fellowship recipient requests under subparagraph (A) or (B), the Corporation shall— 
(i)approve the placement of the eligible Encore Fellowship recipient with the organization; 
(ii)award the eligible Encore Fellowship recipient an Encore Fellowship for a period of 1 year and designate the eligible Encore Fellowship recipient as an Encore Fellow; and 
(iii)in awarding the Encore Fellowship, make a payment, in the amount of $11,000, to the organization to enable the organization to provide living expenses to the Encore Fellow for the year in which the Encore Fellow agrees to serve. 
(6)Matching fundsAn organization that receives an Encore Fellow under this subsection shall agree to provide, for the living expenses of the Encore Fellow during the year of service, non-Federal contributions in an amount equal to not less than $1 for every $1 of Federal funds provided to the organization for the Encore Fellow through the Encore Fellowship. 
(7)Training and assistanceEach organization that receives an Encore Fellow under this subsection shall provide training, leadership development, and assistance to the Encore Fellow, and conduct oversight of the service provided by the Encore Fellow. 
(8)Leadership developmentEach year, the Corporation shall convene current and former Encore Fellows to discuss the Encore Fellows’ experiences related to service under this subsection and discuss strategies for increasing leadership and careers in public service in the nonprofit sector or government. 
(c)EvaluationsThe Corporation shall conduct an independent evaluation of the programs authorized under subsections (a) and (b) and widely disseminate the results, including recommendations for improvement, to the service community through multiple channels, including the Corporation’s Resource Center or a clearinghouse of effective strategies.. 
1806.National Service Reserve CorpsSubtitle H of title I (42 U.S.C. 12653 et seq.) is further amended by adding at the end the following: 
 
IINational Service Reserve Corps 
198H.National Service Reserve Corps 
(a)DefinitionsIn this section— 
(1)the term National Service Reserve Corps member means an individual who— 
(A)has completed a term of national service or is a veteran; 
(B)has successfully completed training described in subsection (c) within the previous 2 years; 
(C)completes not less than 10 hours of volunteering each year (which may include the training session described in subparagraph (B)); and 
(D)has indicated interest to the Corporation in responding to disasters and emergencies in a timely manner through the National Service Reserve Corps; and 
(2)the term term of national service means a term or period of service under section 123. 
(b)Establishment of National Service Reserve Corps 
(1)In generalIn consultation with the Federal Emergency Management Agency, the Corporation shall establish a National Service Reserve Corps to prepare and deploy National Service Reserve Corps members to respond to disasters and emergencies in support of national service programs and other requesting programs and agencies. 
(2)Grants or contractsIn carrying out this section, the Corporation may enter into a grant or contract with an organization experienced in responding to disasters or in coordinating individuals who have completed a term of national service or are veterans, or may directly deploy National Service Reserve Corps members, as the Corporation determines necessary. 
(c)Annual TrainingThe Corporation shall conduct or coordinate annual training sessions, consistent with the training requirements of the Federal Emergency Management Agency, for individuals who have completed a term of national service or are veterans, and who wish to join the National Service Reserve Corps. 
(d)Designation of Organizations 
(1)In generalThe Corporation shall designate organizations with demonstrated experience in responding to disasters or emergencies, including through using volunteers, for participation in the program under this section. 
(2)RequirementsThe Corporation shall ensure that every designated organization is— 
(A)prepared to respond to disasters or emergencies; 
(B)prepared and able to utilize National Service Reserve Corps members in responding to disasters or emergencies; and 
(C)willing to respond in a timely manner when notified by the Corporation of a disaster or emergency. 
(e)DatabasesThe Corporation shall develop or contract with an outside organization to develop— 
(1)a database of all National Service Reserve Corps members; and 
(2)a database of all nonprofit organizations that have been designated by the Corporation under subsection (d). 
(f)Deployment of National Service Reserve Corps 
(1)Major disasters or emergenciesIf a major disaster or emergency is declared by the President pursuant to section 102 of the Robert T. Stafford Disaster Relief and Assistance Act (42 U.S.C. 5122), the Administrator of the Federal Emergency Management Agency, in consultation with the Corporation, may task the National Service Reserve Corps to assist in response. 
(2)Other disasters or emergenciesFor a disaster or emergency that is not declared a major disaster or emergency under section 102 of the Robert T. Stafford Disaster Relief and Assistance Act (42 U.S.C. 5122), the Corporation may directly, or through a grant or contract, deploy the National Service Reserve Corps. 
(3)DeploymentUnder paragraph (1) or (2), the Corporation may— 
(A)deploy interested National Service Reserve Corps members on assignments of not more than 30 days to assist with local needs related to preparing or recovering from the incident in the affected area, either directly or through organizations designated under subsection (d); 
(B)make travel arrangements for the deployed National Service Reserve Corps members to the site of the incident; and 
(C)provide funds to those organizations that are responding to the incident with deployed National Service Reserve Corps members, to enable the organizations to coordinate and provide housing, living stipends, and insurance for those deployed members. 
(4)AllowanceAny amounts that are utilized by the Corporation from funds appropriated under section 501(a)(4)(D) to carry out paragraph (1) for a fiscal year shall be kept in a separate fund. Any amounts in such fund that are not used during a fiscal year shall remain available to use to pay National Service Reserve Corps members an allowance, determined by the Corporation, for out-of-pocket expenses. 
(5)Information 
(A)National service participantsThe Corporation, the State Commissions, and entities receiving financial assistance for programs under subtitle C of this Act, or under part A of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.), shall inform participants about the National Service Reserve Corps upon the participants’ completion of their term of national service. 
(B)VeteransThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall inform veterans who are recently discharged, released, or separated from the Armed Forces about the National Service Reserve Corps. 
(6)CoordinationIn deploying National Service Reserve Corps members under this subsection, the Corporation shall— 
(A)avoid duplication of activities directed by the Federal Emergency Management Agency; and 
(B)consult and, as appropriate, partner with Citizen Corps programs and other local disaster agencies, including State and local emergency management agencies, voluntary organizations active in disaster, State Commissions, and similar organizations, in the affected area.. 
1807.Social Innovation Funds pilot programSubtitle H of title I (42 U.S.C. 12653 et seq.) is further amended by adding at the end the following: 
 
IIISocial Innovation Funds Pilot Program 
198K.Funds 
(a)FindingsCongress finds the following: 
(1)Social entrepreneurs and other nonprofit community organizations are developing innovative and effective solutions to national and local challenges. 
(2)Increased public and private investment in replicating and expanding proven effective solutions, and supporting new solutions, developed by social entrepreneurs and other nonprofit community organizations could allow those entrepreneurs and organizations to replicate and expand proven initiatives, and support new initiatives, in communities. 
(3)A network of Social Innovation Funds could leverage Federal investments to increase State, local, business, and philanthropic resources to replicate and expand proven solutions and invest in supporting new innovations to tackle specific identified community challenges. 
(b)PurposesThe purposes of this section are— 
(1)to recognize and increase the impact of social entrepreneurs and other nonprofit community organizations in tackling national and local challenges; 
(2)to stimulate the development of a network of Social Innovation Funds that will increase private and public investment in nonprofit community organizations that are effectively addressing national and local challenges to allow such organizations to replicate and expand proven initiatives or support new initiatives; 
(3)to assess the effectiveness of such Funds in— 
(A)leveraging Federal investments to increase State, local, business, and philanthropic resources to address national and local challenges; 
(B)providing resources to replicate and expand effective initiatives; and 
(C)seeding experimental initiatives focused on improving outcomes in the areas described in subsection (f)(3); and 
(4)to strengthen the infrastructure to identify, invest in, replicate, and expand initiatives with effective solutions to national and local challenges. 
(c)DefinitionsIn this section: 
(1)Community organizationThe term community organization means a nonprofit organization that carries out innovative, effective initiatives to address community challenges. 
(2)Covered entityThe term covered entity means— 
(A)an existing grantmaking institution (existing as of the date on which the institution applies for a grant under this section); or 
(B)a partnership between— 
(i)such an existing grantmaking institution; and 
(ii)an additional grantmaking institution, a State Commission, or a chief executive officer of a unit of general local government. 
(3)Issue areaThe term issue area means an area described in subsection (f)(3). 
(d)ProgramFrom the amounts appropriated to carry out this section that are not reserved under subsections (l) and (m), the Corporation shall establish a Social Innovation Funds grant program to make grants on a competitive basis to eligible entities for Social Innovation Funds. 
(e)Periods; amountsThe Corporation shall make such grants for periods of 5 years, and may renew the grants for additional periods of 5 years, in amounts of not less than $1,000,000 and not more than $10,000,000 per year. 
(f)EligibilityTo be eligible to receive a grant under subsection (d), an entity shall— 
(1)be a covered entity; 
(2)propose to focus on— 
(A)serving a specific local geographical area; or 
(B)addressing a specific issue area; 
(3)propose to focus on improving measurable outcomes relating to— 
(A)education for economically disadvantaged elementary or secondary school students; 
(B)child and youth development; 
(C)reductions in poverty or increases in economic opportunity for economically disadvantaged individuals; 
(D)health, including access to health services and health education; 
(E)resource conservation and local environmental quality; 
(F)individual or community energy efficiency; 
(G)civic engagement; or 
(H)reductions in crime; 
(4)have an evidence-based decisionmaking strategy, including— 
(A)use of evidence produced by prior rigorous evaluations of program effectiveness including, where available, well-implemented randomized controlled trials; and 
(B)a well-articulated plan to— 
(i) 
(I)replicate and expand research-proven initiatives that have been shown to produce sizeable, sustained benefits to participants or society; or 
(II)support new initiatives with a substantial likelihood of significant impact; or 
(ii)partner with a research organization to carry out rigorous evaluations to assess the effectiveness of such initiatives; and 
(5)have appropriate policies, as determined by the Corporation, that protect against conflict of interest, self-dealing, and other improper practices. 
(g)ApplicationTo be eligible to receive a grant under subsection (d) for national leveraging capital, an eligible entity shall submit an application to the Corporation at such time, in such manner, and containing such information as the Corporation may specify, including, at a minimum— 
(1)an assurance that the eligible entity will— 
(A)use the funds received through that capital in order to make subgrants to community organizations that will use the funds to replicate or expand proven initiatives, or support new initiatives, in low-income communities; 
(B)in making decisions about subgrants for communities, consult with a diverse cross section of community representatives in the decisions, including individuals from the public, nonprofit private, and for-profit private sectors; and 
(C)make subgrants of a sufficient size and scope to enable the community organizations to build their capacity to manage initiatives, and sustain replication or expansion of the initiatives; 
(2)an assurance that the eligible entity will not make any subgrants to the parent organizations of the eligible entity, a subsidiary organization of the parent organization, or, if the eligible entity applied for funds under this section as a partnership, any member of the partnership; 
(3)an identification of, as appropriate— 
(A)the specific local geographical area referred to in subsection (f)(2)(A) that the eligible entity is proposing to serve; or 
(B)the issue area referred to in subsection (f)(2)(B) that the eligible entity will address, and the geographical areas that the eligible entity is likely to serve in addressing such issue area; 
(4) 
(A)information identifying the issue areas in which the eligible entity will work to improve measurable outcomes; 
(B)statistics on the needs related to those issue areas in, as appropriate— 
(i)the specific local geographical area described in paragraph (3)(A); or 
(ii)the geographical areas described in paragraph (3)(B), including statistics demonstrating that those geographical areas have high need in the specific issue area that the eligible entity is proposing to address; and 
(C)information on the specific measurable outcomes related to the issue areas involved that the eligible entity will seek to improve; 
(5)information describing the process by which the eligible entity selected, or will select, community organizations to receive the subgrants, to ensure that the community organizations— 
(A)are institutions— 
(i)with proven initiatives and a demonstrated track record of achieving specific outcomes related to the measurable outcomes for the eligible entity; or 
(ii)that articulate a new solution with a significant likelihood for substantial impact; 
(B)articulate measurable outcomes for the use of the subgrant funds that are connected to the measurable outcomes for the eligible entity; 
(C)will use the funds to replicate, expand, or support their initiatives; 
(D)provide a well-defined plan for replicating, expanding, or supporting the initiatives funded; 
(E)can sustain the initiatives after the subgrant period concludes through reliable public revenues, earned income, or private sector funding; 
(F)have strong leadership and financial and management systems; 
(G)are committed to the use of data collection and evaluation for improvement of the initiatives; 
(H)will implement and evaluate innovative initiatives, to be important contributors to knowledge in their fields; and 
(I)will meet the requirements for providing matching funds specified in subsection (k); 
(6)information about the eligible entity, including its experience managing collaborative initiatives, or assessing applicants for grants and evaluating the performance of grant recipients for outcome-focused initiatives, and any other relevant information; 
(7)a commitment to meet the requirements of subsection (i) and a plan for meeting the requirements, including information on any funding that the eligible entity has secured to provide the matching funds required under that subsection; 
(8)a description of the eligible entity's plan for providing technical assistance and support, other than financial support, to the community organizations that will increase the ability of the community organizations to achieve their measurable outcomes; 
(9)information on the commitment, institutional capacity, and expertise of the eligible entity concerning— 
(A)collecting and analyzing data required for evaluations, compliance efforts, and other purposes; 
(B)supporting relevant research; and 
(C)submitting regular reports to the Corporation, including information on the initiatives of the community organizations, and the replication or expansion of such initiatives; 
(10)a commitment to use data and evaluations to improve the eligible entity's own model and to improve the initiatives funded by the eligible entity; and 
(11)a commitment to cooperate with any evaluation activities undertaken by the Corporation. 
(h)Selection criteriaIn selecting eligible entities to receive grants under subsection (d), the Corporation shall— 
(1)select eligible entities on a competitive basis; 
(2)select eligible entities on the basis of the quality of their selection process, as described in subsection (g)(5), the capacity of the eligible entities to manage Social Innovation Funds, and the potential of the eligible entities to sustain the Funds after the conclusion of the grant period; 
(3)include among the grant recipients eligible entities that propose to provide subgrants to serve communities (such as rural low-income communities) that the eligible entities can demonstrate are significantly philanthropically underserved; 
(4)select a geographically diverse set of eligible entities; and 
(5)take into account broad community perspectives and support. 
(i)Matching funds for grants 
(1)In generalThe Corporation may not make a grant to an eligible entity under subsection (d) for a Social Innovation Fund unless the entity agrees that, with respect to the cost described in subsection (d) for that Fund, the entity will make available matching funds in an amount equal to not less than $1 for every $1 of funds provided under the grant. 
(2)Additional requirements 
(A)Type and sourcesThe eligible entity shall provide the matching funds in cash. The eligible entity shall provide the matching funds from State, local, or private sources, which may include State or local agencies, businesses, private philanthropic organizations, or individuals. 
(B)Eligible entities including State Commissions or local government offices 
(i)In generalIn a case in which a State Commission, a local government office, or both entities are a part of the eligible entity, the State involved, the local government involved, or both entities, respectively, shall contribute not less than 30 percent and not more than 50 percent of the matching funds. 
(ii)Local government officeIn this subparagraph, the term local government office means the office of the chief executive officer of a unit of general local government. 
(3)ReductionThe Corporation may reduce by 50 percent the matching funds required by paragraph (1) for an eligible entity serving a community (such as a rural low-income community) that the eligible entity can demonstrate is significantly philanthropically underserved. 
(j)Subgrants 
(1)Subgrants authorizedAn eligible entity receiving a grant under subsection (d) is authorized to use the funds made available through the grant to award, on a competitive basis, subgrants to expand or replicate proven initiatives, or support new initiatives with a substantial likelihood of success, to— 
(A)community organizations serving low-income communities within the specific local geographical area described in the eligible entity's application in accordance with subsection (g)(3)(A); or 
(B)community organizations addressing a specific issue area described in the eligible entity's application in accordance with subsection (g)(3)(B), in low-income communities in the geographical areas described in the application. 
(2)Periods; amountsThe eligible entity shall make such subgrants for periods of not less than 3 and not more than 5 years, and may renew the subgrants for such periods, in amounts of not less than $100,000 per year. 
(3)ApplicationsTo be eligible to receive a subgrant from an eligible entity under this section, including receiving a payment for that subgrant each year, a community organization shall submit an application to an eligible entity that serves the specific local geographical area, or geographical areas, that the community organization proposes to serve, at such time, in such manner, and containing such information as the eligible entity may require, including— 
(A)a description of the initiative the community organization carries out and plans to replicate or expand, or of the new initiative the community organization intends to support, using funds received from the eligible entity, and how the initiative relates to the issue areas in which the eligible entity has committed to work in the eligible entity's application, in accordance with subsection (g)(4)(A); 
(B)data on the measurable outcomes the community organization has improved, and information on the measurable outcomes the community organization seeks to improve by replicating or expanding a proven initiative or supporting a new initiative, which shall be among the measurable outcomes that the eligible entity identified in the eligible entity's application, in accordance with subsection (g)(4)(C); 
(C)an identification of the community in which the community organization proposes to carry out an initiative, which shall be within a local geographical area described in the eligible entity's application in accordance with subparagraph (A) or (B) of subsection (g)(3), as applicable; 
(D)a description of the evidence-based decisionmaking strategies the community organization uses to improve the measurable outcomes, including— 
(i)use of evidence produced by prior rigorous evaluations of program effectiveness including, where available, well-implemented randomized controlled trials; or 
(ii)a well-articulated plan to conduct, or partner with a research organization to conduct, rigorous evaluations to assess the effectiveness of initiatives addressing national or local challenges; 
(E)a description of how the community organization uses data to analyze and improve its initiatives; 
(F)specific evidence of how the community organization will meet the requirements for providing matching funds specified in subsection (k); 
(G)a description of how the community organization will sustain the replicated or expanded initiative after the conclusion of the subgrant period; and 
(H)any other information the eligible entity may require, including information necessary for the eligible entity to fulfill the requirements of subsection (g)(5). 
(k)Matching funds for subgrants 
(1)In generalAn eligible entity may not make a subgrant to a community organization under this section for an initiative described in subsection (j)(3)(A) unless the organization agrees that, with respect to the cost of carrying out that initiative, the organization will make available, on an annual basis, matching funds in an amount equal to not less than $1 for every $1 of funds provided under the subgrant. If the community organization fails to make such matching funds available for a fiscal year, the eligible entity shall not make payments for the remaining fiscal years of the subgrant period, notwithstanding any other provision of this part. 
(2)Types and sourcesThe community organization shall provide the matching funds in cash. The community organization shall provide the matching funds from State, local, or private sources, which may include funds from State or local agencies or private sector funding. 
(l)Direct support 
(1)Program authorizedThe Corporation may use not more than 10 percent of the funds appropriated for this section to award grants to community organizations serving low-income communities or addressing a specific issue area in geographical areas that have the highest need in that issue area, to enable such community organizations to replicate or expand proven initiatives or support new initiatives. 
(2)Terms and conditionsA grant awarded under this subsection shall be subject to the same terms and conditions as a subgrant awarded under subsection (j). 
(3)Application; matching fundsParagraphs (2) and (3) of subsection (j) and subsection (k) shall apply to a community organization receiving or applying for a grant under this subsection in the same manner as such subsections apply to a community organization receiving or applying for a subgrant under subsection (j), except that references to a subgrant shall mean a grant and references to an eligible entity shall mean the Corporation. 
(m)Research and evaluation 
(1)In generalThe Corporation may reserve not more than 5 percent of the funds appropriated for this section for a fiscal year to support, directly or through contract with an independent entity, research and evaluation activities to evaluate the eligible entities and community organizations receiving grants under subsections (d) and (l) and the initiatives supported by the grants. 
(2)Research and evaluation activities 
(A)Research and reports 
(i)In generalThe entity carrying out this subsection shall collect data and conduct or support research with respect to the eligible entities and community organizations receiving grants under subsections (d) and (l), and the initiatives supported by such eligible entities and community organizations, to determine the success of the program carried out under this section in replicating, expanding, and supporting initiatives, including— 
(I)the success of the initiatives in improving measurable outcomes; and 
(II)the success of the program in increasing philanthropic investments in philanthropically underserved communities. 
(ii)ReportsThe Corporation shall submit periodic reports to the authorizing committees including— 
(I)the data collected and the results of the research under this subsection; 
(II)information on lessons learned about best practices from the activities carried out under this section, to improve those activities; and 
(III)a list of all eligible entities and community organizations receiving funds under this section. 
(iii)Public informationThe Corporation shall annually post the list described in clause (ii)(III) on the Corporation's website. 
(B)Technical assistanceThe Corporation shall, directly or through contract, provide technical assistance to the eligible entities and community organizations that receive grants under subsections (d) and (l). 
(C)Knowledge managementThe Corporation shall, directly or through contract, maintain a clearinghouse for information on best practices resulting from initiatives supported by the eligible entities and community organizations. 
(D)ReservationOf the funds appropriated under section 501(a)(4)(E) for a fiscal year, not more than 5 percent may be used to carry out this subsection.. 
1808.ClearinghousesSubtitle H of title I (42 U.S.C. 12653 et seq.) is further amended by adding at the end the following: 
 
IVNational service programs clearinghouses; Volunteer Generation Fund 
198O.National service programs clearinghouses 
(a)In generalThe Corporation shall provide assistance, by grant, contract, or cooperative agreement, to entities with expertise in the dissemination of information through clearinghouses to establish 1 or more clearinghouses for information regarding the national service laws, which shall include information on service-learning and on service through other programs receiving assistance under the national service laws. 
(b)Function of clearinghouseSuch a clearinghouse may— 
(1)assist entities carrying out State or local service-learning and national service programs with needs assessments and planning; 
(2)conduct research and evaluations concerning service-learning or programs receiving assistance under the national service laws, except that such clearinghouse may not conduct such research and evaluations if the recipient of the grant, contract, or cooperative agreement establishing the clearinghouse under this section is receiving funds for such purpose under part III of subtitle B or under this subtitle (not including this section); 
(3) 
(A)provide leadership development and training to State and local service-learning program administrators, supervisors, service sponsors, and participants; and 
(B)provide training to persons who can provide the leadership development and training described in subparagraph (A); 
(4)facilitate communication among— 
(A)entities carrying out service-learning programs and programs offered under the national service laws; and 
(B)participants in such programs; 
(5)provide and disseminate information and curriculum materials relating to planning and operating service-learning programs and programs offered under the national service laws, to States, territories, Indian tribes, and local entities eligible to receive financial assistance under the national service laws; 
(6)provide and disseminate information regarding methods to make service-learning programs and programs offered under the national service laws accessible to individuals with disabilities; 
(7)disseminate applications in languages other than English; 
(8) 
(A)gather and disseminate information on successful service-learning programs and programs offered under the national service laws, components of such successful programs, innovative curricula related to service-learning, and service-learning projects; and 
(B)coordinate the activities of the clearinghouse with appropriate entities to avoid duplication of effort; 
(9)make recommendations to State and local entities on quality controls to improve the quality of service-learning programs and programs offered under the national service laws; 
(10)assist organizations in recruiting, screening, and placing a diverse population of service-learning coordinators and program sponsors; 
(11)disseminate effective strategies for working with disadvantaged youth in national service programs, as determined by organizations with an established expertise in working with such youth; and 
(12)carry out such other activities as the Chief Executive Officer determines to be appropriate. 
198P.Volunteer Generation Fund 
(a)Grants authorizedSubject to the availability of appropriations for this section, the Corporation may make grants to State Commissions and nonprofit organizations for the purpose of assisting the State Commissions and nonprofit organizations to— 
(1)develop and carry out volunteer programs described in subsection (c); and 
(2)make subgrants to support and create new local community-based entities that recruit, manage, or support volunteers as described in such subsection. 
(b)Application 
(1)In generalEach State Commission or nonprofit organization desiring a grant under this section shall submit an application to the Corporation at such time, in such manner, and accompanied by such information as the Corporation may reasonably require. 
(2)ContentsEach application submitted pursuant to paragraph (1) shall contain— 
(A) 
(i)a description of the program that the applicant will provide; 
(B)an assurance that the applicant will annually collect information on— 
(i)the number of volunteers recruited for activities carried out under this section, using funds received under this section, and the type and amount of activities carried out by such volunteers; and 
(ii)the number of volunteers managed or supported using funds received under this section, and the type and amount of activities carried out by such volunteers; 
(C)a description of the outcomes the applicant will use to annually measure and track performance with regard to— 
(i)activities carried out by volunteers; and 
(ii)volunteers recruited, managed, or supported; and 
(D)such additional assurances as the Corporation determines to be essential to ensure compliance with the requirements of this section. 
(c)Eligible Volunteer ProgramsA State Commission or nonprofit organization receiving a grant under this section shall use the assistance— 
(1)directly to carry out volunteer programs or to develop and support community-based entities that recruit, manage, or support volunteers, by carrying out activities consistent with the goals of the subgrants described in paragraph (2); or 
(2)through subgrants to community-based entities to carry out volunteer programs or develop and support such entities that recruit, manage, or support volunteers, through 1 or more of the following types of subgrants: 
(A)A subgrant to a community-based entity for activities that are consistent with the priorities set by the State’s national service plan as described in section 178(e), or by the Corporation. 
(B)A subgrant to recruit, manage, or support volunteers to a community-based entity such as a volunteer coordinating agency, a nonprofit resource center, a volunteer training clearinghouse, an institution of higher education, or a collaborative partnership of faith-based and community-based organizations. 
(C)A subgrant to a community-based entity that provides technical assistance and support to— 
(i)strengthen the capacity of local volunteer infrastructure organizations; 
(ii)address areas of national need (as defined in section 198B(a)); and 
(iii)expand the number of volunteers nationally. 
(d)Allocation of Funds 
(1)In generalOf the funds allocated by the Corporation for provision of assistance under this section for a fiscal year— 
(A)the Corporation shall use 50 percent of such funds to award grants, on a competitive basis, to State Commissions and nonprofit organizations for such fiscal year; and 
(B)the Corporation shall use 50 percent of such funds make an allotment to the State Commissions of each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico based on the formula described in subsections (e) and (f) of section 129, subject to paragraph (2). 
(2)Minimum grant amountIn order to ensure that each State Commission is able to improve efforts to recruit, manage, or support volunteers, the Corporation may determine a minimum grant amount for allotments under paragraph (1)(B). 
(e)Limitation on Administrative CostsNot more than 5 percent of the amount of any grant provided under this section for a fiscal year may be used to pay for administrative costs incurred by either the recipient of the grant or any community-based entity receiving assistance or a subgrant under such grant. 
(f)Matching Fund RequirementsThe Corporation share of the cost of carrying out a program that receives assistance under this section, whether the assistance is provided directly or as a subgrant from the original recipient of the assistance, may not exceed— 
(1)80 percent of such cost for the first year in which the recipient receives such assistance; 
(2)70 percent of such cost for the second year in which the recipient receives such assistance; 
(3)60 percent of such cost for the third year in which the recipient receives such assistance; and 
(4)50 percent of such cost for the fourth year in which the recipient receives such assistance and each year thereafter.. 
1809.Nonprofit Capacity Building ProgramSubtitle H of title I (42 U.S.C. 12653 et seq.) is amended by adding at the end the following: 
 
VNonprofit Capacity Building Program 
198S.Nonprofit capacity building 
(a)DefinitionsIn this section: 
(1)Intermediary nonprofit granteeThe term intermediary nonprofit grantee means an intermediary nonprofit organization that receives a grant under subsection (b). 
(2)Intermediary nonprofit organizationThe term intermediary nonprofit organization means an experienced and capable nonprofit entity with meaningful prior experience in providing organizational development assistance, or capacity building assistance, focused on small and midsize nonprofit organizations. 
(3)NonprofitThe term nonprofit, used with respect to an entity or organization, means— 
(A)an entity or organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; and 
(B)an entity or organization described in paragraph (1) or (2) of section 170(c) of such Code. 
(4)StateThe term State means each of the several States, and the District of Columbia. 
(b)GrantsThe Corporation shall establish a Nonprofit Capacity Building Program to make grants to intermediary nonprofit organizations to serve as intermediary nonprofit grantees. The Corporation shall make the grants to enable the intermediary nonprofit grantees to pay for the Federal share of the cost of delivering organizational development assistance, including training on best practices, financial planning, grantwriting, and compliance with the applicable tax laws, for small and midsize nonprofit organizations, especially those nonprofit organizations facing resource hardship challenges. Each of the grantees shall match the grant funds by providing a non-Federal share as described in subsection (f). 
(c)AmountTo the extent practicable, the Corporation shall make such a grant to an intermediary nonprofit organization in each State, and shall make such grant in an amount of not less than $200,000. 
(d)ApplicationTo be eligible to receive a grant under this section, an intermediary nonprofit organization shall submit an application to the Corporation at such time, in such manner, and containing such information as the Corporation may require. The intermediary nonprofit organization shall submit in the application information demonstrating that the organization has secured sufficient resources to meet the requirements of subsection (f). 
(e)Preference and considerations 
(1)PreferenceIn making such grants, the Corporation shall give preference to intermediary nonprofit organizations seeking to become intermediary nonprofit grantees in areas where nonprofit organizations face significant resource hardship challenges. 
(2)ConsiderationsIn determining whether to make a grant the Corporation shall consider— 
(A)the number of small and midsize nonprofit organizations that will be served by the grant; 
(B)the degree to which the activities proposed to be provided through the grant will assist a wide number of nonprofit organizations within a State, relative to the proposed amount of the grant; and 
(C)the quality of the organizational development assistance to be delivered by the intermediary nonprofit grantee, including the qualifications of its administrators and representatives, and its record in providing services to small and midsize nonprofit organizations. 
(f)Federal share 
(1)In generalThe Federal share of the cost as referenced in subsection (b) shall be 50 percent. 
(2)Non-Federal share 
(A)In generalThe non-Federal share of the cost as referenced in subsection (b) shall be 50 percent and shall be provided in cash. 
(B)Third party contributions 
(i)In generalExcept as provided in clause (ii), an intermediary nonprofit grantee shall provide the non-Federal share of the cost through contributions from third parties. The third parties may include charitable grantmaking entities and grantmaking vehicles within existing organizations, entities of corporate philanthropy, corporations, individual donors, and regional, State, or local government agencies, or other non-Federal sources. 
(ii)ExceptionIf the intermediary nonprofit grantee is a private foundation (as defined in section 509(a) of the Internal Revenue Code of 1986), a donor advised fund (as defined in section 4966(d)(2) of such Code), an organization which is described in section 4966(d)(4)(A)(i) of such Code, or an organization which is described in section 4966(d)(4)(B) of such Code, the grantee shall provide the non-Federal share from within that grantee's own funds. 
(iii)Maintenance of effort, prior year third-party funding levelsFor purposes of maintaining private sector support levels for the activities specified by this program, a non-Federal share that includes donations by third parties shall be composed in a way that does not decrease prior levels of funding from the same third parties granted to the nonprofit intermediary grantee in the preceding year. 
(g)ReservationOf the amount authorized to provide financial assistance under this subtitle, there shall be made available to carry out this section $5,000,000 for each of fiscal years 2010 through 2014.. 
ITraining and Technical Assistance 
1821.Training and technical assistanceTitle I is further amended by adding at the end the following new subtitle: 
 
JTraining and Technical Assistance 
199N.Training and technical assistance 
(a)In generalThe Corporation shall, directly or through grants, contracts, or cooperative agreements (including through State Commissions), conduct appropriate training for and provide technical assistance to— 
(1)programs receiving assistance under the national service laws; and 
(2)entities (particularly entities in rural areas and underserved communities) that desire to— 
(A)carry out or establish national service programs; or 
(B)apply for assistance (including subgrants) under the national service laws. 
(b)Activities includedSuch training and technical assistance activities may include— 
(1)providing technical assistance to entities applying to carry out national service programs or entities carrying out national service programs; 
(2)promoting leadership development in national service programs; 
(3)improving the instructional and programmatic quality of national service programs; 
(4)developing the management and budgetary skills of individuals operating or overseeing national service programs, including developing skills to increase the cost effectiveness of the programs under the national service laws; 
(5)providing for or improving the training provided to the participants in programs under the national service laws; 
(6)facilitating the education of individuals participating in national service programs in risk management procedures, including the training of participants in appropriate risk management practices; 
(7)training individuals operating or overseeing national service programs— 
(A)in volunteer recruitment, management, and retention to improve the abilities of such individuals to use participants and other volunteers in an effective manner, which training results in high-quality service and the desire of participants and volunteers to continue to serve in other capacities after the program is completed; 
(B)in program evaluation and performance measures to inform practices to augment the capacity and sustainability of the national service programs; or 
(C)to effectively accommodate individuals with disabilities to increase the participation of individuals with disabilities in national service programs, which training may utilize funding from the reservation of funds under section 129(k) to increase the participation of individuals with disabilities; 
(8)establishing networks and collaboration among employers, educators, and other key stakeholders in the community to further leverage resources to increase local participation in national service programs, and to coordinate community-wide planning and service with respect to national service programs; 
(9)providing training and technical assistance for the National Senior Service Corps, including providing such training and technical assistance to programs receiving assistance under section 201 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5001); and 
(10)carrying out such other activities as the Chief Executive Officer determines to be appropriate. 
(c)PriorityIn carrying out this section, the Corporation shall give priority to programs under the national service laws and entities eligible to establish such programs that seek training or technical assistance and that— 
(1)seek to carry out high-quality programs where the services are needed most; 
(2)seek to carry out high-quality programs where national service programs do not exist or where the programs are too limited to meet community needs; 
(3)seek to carry out high-quality programs that focus on and provide service opportunities for underserved rural and urban areas and populations; and 
(4)seek to assist programs in developing a service component that combines students, out-of-school youths, and older adults as participants to provide needed community services.. 
JRepeal of Title III (Points of Light Foundation) 
1831.Repeal 
(a)In generalTitle III (42 U.S.C. 12661 et seq.) is repealed. 
(b)Conforming amendmentsSection 401 (42 U.S.C. 12671) is amended— 
(1)in subsection (a), by striking term and all that follows through the period and inserting the following: term administrative organization means a nonprofit private organization that enters into an agreement with the Corporation to carry out this section.; and 
(2)by striking Foundation each place it appears and inserting administrative organization. 
KAmendments to Title V (Authorization of Appropriations) 
1841.Authorization of appropriationsSection 501 (42 U.S.C. 12681) is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)Title I 
(1)Subtitle b 
(A)In generalThere are authorized to be appropriated to provide financial assistance under subtitle B of title I— 
(i)$97,000,000 for fiscal year 2010; and 
(ii)such sums as may be necessary for each of fiscal years 2011 through 2014. 
(B)Part iv reservationOf the amount appropriated under subparagraph (A) for a fiscal year, the Corporation may reserve such sums as may be necessary to carry out part IV of subtitle B of title I. 
(C)Section 118AOf the amount appropriated under subparagraph (A) and not reserved under subparagraph (B) for a fiscal year, not more than $7,000,000 shall be made available for awards to Campuses of Service under section 118A. 
(D)Section 119(c)(8)Of the amount appropriated under subparagraph (A) and not reserved under subparagraph (B) for a fiscal year, not more than $10,000,000 shall be made available for summer of service program grants under section 119(c)(8), and not more than $10,000,000 shall be deposited in the National Service Trust to support summer of service educational awards, consistent with section 119(c)(8). 
(E)Section 119(c)(9)Of the amount appropriated under subparagraph (A) and not reserved under subparagraph (B) for a fiscal year, not more than $20,000,000 shall be made available for youth engagement zone programs under section 119(c)(9). 
(F)General programsOf the amount remaining after the application of subparagraphs (A) through (E) for a fiscal year— 
(i)not more than 60 percent shall be available to provide financial assistance under part I of subtitle B of title I; 
(ii)not more than 25 percent shall be available to provide financial assistance under part II of such subtitle; and 
(iii)not less than 15 percent shall be available to provide financial assistance under part III of such subtitle. 
(2)Subtitles c and dThere are authorized to be appropriated, for each of fiscal years 2010 through 2014, such sums as may be necessary to provide financial assistance under subtitle C of title I and to provide national service educational awards under subtitle D of title I for the number of participants described in section 121(f)(1) for each such fiscal year. 
(3)Subtitle e 
(A)In generalThere are authorized to be appropriated to operate the National Civilian Community Corps and provide financial assistance under subtitle E of title I, such sums as may be necessary for each of fiscal years 2010 through 2014. 
(B)PriorityNotwithstanding any other provision of this Act, in obligating the amounts made available pursuant to the authorization of appropriations in this paragraph, priority shall be given to programs carrying out activities in areas for which the President has declared the existence of a major disaster, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), including a major disaster as a consequence of Hurricane Katrina or Rita. 
(4)Subtitle h 
(A)AuthorizationThere are authorized to be appropriated such sums as may be necessary for each of fiscal years 2010 through 2014 to provide financial assistance under subtitle H of title I. 
(B)Section 198BOf the amount authorized under subparagraph (A) for a fiscal year, such sums as may be necessary shall be made available to provide financial assistance under section 198B and to provide national service educational awards under subtitle D of title I to the number of participants in national service positions established or increased as provided in section 198B(b)(3) for such year. 
(C)Section 198COf the amount authorized under subparagraph (A) for a fiscal year, $12,000,000 shall be made available to provide financial assistance under section 198C. 
(D)Section 198HOf the amount authorized under subparagraph (A) for a fiscal year, such sums as may be necessary shall be made available to provide financial assistance under section 198H. 
(E)Section 198KOf the amount authorized under subparagraph (A), there shall be made available to carry out section 198K— 
(i)$50,000,000 for fiscal year 2010; 
(ii)$60,000,000 for fiscal year 2011; 
(iii)$70,000,000 for fiscal year 2012; 
(iv)$80,000,000 for fiscal year 2013; and 
(v)$100,000,000 for fiscal year 2014. 
(F)Section 198POf the amount authorized under subparagraph (A), there shall be made available to carry out section 198P— 
(i)$50,000,000 for fiscal year 2010; 
(ii)$60,000,000 for fiscal year 2011; 
(iii)$70,000,000 for fiscal year 2012; 
(iv)$80,000,000 for fiscal year 2013; and 
(v)$100,000,000 for fiscal year 2014. 
(5)Administration 
(A)In generalThere are authorized to be appropriated for the administration of this Act, including financial assistance under section 126(a), such sums as may be necessary for each of fiscal years 2010 through 2014. 
(B)CorporationOf the amounts appropriated under subparagraph (A) for a fiscal year, a portion shall be made available to provide financial assistance under section 126(a). 
(6)Evaluation, training, and technical assistanceNotwithstanding paragraphs (1), (2), and (4) and any other provision of law, of the amounts appropriated for a fiscal year under subtitles B, C, and H of title I of this Act and under titles I and II of the Domestic Volunteer Service Act of 1973, the Corporation shall reserve not more than 2.5 percent to carry out sections 112(e) and 179A and subtitle J, of which $1,000,000 shall be used by the Corporation to carry out section 179A. Notwithstanding subsection (b), amounts so reserved shall be available only for the fiscal year for which the amounts are reserved.;  
(2)by striking subsections (b) and (d); and 
(3)by redesignating subsection (c) as subsection (b). 
IIDomestic Volunteer Service Act of 1973 
2001.ReferencesExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.). 
2002.Volunteerism policySection 2 (42 U.S.C. 4950) is amended— 
(1)in subsection (a), by striking both young and all that follows through the period and inserting individuals of all ages and backgrounds.; and 
(2)in subsection (b), by inserting after State, and local agencies the following: , expand relationships with, and support for, the efforts of civic, community, and educational organizations,. 
ANational Volunteer Antipoverty Programs 
1Volunteers in Service to America 
2101.Statement of purposeSection 101 (42 U.S.C. 4951) is amended— 
(1)in the second sentence, by striking exploit and all that follows through the period and inserting increase opportunities for self-advancement by persons affected by such problems.; and 
(2)in the third sentence, by striking at the local level and all that follows through the period and inserting at the local level, to support efforts by local agencies and community organizations to achieve long-term sustainability of projects, and to strengthen local agencies and community organizations to carry out the objectives of this part.. 
2102.Selection and assignment of volunteersSection 103 (42 U.S.C. 4953) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by inserting the Commonwealth of the Northern Mariana Islands, after American Samoa,; 
(B)in paragraph (2), by striking handicapped individuals and all that follows through the semicolon and inserting individuals with disabilities, especially individuals with severe disabilities;; 
(C)in paragraph (3), by striking the jobless, the hungry, and inserting unemployed individuals,; 
(D)in paragraph (4), by striking prevention, education, and inserting through prevention, education, rehabilitation, treatment,; 
(E)in paragraph (5), by striking chronic and life-threatening illnesses and inserting mental illness, chronic and life-threatening illnesses,; 
(F)in paragraph (6)— 
(i)by striking Headstart act and inserting Head Start Act; and 
(ii)by striking and after the semicolon at the end; 
(G)in paragraph (7), by striking the period at the end and inserting a semicolon; and 
(H)by adding at the end the following: 
 
(8)in assisting with the reentry and reintegration of formerly incarcerated youth and adults into society, including providing training and counseling in education, employment, and life skills; 
(9)in developing and carrying out financial literacy, financial planning, budgeting, saving, and reputable credit accessibility programs in low-income communities, including those programs that educate individuals about financing home ownership and higher education; 
(10)in initiating and supporting before-school and after-school programs, serving children in low-income communities, that may engage participants in mentoring, tutoring, life skills and study skills programs, service-learning, physical, nutrition, and health education programs, and other activities addressing the needs of the children; 
(11)in establishing and supporting community economic development initiatives, with a priority on work on such initiatives in rural areas and the other areas where such initiatives are needed most; 
(12)in assisting veterans and their family members through establishing or augmenting programs that assist such persons with access to legal assistance, health care (including mental health care), employment counseling or training, education counseling or training, affordable housing, and other support services; and 
(13)in addressing the health and wellness of individuals in low-income communities and individuals in underserved communities, including programs to increase access to preventive services, insurance, and health services.;  
(2)in subsection (b)— 
(A)in paragraph (1), by striking recruitment and placement procedures and inserting placement procedures that involve sponsoring organizations and; 
(B)in paragraph (2)— 
(i)in subparagraph (A), by striking Community Service Trust Act of 1993 and all that follows through the period at the end of the fourth sentence and inserting Community Service Act of 1990.; 
(ii)in subparagraph (B), by striking central information system that shall, on request, promptly provide and inserting database that provides; and 
(iii)in subparagraph (C), in the second sentence, by inserting and management after the recruitment; and 
(C)in paragraph (5)(B), by striking information system and inserting database; 
(3)in subsection (c)— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by inserting the Internet and related technologies, before radio,; 
(ii)in subparagraph (B), by inserting Internet and related technologies, before print media,; 
(iii)in subparagraph (C), by inserting State or local offices of economic development, State employment security agencies, employment offices, before and other institutions; and 
(iv)in subparagraph (F), by striking Community Service Trust Act of 1993 and inserting Community Service Act of 1990; and 
(B)by striking paragraph (4); 
(4)in subsection (d), in the second sentence, by striking private industry council established under the Job Training Partnership Act or; 
(5)in subsection (g), in the first sentence, by striking , and such and all that follows through the period and inserting a period; and 
(6)by adding at the end the following: 
 
(i)The Director may enter into agreements under which public and private nonprofit organizations, with sufficient financial capacity and size, pay for all or a portion of the costs of supporting the service of volunteers under this part.. 
2103.Support serviceSection 105(a)(1)(B) (42 U.S.C. 4955(a)(1)(B)) is amended— 
(1)by striking the first sentence and inserting the following: Such stipend shall be set at a rate that is not less than a minimum of $125 per month and not more than a maximum of $150 per month, subject to the availability of funds to provide such a maximum rate.; and 
(2)in the second sentence, by striking stipend of a maximum of $200 per month and inserting stipend set at a rate that is not more than a maximum of $250 per month. 
2104.RepealSection 109 (42 U.S.C. 4959) is repealed. 
2105.RedesignationSection 110 (42 U.S.C. 4960) is redesignated as section 109. 
2University Year for VISTA 
2121.University year for VISTAPart B of title I (42 U.S.C. 4971 et seq.) is repealed. 
3Special volunteer programs 
2131.Statement of purposeSection 121 (42 U.S.C. 4991) is amended in the second sentence by striking situations and inserting organizations. 
2132.Literacy challenge grantsSection 124 (42 U.S.C. 4995) is repealed. 
BNational Senior Service Corps 
2141.TitleTitle II (42 U.S.C. 5000 et seq.) is amended by striking the title heading and inserting the following: 
 
IINational Senior Service Corps. 
2142.Statement of purposeSection 200 (42 U.S.C. 5000) is amended to read as follows: 
 
200.Statement of purposeIt is the purpose of this title to provide— 
(1)opportunities for senior service to meet unmet local, State, and national needs in the areas of education, public safety, emergency and disaster preparedness, relief, and recovery, health and human needs, and the environment; 
(2)for the National Senior Service Corps, comprised of the Retired and Senior Volunteer Program, the Foster Grandparent Program, and the Senior Companion Program, and demonstration and other programs, to empower people 55 years of age or older to contribute to their communities through service, enhance the lives of those who serve and those whom they serve, and provide communities with valuable services; 
(3)opportunities for people 55 years of age or older, through the Retired and Senior Volunteer Program, to share their knowledge, experiences, abilities, and skills for the betterment of their communities and themselves; 
(4)opportunities for low-income people 55 years of age or older, through the Foster Grandparents Program, to have a positive impact on the lives of children in need; and 
(5)opportunities for low-income people 55 years of age or older, through the Senior Companion Program, to provide support services and companionship to other older individuals through volunteer service.. 
2143.Retired and Senior Volunteer ProgramSection 201 (42 U.S.C. 5001(a)) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking avail and all that follows through community, and inserting share their experiences, abilities, and skills to improve their communities and themselves through service in their communities,; 
(B)in paragraph (2), by striking , and individuals 60 years of age or older will be given priority for enrollment,; and 
(C)in paragraph (4)— 
(i)by striking established and will be carried out and inserting designed and implemented; and 
(ii)by striking field of service and all that follows through the period at the end and inserting field of service to be provided, as well as persons who have expertise in the management of volunteers and the needs of older individuals.; and 
(2)by adding at the end the following: 
 
(e) 
(1)Beginning with fiscal year 2013 and for each fiscal year thereafter, each grant or contract awarded under this section, for such a year, shall be— 
(A)awarded for a period of 3 years, with an option for a grant renewal of 3 years if the grantee meets the performances measures established under subsection (g); and 
(B)awarded through a competitive process described in paragraph (2). 
(2) 
(A)The Corporation shall promulgate regulations establishing the competitive process required under paragraph (1)(B), and make such regulations available to the public, not later than 18 months after the date of the enactment of the Serve America Act. The Corporation shall consult with the directors of programs receiving grants under this section during the development and implementation of the competitive process. 
(B)The competitive process required by subparagraph (A) shall— 
(i)include the use of a peer review panel, including members with expertise in senior service and aging, to review applications; 
(ii)include site inspections of programs assisted under this section, as appropriate; 
(iii)in the case of an applicant who has previously received a grant or contract for a program under this section, include an evaluation of the program conducted by a review team, as described in subsection (f); 
(iv)ensure that— 
(I)the grants or contracts awarded under this section through the competitive process for a grant or contract cycle support an aggregate number of volunteer service years for a given geographic service area that is not less than the aggregate number of volunteer service years supported under this section for such service area for the previous grant or contract cycle; 
(II)the grants or contracts awarded under this section through the competitive process for a grant or contract cycle maintain a similar program distribution, as compared to the program distribution for the previous grant or contract cycle; and 
(III)every effort is made to minimize the disruption to volunteers; and 
(v)include the use of performance measures, outcomes, and other criteria established under subsection (g). 
(f) 
(1)Notwithstanding section 412, and effective beginning 180 days after the date of enactment of the Serve America Act, each grant or contract under this section that expires in fiscal year 2011, 2012, or 2013 shall be subject to an evaluation process conducted by a review team described in paragraph (4). The evaluation process shall be carried out, to the maximum extent practicable, in fiscal year 2010, 2011, and 2012, respectively. 
(2)The Corporation shall promulgate regulations establishing the evaluation process required under paragraph (1), and make such regulations available to the public, not later than 18 months after the date of enactment of the Serve America Act. The Corporation shall consult with the directors of programs receiving grants under this section during the development and implementation of the evaluation process. 
(3)The evaluation process required under paragraph (1) shall— 
(A)include performance measures, outcomes, and other criteria established under subsection (g); and 
(B)evaluate the extent to which the recipient of the grant or contract meets or exceeds such performance measures, outcomes, and other criteria through a review of the recipient. 
(4)To the maximum extent practicable, the Corporation shall provide that each evaluation required by this subsection is conducted by a review team that— 
(A)includes individuals who are knowledgeable about programs assisted under this section; 
(B)includes current or former employees of the Corporation who are knowledgeable about programs assisted under this section; 
(C)includes representatives of communities served by volunteers of programs assisted under this section; and 
(D)shall receive periodic training to ensure quality and consistency across evaluations. 
(5)The findings of an evaluation described in this subsection of a program described in paragraph (1) shall— 
(A)be presented to the recipient of the grant or contract for such program in a timely, transparent, and uniform manner that conveys information of program strengths and weaknesses and assists with program improvement; and 
(B)be used as the basis for program improvement, and for the provision of training and technical assistance. 
(g) 
(1)The Corporation shall, with particular attention to the different needs of rural and urban programs assisted under this section, develop performance measures, outcomes, and other criteria for programs assisted under this section that— 
(A)include an assessment of the strengths and areas in need of improvement of a program assisted under this section; 
(B)include an assessment of whether such program has adequately addressed population and community-wide needs; 
(C)include an assessment of the efforts of such program to collaborate with other community-based organizations, units of government, and entities providing services to seniors, taking into account barriers to such collaboration that such program may encounter; 
(D)include a protocol for fiscal management that shall be used to assess such program's compliance with the program requirements for the appropriate use of Federal funds; 
(E)include an assessment of whether the program is in conformity with the eligibility, outreach, enrollment, and other requirements for programs assisted under this section; and 
(F)contain other measures of performance developed by the Corporation, in consultation with the review teams described in subsection (f)(4). 
(2) 
(A)The performance measures, outcomes, and other criteria established under this subsection may be updated or modified as necessary, in consultation with directors of programs under this section, but not earlier than fiscal year 2014. 
(B)For each fiscal year preceding fiscal year 2014, the Corporation may, after consulting with directors of the programs under this section, determine that a performance measure, outcome, or criterion established under this subsection is operationally problematic, and may, in consultation with such directors and after notifying the authorizing committees— 
(i)eliminate the use of that performance measure, outcome or criterion; or 
(ii)modify that performance measure, outcome, or criterion as necessary to render it no longer operationally problematic. 
(3)In the event that a program does not meet one or more of the performance measures, outcome, or criteria established under this subsection, the Corporation shall initiate procedures to terminate the program in accordance with section 412. 
(h)The Chief Executive Officer shall develop procedures by which programs assisted under this section may receive training and technical assistance, which may include regular monitoring visits to assist programs in meeting the performance measures, outcomes, and criteria. 
(i) 
(1)Notwithstanding subsection (g)(3) or section 412, the Corporation shall continue to fund a program assisted under this section that has failed to meet or exceed the performance measures, outcomes, and other criteria established under this subsection for not more than 12 months if the competitive process established under subsection (e) does not result in a successor grant or contract for such program, in order to minimize the disruption to volunteers and the disruption of services. 
(2)In the case where a program is continued under paragraph (1), the Corporation shall conduct outreach regarding the availability of a grant under this section for the area served by such program and establish a new competition for awarding the successor program to the continued program. The recipient operating the continued program shall remain eligible for the new competition. 
(3)The Corporation may monitor the recipient of a grant or contract supporting a program continued under paragraph (1) during this period and may provide training and technical assistance to assist such recipient in meeting the performance measures for such program. 
(j)The Corporation shall develop and disseminate an online resource guide for programs under this section not later than 180 days after the date of enactment of the Serve America Act, which shall include— 
(1)examples of high-performing programs assisted under this section; 
(2)corrective actions for underperforming programs; and 
(3)examples of meaningful outcome-based performance measures, outcomes, and criteria that capture a program’s mission and priorities.. 
2144.Foster grandparent programSection 211 (42 U.S.C. 5011) is amended— 
(1)in subsection (a)— 
(A)in the first sentence— 
(i)by striking aged sixty and inserting age 55; and 
(ii)by striking children having exceptional needs and inserting children having special or exceptional needs or circumstances identified as limiting their academic, social, or emotional development; and 
(B)in the second sentence— 
(i)by striking any of a variety of; and 
(ii)by striking children with special or exceptional needs and inserting children having special or exceptional needs or circumstances identified as limiting their academic, social, or emotional development; 
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by striking shall have and all that follows through (2) of the subsection and inserting may determine; 
(ii)in subparagraph (A), by striking and after the semicolon at the end; 
(iii)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(iv)by adding at the end the following: 
 
(C)whether it is in the best interest of the child receiving, and the particular foster grandparent providing, services in such a project, to continue the relationship between the child and the grandparent under this part after the child reaches the age of 21, if such child is an individual with a disability who was receiving such services prior to attaining the age of 21.; and 
(B)by striking paragraph (2) and inserting the following: 
 
(2)If an assignment of a foster grandparent under this part is suspended or discontinued, the replacement of that foster grandparent shall be determined in a manner consistent with paragraph (3).; 
(3)in subsection (d), by striking $2.45 per hour and all that follows through five cents, except and inserting $3.00 per hour, except; 
(4)in subsection (e)— 
(A)in paragraph (1), by striking 125 per centum and inserting 200 percent; and 
(B)in paragraph (2), by striking per centum and inserting percent; and 
(5)in subsection (f)(1)— 
(A)in subparagraph (A), by striking subparagraphs (B) and (C) and inserting subparagraph (B); and 
(B)by striking subparagraph (C). 
2145.Senior companion programSection 213(a) (42 U.S.C. 5013(a)) is amended by striking aged 60 or over and inserting age 55 or older. 
2146.General provisions 
(a)Promotion of national senior service corpsSection 221 (42 U.S.C. 5021) is amended— 
(1)in the section heading, by striking volunteer and inserting service; and 
(2)in subsection (b)(2), by striking participation of volunteers and inserting participation of volunteers of all ages and backgrounds, living in urban or rural communities. 
(b)Minority population participationSection 223 (42 U.S.C. 5023) is amended— 
(1)in the section heading, by striking group and inserting population; and 
(2)by striking sixty years and older from minority groups and inserting age 55 years or older from minority populations. 
(c)Use of locally generated contributions in national senior service corpsSection 224 (42 U.S.C. 5024) is amended— 
(1)in the section heading, by striking volunteer and inserting service; and 
(2)by striking Volunteer Corps and inserting Service Corps. 
(d)National problems of local concernSection 225 (42 U.S.C. 5025) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)in subparagraph (B), by striking (10), (12), (15), and (16) and inserting (9), (11), and (14); and 
(ii)in subparagraph (C), by striking (10) and inserting (9); 
(B)by amending paragraph (2) to read as follows: 
 
(2)An applicant for a grant under paragraph (1) shall determine whether the program to be supported by the grant is a program under part A, B, or C, and shall submit an application as required for such program.; and 
(C)by adding at the end the following: 
 
(4)To the maximum extent practicable, the Director shall ensure that not less than 25 percent of the funds appropriated under this section are used to award grants— 
(A)to applicants for grants under this section that are not receiving assistance from the Corporation at the time of such grant award; or 
(B)to applicants from locations where no programs supported under part A, B, or C are in effect at the time of such grant award. 
(5)Notwithstanding paragraph (4), if, for a fiscal year, less than 25 percent of the applicants for grants under this section are applicants described in paragraph (4), the Director may use an amount that is greater than 75 percent of the funds appropriated under this subsection to award grants to applicants that are already receiving assistance from the Corporation at the time of such grant award.; 
(2)in subsection (b)— 
(A)in paragraph (2), by inserting through education, prevention, treatment, and rehabilitation before the period at the end; 
(B)by striking paragraph (4) and inserting the following: 
 
(4)Programs that establish and support mentoring programs for low-income youth, including mentoring programs that match such youth with mentors and match such youth with employment and training programs, including apprenticeship programs.;  
(C)in paragraph (5), by inserting , including literacy programs that serve youth, and adults, with limited English proficiency before the period at the end; 
(D)by striking paragraphs (6) and (7) and inserting the following: 
 
(6)Programs that provide respite care, including care for elderly individuals and for children and individuals with disabilities or chronic illnesses who are living at home. 
(7)Programs that provide before-school and after-school activities, serving children in low-income communities, that may engage participants in mentoring relationships, tutoring, life skills, and study skills programs, service-learning, physical, nutrition, and health education programs, and other activities addressing the needs of the children in the communities, including children of working parents.; 
(E)by striking paragraph (8); 
(F)by redesignating paragraphs (9) through (15) as paragraphs (8) through (14), respectively; 
(G)in paragraph (10) (as redesignated by subparagraph (F))— 
(i)by striking educationally disadvantaged children and inserting students; and 
(ii)by striking the basic skills of such children and inserting the academic achievement of such students; 
(H)by striking paragraph (11) (as redesignated by subparagraph (F)) and inserting the following: 
 
(11)Programs that engage older individuals with children and youth to complete service in energy conservation, environmental stewardship, or other environmental needs of a community, including service relating to conducting energy audits, insulating homes, or conducting other activities to promote energy efficiency.; 
(I)by striking paragraph (14) (as redesignated by subparagraph (F)) and inserting the following: 
 
(14)Programs in which the grant recipients involved collaborate with criminal justice professionals and organizations in order to provide prevention programs that serve low-income youth or youth reentering society after incarceration and their families, which prevention programs may include mentoring, counseling, or employment counseling.; 
(J)by striking paragraph (16); and 
(K)by redesignating paragraphs (17) and (18) as paragraphs (15) and (16), respectively; 
(3)in subsection (c)(1), by inserting and that such applicant has expertise applicable to implementing the proposed program for which the applicant is requesting the grant before the period at the end; and 
(4)in subsection (e), by inserting widely after shall. 
(e)Acceptance of donationsPart D of title II (42 U.S.C. 5021 et seq.) is amended by adding at the end the following: 
 
228.Acceptance of donations 
(a)In GeneralExcept as provided in subsection (b), an entity receiving assistance under this title may accept donations, including donations in cash or in kind fairly evaluated, including plant, equipment, or services. 
(b)ExceptionAn entity receiving assistance under this title to carry out an activity shall not accept donations from the beneficiaries of the activity.. 
CAdministration and coordination 
2151.Special limitationsSection 404(a) (42 U.S.C. 5044(a)) is amended by inserting or other volunteers (not including participants under this Act and the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.)), after employed workers both places such term appears. 
2152.Application of Federal lawSection 415 (42 U.S.C. 5055) is amended— 
(1)in subsection (c), by inserting (as such part was in effect on the day before the date of enactment of the Serve America Act) after part B; and 
(2)in subsection (e), by inserting (as such part was in effect on the day before the date of enactment of the Serve America Act) after A, B. 
2153.EvaluationSection 416 (42 U.S.C. 5056) is amended— 
(1)in subsection (a), in the first sentence, by striking (including and all that follows through 3 years); and 
(2)in subsection (f)(3), by striking Committee on Education and Labor of the House of Representatives and the Committee on Labor and Human Resources of the Senate and inserting authorizing committees. 
2154.DefinitionsSection 421 (42 U.S.C. 5061) is amended— 
(1)in paragraph (2), by inserting , the Commonwealth of the Northern Mariana Islands, after American Samoa; 
(2)by striking paragraph (7); 
(3)in paragraph (13), by striking Volunteer Corps and inserting Service Corps; 
(4)in paragraph (14), by striking Volunteer Corps and inserting Service Corps; 
(5)by redesignating paragraphs (8) through (20) as paragraphs (7) through (19), respectively; 
(6)in paragraph (18) (as redesignated by paragraph (5)), by striking and after the semicolon at the end; 
(7)in paragraph (19) (as redesignated by paragraph (5)), by striking the period at the end and inserting ; and; and 
(8)by adding at the end the following: 
 
(20)the term authorizing committees means the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.. 
2155.Protection against improper useSection 425 (42 U.S.C. 5065) is amended, in the matter following paragraph (2), by striking Volunteer Corps and inserting Service Corps. 
2156.Provisions under the National and Community Service Act of 1990Title IV (42 U.S.C. 5043 et seq.) is amended by adding at the end the following: 
 
426.Provisions under the National and Community Service Act of 1990The Corporation shall carry out this Act in accordance with the provisions of this Act and the relevant provisions of the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.), particularly the provisions of section 122 and subtitle F of title I of the National and Community Service Act of 1990 (42 U.S.C. 12572, 12631 et seq.) relating to the national service laws.. 
DAuthorization of appropriations 
2161.Authorizations of appropriations 
(a)National volunteer antipoverty programsSection 501 (42 U.S.C. 5081) is amended— 
(1)in subsection (a)— 
(A)by striking paragraphs (1) through (4) and inserting the following: 
 
(1)Volunteers in service to americaThere are authorized to be appropriated to carry out part A of title I $100,000,000 for fiscal year 2010 and such sums as may be necessary for each of the fiscal years 2011 through 2014. 
(2)Special volunteer programsThere are authorized to be appropriated to carry out part C of title I such sums as may be necessary for each of fiscal years 2010 through 2014.; and 
(B)by redesignating paragraph (5) as paragraph (3); 
(2)in subsection (c), by striking part B or C and inserting part C; and 
(3)by striking subsection (e). 
(b)National senior service corpsSection 502 (42 U.S.C. 5082) is amended to read as follows: 
 
502.National senior service corps 
(a)Retired and senior volunteer programThere are authorized to be appropriated to carry out part A of title II, $70,000,000 for fiscal year 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2014. 
(b)Foster grandparent programThere are authorized to be appropriated to carry out part B of title II, $115,000,000 for fiscal year 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2014. 
(c)Senior companion programThere are authorized to be appropriated to carry out part C of title II, $55,000,000 for fiscal year 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2014. 
(d)Demonstration programsThere are authorized to be appropriated to carry out part E of title II, such sums as may be necessary for each of the fiscal years 2010 through 2014.. 
(c)Administration and coordinationSection 504 (42 U.S.C. 5084) is amended— 
(1)in subsection (a), by striking fiscal years 1994 through 1996 and inserting fiscal years 2010 through 2014; and 
(2)in subsection (b), by striking fiscal years 1994 through 1996 and inserting fiscal years 2010 through 2014. 
IIITECHNICAL AMENDMENTS TO TABLES OF CONTENTS 
3101.Table of contents of the National and Community Service Act of 1990Section 1(b) of the National and Community Service Act of 1990 is amended to read as follows: 
 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Sec. 2. Findings and purpose. 
TITLE I—NATIONAL AND COMMUNITY SERVICE STATE GRANT PROGRAM 
Subtitle A—General Provisions 
Sec. 101. Definitions. 
Sec. 102. Authority to make State grants. 
Subtitle B—School-Based and Community-Based Service-Learning Programs 
Part I—Programs for elementary and secondary school students  
Sec. 111. Purpose.  
Sec. 111A. Definitions.  
Sec. 112. Assistance to States, territories, and Indian tribes. 
Sec. 112A. Allotments.  
Sec. 113. Applications.  
Sec. 114. Consideration of applications. 
Sec. 115. Participation of students and teachers from private schools. 
Sec. 116. Federal, State, and local contributions. 
Sec. 117. Limitations on uses of funds. 
Part II—Higher Education Innovative Programs for Community Service 
Sec. 118. Higher education innovative programs for community service. 
Sec. 118A. Campuses of Service. 
Part III—Innovative and Community-Based Service-Learning Programs and Research 
Sec. 119. Innovative and community-based service-learning programs and research. 
Part IV—Service-Learning Impact Study 
Sec. 120. Study and report. 
Subtitle C—National Service Trust Program 
Part I—Investment in National Service 
Sec. 121. Authority to provide assistance and approved national service positions. 
Sec. 122. National service programs eligible for program assistance. 
Sec. 123. Types of national service positions eligible for approval for national service educational awards. 
Sec. 124. Types of program assistance. 
Sec. 126. Other special assistance. 
Part II—Application and Approval Process 
Sec. 129. Provision of assistance and approved national service positions.  
Sec. 129A. Educational awards only program. 
Sec. 130. Application for assistance and approved national service positions. 
Sec. 131. National service program assistance requirements. 
Sec. 132. Ineligible service categories. 
Sec. 132A. Prohibited activities and ineligible organizations. 
Sec. 133. Consideration of applications. 
Part III—National Service Participants 
Sec. 137. Description of participants. 
Sec. 138. Selection of national service participants. 
Sec. 139. Terms of service. 
Sec. 140. Living allowances for national service participants. 
Sec. 141. National service educational awards. 
Subtitle D—National Service Trust and Provision of Educational Awards 
Sec. 145. Establishment of the National Service Trust. 
Sec. 146. Individuals eligible to receive an educational award from the Trust. 
Sec. 146A. Certifications of successful completion of terms of service. 
Sec. 147. Determination of the amount of the educational award. 
Sec. 148. Disbursement of educational awards. 
Sec. 149. Approval process for approved positions. 
Subtitle E—National Civilian Community Corps 
Sec. 151. Purpose. 
Sec. 152. Establishment of National Civilian Community Corps Program. 
Sec. 153. National service program. 
Sec. 154. Summer national service program. 
Sec. 155. National Civilian Community Corps. 
Sec. 156. Training. 
Sec. 157. Service projects. 
Sec. 158. Authorized benefits for Corps members. 
Sec. 159. Administrative provisions. 
Sec. 160. Status of Corps members and Corps personnel under Federal law. 
Sec. 161. Contract and grant authority. 
Sec. 162. Responsibilities of Department of Defense. 
Sec. 163. Advisory board. 
Sec. 164. Evaluations. 
Sec. 165. Definitions. 
Subtitle F—Administrative Provisions 
Sec. 171. Family and medical leave. 
Sec. 172. Reports. 
Sec. 173. Supplementation. 
Sec. 174. Prohibition on use of funds. 
Sec. 175. Nondiscrimination. 
Sec. 176. Notice, hearing, and grievance procedures. 
Sec. 177. Nonduplication and nondisplacement. 
Sec. 178. State Commissions on National and Community Service. 
Sec. 179. Evaluation. 
Sec. 179A. Civic Health Assessment and volunteering research and evaluation. 
Sec. 180. Engagement of participants. 
Sec. 181. Contingent extension. 
Sec. 182. Partnerships with schools. 
Sec. 183. Rights of access, examination, and copying. 
Sec. 184. Drug-free workplace requirements. 
Sec. 184A. Availability of assistance. 
Sec. 185. Consolidated application and reporting requirements. 
Sec. 186. Sustainability. 
Sec. 187. Grant periods. 
Sec. 188. Generation of volunteers. 
Sec. 189. Limitation on program grant costs. 
Sec. 189A. Matching requirements for severely economically distressed communities. 
Sec. 189B. Audits and reports. 
Sec. 189C. Restrictions on Federal Government and uses of Federal funds. 
Sec. 189D. Criminal history checks. 
Subtitle G—Corporation for National and Community Service 
Sec. 191. Corporation for National and Community Service. 
Sec. 192. Board of Directors. 
Sec. 192A. Authorities and duties of the Board of Directors. 
Sec. 193. Chief Executive Officer. 
Sec. 193A. Authorities and duties of the Chief Executive Officer.  
Sec. 194. Officers. 
Sec. 195. Employees, consultants, and other personnel. 
Sec. 196. Administration. 
Sec. 196A. Corporation State offices. 
Sec. 196B. Assignment to State Commissions. 
Sec. 196C. Study of involvement of veterans. 
Subtitle H—Investment for Quality and Innovation 
Part I—Additional Corporation Activities To Support National Service 
Sec. 198. Additional corporation activities to support national service. 
Sec. 198A. Presidential awards for service. 
Sec. 198B. ServeAmerica Fellowships. 
Sec. 198C. Silver Scholarships and Encore Fellowships. 
Part II—National Service Reserve Corps 
Sec. 198H. National Service Reserve Corps. 
Part III—Social Innovation Funds Pilot Program 
Sec. 198K. Funds. 
Part IV—National Service Programs Clearinghouses; Volunteer Generation Fund 
Sec. 198O. National service programs clearinghouses. 
Sec. 198P. Volunteer generation fund. 
 
PART V—Nonprofit Capacity Building Program 
 
Sec. 198S. Nonprofit capacity building. 
Subtitle I—American Conservation and Youth Corps 
Sec. 199. Short title. 
Sec. 199A. General authority. 
Sec. 199B. Limitation on purchase of capital equipment. 
Sec. 199C. State application. 
Sec. 199D. Focus of programs. 
Sec. 199E. Related programs. 
Sec. 199F. Public lands or Indian lands. 
Sec. 199G. Training and education services. 
Sec. 199H. Preference for certain projects. 
Sec. 199I. Age and citizenship criteria for enrollment. 
Sec. 199J. Use of volunteers. 
Sec. 199K. Living allowance. 
Sec. 199L. Joint programs. 
Sec. 199M. Federal and State employee status. 
Subtitle J—Training and Technical Assistance 
Sec. 199N. Training and technical assistance. 
TITLE II—MODIFICATIONS OF EXISTING PROGRAMS 
Subtitle A—Publication 
Sec. 201. Information for students. 
Sec. 202. Exit counseling for borrowers. 
Sec. 203. Department information on deferments and cancellations. 
Sec. 204. Data on deferments and cancellations. 
Subtitle B—Youthbuild Projects 
Sec. 211. Youthbuild projects. 
Subtitle C—Amendments to Student Literacy Corps 
Sec. 221. Amendments to Student Literacy Corps. 
TITLE IV—PROJECTS HONORING VICTIMS OF TERRORIST ATTACKS  
Sec. 401. Projects.  
TITLE V—AUTHORIZATION OF APPROPRIATIONS 
Sec. 501. Authorization of appropriations. 
TITLE VI—MISCELLANEOUS PROVISIONS 
Sec. 601. Amtrak waste disposal. 
Sec. 602. Exchange program with countries in transition from totalitarianism to democracy.. 
3102.Table of contents of the Domestic Volunteer Service Act of 1973Section 1(b) of the Domestic Volunteer Service Act of 1973 is amended to read as follows: 
 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Volunteerism policy. 
TITLE I—NATIONAL VOLUNTEER ANTIPOVERTY PROGRAMS 
Part A—Volunteers in Service to America 
Sec. 101. Statement of purpose. 
Sec. 102. Authority to operate VISTA program. 
Sec. 103. Selection and assignment of volunteers. 
Sec. 104. Terms and periods of service. 
Sec. 105. Support service. 
Sec. 106. Participation of beneficiaries. 
Sec. 107. Participation of younger and older persons. 
Sec. 108. Limitation. 
Sec. 109. Applications for assistance. 
Part C—Special Volunteer Programs 
Sec. 121. Statement of purpose. 
Sec. 122. Authority to establish and operate special volunteer and demonstration programs. 
Sec. 123. Technical and financial assistance. 
TITLE II—NATIONAL SENIOR SERVICE CORPS 
Sec. 200. Statement of purpose. 
Part A—Retired and Senior Volunteer Program 
Sec. 201. Grants and contracts for volunteer service projects. 
Part B—Foster Grandparent Program 
Sec. 211. Grants and contracts for volunteer service projects. 
Part C—Senior Companion Program 
Sec. 213. Grants and contracts for volunteer service projects. 
Part D—General Provisions 
Sec. 221. Promotion of National Senior Service Corps. 
Sec. 222. Payments. 
Sec. 223. Minority population participation. 
Sec. 224. Use of locally generated contributions in National Senior Service Corps. 
Sec. 225. Programs of national significance. 
Sec. 226. Adjustments to Federal financial assistance. 
Sec. 227. Multiyear grants or contracts. 
Sec. 228. Acceptance of donations. 
Part E—Demonstration Programs 
Sec. 231. Authority of Director. 
TITLE IV—ADMINISTRATION AND COORDINATION 
Sec. 403. Political activities. 
Sec. 404. Special limitations. 
Sec. 406. Labor standards. 
Sec. 408. Joint funding. 
Sec. 409. Prohibition of Federal control. 
Sec. 410. Coordination with other programs. 
Sec. 411. Prohibition. 
Sec. 412. Notice and hearing procedures for suspension and termination of financial assistance. 
Sec. 414. Distribution of benefits between rural and urban areas. 
Sec. 415. Application of Federal law. 
Sec. 416. Evaluation. 
Sec. 417. Nondiscrimination provisions. 
Sec. 418. Eligibility for other benefits. 
Sec. 419. Legal expenses. 
Sec. 421. Definitions. 
Sec. 422. Audit. 
Sec. 423. Reduction of paperwork. 
Sec. 424. Review of project renewals. 
Sec. 425. Protection against improper use. 
Sec. 426. Provisions under the National and Community Service Act of 1990. 
TITLE V—AUTHORIZATION OF APPROPRIATIONS 
Sec. 501. National volunteer antipoverty programs. 
Sec. 502. National Senior Service Corps. 
Sec. 504. Administration and coordination. 
Sec. 505. Availability of appropriations. 
TITLE VI—AMENDMENTS TO OTHER LAWS AND REPEALERS 
Sec. 601. Supersedence of Reorganization Plan No. 1 of July 1, 1971. 
Sec. 602. Creditable service for civil service retirement. 
Sec. 603. Repeal of title VIII of the Economic Opportunity Act. 
Sec. 604. Repeal of title VI of the Older Americans Act.. 
IVAMENDMENTS TO OTHER LAWS 
4101.Inspector General Act of 1978Section 8F(a)(1) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking National and Community Service Trust Act of 1993 and inserting National and Community Service Act of 1990. 
VVolunteers for Prosperity Program 
5101.FindingsCongress makes the following findings: 
(1)Americans engaged in international volunteer service, and the organizations deploying them— 
(A)play critical roles in responding to the needs of people living throughout the developing world; and 
(B)advance the international public diplomacy of the United States. 
(2)The Volunteers for Prosperity Program has successfully promoted international volunteer service by skilled American professionals. 
(3)In its first 4 years, the VfP Program helped to mobilize 74,000 skilled Americans, including doctors, nurses, engineers, businesspeople, and teachers, through a network of 250 nonprofit organizations and companies in the United States, to carry out development and humanitarian efforts for those affected by great global challenges in health, the environment, poverty, illiteracy, financial literacy, disaster relief, and other challenges. 
(4)The VfP Program has undertaken activities, including— 
(A)direct outreach to leading nonprofit organizations and companies in the United States; 
(B)promotion of the work of skilled Americans and nonprofit organizations and companies in the United States as it relates to international volunteer service; 
(C)public recognition of skilled American volunteers; 
(D)support for organizations that utilize skilled Americans as volunteers; 
(E)participation in the development of special initiatives to further opportunities for skilled Americans; and 
(F)leadership of an innovative public-private partnership to provide eligible skilled with financial assistance for volunteer assignments. 
5102.DefinitionsIn this title: 
(1)VfP OfficeThe term VfP Office means the Office of Volunteers for Prosperity of the United States Agency for International Development. 
(2)VfP ProgramThe term VfP Program means the Volunteers for Prosperity Program established through Executive Order 13317. 
(3)VfPServeThe term VfPServe means a program established by the VfP Office, in cooperation with the USA Freedom Corps, to provide eligible skilled professionals with fixed amount stipends to offset the travel and living costs of volunteering abroad. 
5103.Office of Volunteers for Prosperity 
(a)FunctionsThe VfP Office shall pursue the objectives of the VfP Program described in subsection (b) by— 
(1)implementing the VfPServe Program to provide eligible skilled professionals with matching grants to offset the travel and living expenses of volunteering abroad with nonprofit organizations; 
(2)otherwise promoting short- and long-term international volunteer service by skilled American professionals, including connecting such professionals with nonprofit organizations, to achieve such objectives; 
(3)helping nonprofit organizations in the United States recruit and effectively manage additional skilled American professionals for volunteer assignments throughout the developing world; 
(4)providing recognition for skilled American volunteers and the organizations deploying them; 
(5)helping nonprofit organizations and corporations in the United States to identify resources and opportunities in international volunteer service utilizing skilled Americans; 
(6)encouraging the establishment of international volunteer programs for employees of United States corporations; and 
(7)encouraging international voluntary service by highly skilled Americans to promote health and prosperity throughout the world. 
(b)VfP Program objectivesThe objectives of the VfP Program should include— 
(1)eliminating extreme poverty; 
(2)reducing world hunger and malnutrition; 
(3)increasing access to safe potable water; 
(4)enacting universal education; 
(5)reducing child mortality and childhood diseases; 
(6)combating the spread of preventable diseases, including HIV, malaria, and tuberculosis; 
(7)providing educational and work skill support for girls and empowering women to achieve independence; 
(8)creating sustainable business and entrepreneurial opportunities; and 
(9)increasing access to information technology. 
(c)Volunteers for Prosperity Service Incentive Program 
(1)In generalThe VfP Office may provide matching grants to offset the travel and living costs of volunteering abroad to any eligible organization that— 
(A)has members who possess skills relevant to addressing any objective described in subsection (b); and 
(B)provides a dollar-for-dollar match for such grant— 
(i)through the organization with which the individual is serving; or 
(ii)by raising private funds. 
(2)Nondiscrimination requirementThe VfP Office may not provide a stipend to an individual under paragraph (1) unless the nonprofit organization to which the individual is assigned has certified to the VfP Office that it does not discriminate with respect to any project or activity receiving Federal financial assistance, including a stipend under this title, because of race, religion, color, national origin, sex, political affiliation, or beliefs. 
(3)Compliance with ineligible service categoriesService carried out by a volunteer receiving funds under this section may not provide a direct benefit to any— 
(A)business organized for profit; 
(B)labor union; 
(C)partisan political organization; or 
(D)religious or faith-based organization for the purpose of proselytization, worship or any other explicitly religious activity. 
(d)Funding 
(1)In generalThe Administrator of the United States Agency for International Development shall make available the amounts appropriated pursuant to section 5104 to the VfP Office to pursue the objectives described in subsection (b) by carrying out the functions described in subsection (a). 
(2)Use of fundsAmounts made available under paragraph (1) may be used by the VfP Office to provide personnel and other resources to develop, manage, and expand the VfP Program, under the supervision of the United States Agency for International Development. 
(e)CoordinationThe VfP Office shall coordinate its efforts with other public and private efforts that aim to send skilled professionals to serve in developing nations. 
(f)ReportThe VfP Office shall submit an annual report to Congress on the activities of the VfP Office. 
5104.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this title $10,000,000 for fiscal year 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2014. 
(b)Allocation of fundsNot more than 10 percent of the amounts appropriated pursuant to subsection (a) may be expended for the administrative costs of the United States Agency for International Development to manage the VfP Program. 
VIEffective date 
6101.Effective date 
(a)In generalThis Act, and the amendments made by this Act, take effect on October 1, 2009. 
(b)RegulationsEffective on the date of enactment of this Act, the Chief Executive Officer of the Corporation for National and Community Service may issue such regulations as may be necessary to carry out this Act and the amendments made by this Act. 
6102.Sense of the Senate 
(a)FindingsThe Senate finds the following: 
(1)President John F. Kennedy said, The raising of extraordinarily large sums of money, given voluntarily and freely by millions of our fellow Americans, is a unique American tradition . . . Philanthropy, charity, giving voluntarily and freely . . . call it what you like, but it is truly a jewel of an American tradition. 
(2)Americans gave more than $300,000,000,000 to charitable causes in 2007, an amount equal to roughly 2 percent of the gross domestic product. 
(3)The vast majority of those donations, roughly 75 percent or $229,000,000,000, came from individuals. 
(4)Studies have shown that Americans give far more to charity than the people of any other industrialized nation—more than twice as much, measured as a share of gross domestic product, than the citizens of Great Britain, and 10 times more than the citizens of France. 
(5)7 out of 10 American households donate to charities to support a wide range of religious, educational, cultural, health care, and environmental goals. 
(6)These charities provide innumerable valuable public services to society’s most vulnerable citizens during difficult economic times. 
(7)Congress has provided incentives through the Internal Revenue Code of 1986 to encourage charitable giving by allowing individuals to deduct contributions made to tax-exempt charities. 
(8)41,000,000 American households, constituting 86 percent of taxpayers who itemize deductions, took advantage of this deduction to give to the charities of their choice. 
(b)Sense of the SenateIt is the sense of the Senate that Congress should preserve the income tax deduction for charitable contributions through the Internal Revenue Code of 1986 and look for additional ways to encourage charitable giving. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
